Exhibit 10.1

 

 

 

Published CUSIP No:

Revolving Credit Loans: [    ]

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 13, 2008

Amended and Restated as of December 24, 2012

among

CLEAR CHANNEL COMMUNICATIONS, INC.,

as Parent Borrower,

the Several Subsidiary Borrowers party hereto,

CLEAR CHANNEL CAPITAL I, LLC,

as Holdings,

CITIBANK, N.A.,

as Administrative Agent and L/C Issuer,

CITICORP NORTH AMERICA, INC.,

as Swing Line Lender

GOLDMAN SACHS BANK USA and

DEUTSCHE BANK AG, NEW YORK BRANCH,

as L/C Issuers,

and

THE OTHER LENDERS PARTY HERETO

 

 

DEUTSCHE BANK SECURITIES, INC.,

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agents,

MORGAN STANLEY SENIOR FUNDING, INC.,

and

WELLS FARGO CAPITAL FINANCE, LLC,

as Co-Documentation Agents,

CITIGROUP GLOBAL MARKETS INC. and

GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS    SECTION 1.01.  

Defined Terms

     1   SECTION 1.02.  

Other Interpretive Provisions

     46   SECTION 1.03.  

Accounting Terms

     46   SECTION 1.04.  

Rounding

     47   SECTION 1.05.  

References to Agreements, Laws, Etc.

     47   SECTION 1.06.  

Times of Day

     47   SECTION 1.07.  

Pro Forma Calculations

     47   SECTION 1.08.  

Currency Equivalents Generally

     48   ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS    SECTION 2.01.  

The Loans

     48   SECTION 2.02.  

Borrowings, Conversions and Continuations of Loans

     50   SECTION 2.03.  

Letters of Credit

     51   SECTION 2.04.  

Swing Line Loans

     58   SECTION 2.05.  

Prepayments

     60   SECTION 2.06.  

Termination or Reduction of Commitments

     62   SECTION 2.07.  

Repayment of Loans

     62   SECTION 2.08.  

Interest

     63   SECTION 2.09.  

Fees

     63   SECTION 2.10.  

Computation of Interest and Fees

     63   SECTION 2.11.  

Evidence of Indebtedness

     64   SECTION 2.12.  

Payments Generally

     64   SECTION 2.13.  

Sharing of Payments

     65   SECTION 2.14.  

Incremental Credit Extensions

     66   SECTION 2.15.  

Reserves

     67   SECTION 2.16.  

Defaulting Lenders

     67   ARTICLE III    TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY   
SECTION 3.01.  

Taxes

     68   SECTION 3.02.  

Illegality

     71   SECTION 3.03.  

Inability to Determine Rates

     71   SECTION 3.04.  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     72   SECTION 3.05.  

Funding Losses

     73   SECTION 3.06.  

Matters Applicable to All Requests for Compensation

     73   SECTION 3.07.  

Replacement of Lenders Under Certain Circumstances

     74   SECTION 3.08.  

Survival

     74  

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS  
SECTION 4.01.  

Existing Credit Agreement

     74   SECTION 4.02.  

Conditions to Initial Credit Extension

     75   SECTION 4.03.  

Conditions to Subsequent Credit Extensions

     75   ARTICLE V    REPRESENTATIONS AND WARRANTIES   SECTION 5.01.  

Existence, Qualification and Power; Compliance with Laws

     75   SECTION 5.02.  

Authorization; No Contravention

     76   SECTION 5.03.  

Governmental Authorization

     76   SECTION 5.04.  

Binding Effect

     76   SECTION 5.05.  

Financial Statements; No Material Adverse Effect

     76   SECTION 5.06.  

Litigation

     77   SECTION 5.07.  

Labor Matters

     77   SECTION 5.08.  

Ownership of Property; Liens

     77   SECTION 5.09.  

Environmental Matters

     77   SECTION 5.10.  

Taxes

     78   SECTION 5.11.  

ERISA Compliance, Etc.

     78   SECTION 5.12.  

Subsidiaries

     78   SECTION 5.13.  

Margin Regulations; Investment Company Act

     79   SECTION 5.14.  

Disclosure

     79   SECTION 5.15.  

Intellectual Property; Licenses, Etc.

     79   SECTION 5.16.  

Solvency

     79   SECTION 5.17.  

Subordination of Junior Financing

     79   SECTION 5.18.  

Special Representations Relating to FCC Authorizations, Etc.

     79   ARTICLE VI    AFFIRMATIVE COVENANTS   SECTION 6.01.  

Financial Statements and Borrowing Base Certificates

     80   SECTION 6.02.  

Certificates; Other Information

     82   SECTION 6.03.  

Notices

     84   SECTION 6.04.  

Payment of Obligations

     84   SECTION 6.05.  

Preservation of Existence, Etc.

     85   SECTION 6.06.  

Maintenance of Properties

     85   SECTION 6.07.  

Maintenance of Insurance

     85   SECTION 6.08.  

Compliance with Laws

     85   SECTION 6.09.  

Books and Records

     85   SECTION 6.10.  

Inspection Rights

     85   SECTION 6.11.  

Additional Borrowers, Guarantors and Obligations to Give Security

     86   SECTION 6.12.  

Compliance with Environmental Laws

     87   SECTION 6.13.  

Further Assurances

     87   SECTION 6.14.  

Designation of Subsidiaries

     87   SECTION 6.15.  

Cash Management Systems

     88   SECTION 6.16.  

License Subsidiaries

     90  

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE VII    NEGATIVE COVENANTS   SECTION 7.01.  

Liens

     90   SECTION 7.02.  

Investments

     94   SECTION 7.03.  

Indebtedness

     97   SECTION 7.04.  

Fundamental Changes

     101   SECTION 7.05.  

Dispositions

     102   SECTION 7.06.  

Restricted Payments

     104   SECTION 7.07.  

Change in Nature of Business

     107   SECTION 7.08.  

Transactions with Affiliates

     107   SECTION 7.09.  

Burdensome Agreements

     109   SECTION 7.10.  

Use of Proceeds

     110   SECTION 7.11.  

Accounting Changes

     110   SECTION 7.12.  

Prepayments, Etc. of Indebtedness

     110   SECTION 7.13.  

Equity Interests of Certain Restricted Subsidiaries and Unrestricted
Subsidiaries

     111   SECTION 7.14.  

Financial Covenant

     111   ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   SECTION 8.01.  

Events of Default

     111   SECTION 8.02.  

Remedies upon Event of Default

     113   SECTION 8.03.  

Application of Funds

     114   SECTION 8.04.  

Right to Cure

     115   ARTICLE IX    ADMINISTRATIVE AGENT AND OTHER AGENTS   SECTION 9.01.  

Appointment and Authorization of the Administrative Agent

     115   SECTION 9.02.  

Delegation of Duties

     116   SECTION 9.03.  

Liability of Agents

     116   SECTION 9.04.  

Reliance by the Administrative Agent

     117   SECTION 9.05.  

Notice of Default

     117   SECTION 9.06.  

Credit Decision; Disclosure of Information by Agents

     118   SECTION 9.07.  

Indemnification of Agents

     118   SECTION 9.08.  

Withholding Tax

     118   SECTION 9.09.  

Agents in Their Individual Capacities

     119   SECTION 9.10.  

Successor Administrative Agent

     120   SECTION 9.11.  

Administrative Agent May File Proofs of Claim

     120   SECTION 9.12.  

Collateral and Guaranty Matters

     121   SECTION 9.13.  

Other Agents; Arrangers and Managers

     122   SECTION 9.14.  

Appointment of Supplemental Administrative Agents

     122   SECTION 9.15.  

Intercreditor Agreement

     122   ARTICLE X    MISCELLANEOUS   SECTION 10.01.  

Amendments, Etc.

     123   SECTION 10.02.  

Notices and Other Communications; Facsimile Copies

     124   SECTION 10.03.  

No Waiver; Cumulative Remedies

     125  

 

-iii-



--------------------------------------------------------------------------------

         Page   SECTION 10.04.  

Attorney Costs and Expenses

     125   SECTION 10.05.  

Indemnification by the Borrowers

     126   SECTION 10.06.  

Payments Set Aside

     127   SECTION 10.07.  

Successors and Assigns

     127   SECTION 10.08.  

Confidentiality

     130   SECTION 10.09.  

Treatment of Information

     131   SECTION 10.10.  

Setoff

     131   SECTION 10.11.  

Interest Rate Limitation

     132   SECTION 10.12.  

Counterparts

     132   SECTION 10.13.  

Integration

     132   SECTION 10.14.  

Survival of Representations and Warranties

     132   SECTION 10.15.  

Severability

     132   SECTION 10.16.  

GOVERNING LAW

     133   SECTION 10.17.  

WAIVER OF RIGHT TO TRIAL BY JURY

     133   SECTION 10.18.  

Binding Effect

     133   SECTION 10.19.  

Judgment Currency

     134   SECTION 10.20.  

Lender Action

     134   SECTION 10.21.  

USA PATRIOT Act

     134   SECTION 10.22.  

No Advisory or Fiduciary Responsibility

     134   SECTION 10.23.  

No Personal Liability

     135   SECTION 10.24.  

FCC

     135   SECTION 10.25.  

Joint and Several Liability

     135   SECTION 10.26.  

Contribution and Indemnification Among the Loan Parties

     136   SECTION 10.27.  

Agency of the Parent Borrower for Each Other Borrower

     136   SECTION 10.28.  

Reinstatement

     136   SECTION 10.29.  

Express Waivers by Borrowers in Respect of Cross-Guaranties and
Cross-Collateralization

     137  

 

SCHEDULES1    1.01A    Subsidiary Borrowers 1.01B    [Reserved] 1.01C    Certain
Security Interests and Guarantees 1.01D    NCR Stations 1.01E    [Reserved]
1.01F    Revolving Credit Commitments 5.11(b)    ERISA 5.12    Subsidiaries and
Other Equity Investments 5.18    Broadcast Licenses 6.11(b)    Post-Closing
Collateral 6.15(a)    Deposit Accounts 6.15(b)    Blocked Accounts 7.01(b)   
Existing Liens 7.02(g)    Existing Investments 7.03(b)    Existing Indebtedness
7.05(o)    Specified Dispositions 7.05(p)    Other Specified Dispositions 7.08
   Transactions with Affiliates 7.09    Existing Restrictions 10.02   
Administrative Agent’s Office, Certain Addresses for Notices

 

1 

Other than with respect to Schedule 1.01F, the schedules to the Existing Credit
Agreement will continue to be the schedules referenced in this Agreement.

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS2    A    Form of Committed Loan Notice B    Form of Swing Line Loan
Notice C    Form of Revolving Credit Note D    Form of Compliance Certificate E
   Form of Assignment and Assumption F-1    Form of Amended and Restated
Holdings Guarantee Agreement F-2    Form of Amended and Restated U.S. Guarantee
Agreement G    Form of Amended and Restated ABL Receivables Pledge and Security
Agreement H    [Reserved] I    Form of Amended and Restated Intercreditor
Agreement J    Form of Joinder Agreement K    Form of Borrowing Base Certificate
L    Form of Foreign Lender Certification

 

2 

Other than Exhibits F-1, F-2 and H, the exhibits to the Existing Credit
Agreement will continue to be the exhibits referenced in this Agreement.

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of December 24, 2012 among CLEAR CHANNEL COMMUNICATIONS, INC., a Texas
corporation (“Parent Borrower”), the Subsidiary Borrowers (as defined below)
from time to time party hereto (together with the Parent Borrower, the
“Borrowers”), CLEAR CHANNEL CAPITAL I, LLC, a Delaware limited liability company
(“Holdings”), CITIBANK, N.A., as Administrative Agent and L/C Issuer, CITICORP
NORTH AMERICA, INC., as Swing Line Lender, GOLDMAN SACHS BANK USA and DEUTSCHE
BANK AG, NEW YORK BRANCH, as L/C Issuers, and each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

WHEREAS, a revolving credit facility exists in favor of the Borrowers pursuant
to the terms of that Credit Agreement, dated as of May 13, 2008, among the
Borrowers, Holdings, the lenders from time to time party thereto and Citibank,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (the “Existing
Credit Agreement”);

WHEREAS, the parties to the Restatement Agreement wish to amend and restate the
Existing Credit Agreement in the form of this Agreement;

WHEREAS, the Borrowers have requested that the Lenders extend credit in the form
of a Revolving Credit Facility to the Borrowers, which may include one or more
Letters of Credit from time to time and one or more Swing Line Loans from time
to time;

WHEREAS, proceeds of Revolving Credit Loans and Swing Line Loans made on or
after the A&R Closing Date and Letters of Credit will be used for (i) working
capital needs of the Borrowers and their Subsidiaries, (ii) other general
corporate purposes of the Borrowers and their Subsidiaries, and (iii) any other
purpose not prohibited by this Agreement, including Restricted Payments and
repayments of the Retained Existing Notes on their respective maturity dates;
and

WHEREAS, this Agreement is given in replacement of and substitution for the
Existing Credit Agreement.

NOW THEREFORE, the applicable Lenders have indicated their willingness to lend,
and the L/C Issuers have indicated their willingness to issue Letters of Credit,
in each case, on the terms and subject to the conditions set forth herein.
Accordingly, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“A&R Closing Date” means December 24, 2012.

“A&R Transactions” means (a) the consummation of the transactions contemplated
by this Agreement and (b) the payment of the fees and expenses incurred in
connection with any of the foregoing.

“Accommodation Payment” has the meaning specified in Section 10.26.

“Account” has the meaning assigned to such term in the Security Agreement.



--------------------------------------------------------------------------------

“Account Debtor” means any Person obligated on an Account.

“Activities” has the meaning specified in Section 9.09(b).

“Additional Lender” has the meaning specified in Section 2.14(a).

“Adjustment Date” means the first day of each fiscal quarter, commencing on the
Initial Adjustment Date.

“Administrative Agent” means Citibank, in its capacity as administrative agent
and collateral agent under the Loan Documents, or any successor administrative
agent and collateral agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Parent Borrower on behalf of the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, none
of the Arrangers, the Agents, their respective lending affiliates or any entity
acting as an L/C Issuer hereunder shall be deemed to be an Affiliate of
Holdings, the Parent Borrower or any of their respective Subsidiaries.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agent’s Group” has the meaning specified in Section 9.09(b).

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Co-Documentation Agents and the Supplemental Administrative Agents (if any)
and the Arrangers.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, modified or supplemented from time to time in accordance with the
terms hereof.

“Agreement Currency” has the meaning specified in Section 10.19.

“Allocable Amount” has the meaning specified in Section 10.26.

“Aloha Trust” means The Aloha Trust Station Trust, LLC, a Delaware limited
liability company.

“Alternative Currency” means Euros, Sterling, Canadian Dollars and each other
currency (other than Dollars) that is approved by the Administrative Agent and
the L/C Issuers in their sole discretion.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent and the
applicable L/C Issuers at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.



--------------------------------------------------------------------------------

“Alternative Currency Letter of Credit” means any Letter of Credit denominated
in an Alternative Currency.

“Alternative Currency L/C Obligations” means any L/C Obligations arising from an
Alternative Currency Letter of Credit.

“Alternative Currency L/C Sublimit” means an amount equal to $100,000,000.

“Amendment No. 3” means Amendment No. 3 to the Existing Credit Agreement dated
as of February 15, 2011.

“Amendment No. 3 Effectiveness Date” has the meaning assigned to such term in
Amendment No. 3.

“Annual Financial Statements” means the consolidated balance sheets of the
Parent Borrower as of each of December 31, 2007, 2006 and 2005, and the related
consolidated statements of income, stockholders’ equity and cash flows for the
Parent Borrower for the fiscal years then ended.

“Applicable Rate” means, with respect to Revolving Credit Loans, unused
Revolving Credit Commitments and Letter of Credit fees, a percentage per annum
equal to (i) from and after the A&R Closing Date until April 1, 2013 (the
“Initial Adjustment Date”), (x) with respect to Revolving Credit Loans and
Letter of Credit Fees, (A) for Eurocurrency Rate Loans, 1.75%, (B) for Base Rate
Loans, 0.75%, and (C) for Letter of Credit fees, 1.75% and (y) with respect to
unused Revolving Credit Commitments, a percentage per annum equal to 0.375%, and
(ii) from and after the Initial Adjustment Date until the next Adjustment Date
and on each Adjustment Date thereafter, (x) with respect to Revolving Credit
Loans and Letter of Credit Fees, the following percentages per annum, based upon
the Average Daily Excess Availability for the most recently ended fiscal quarter
immediately preceding such Adjustment Date, as calculated by the Administrative
Agent as of the last day of such fiscal quarter:

 

     Applicable Rate  

Pricing Level

   Average Daily Excess Availability    Eurocurrency
Rate and
Letter of
Credit Fees     Base Rate  

1

   <$183,000,000      2.00 %      1.00 % 

2

   ³$183,000,000 but <$367,000,000      1.75 %      0.75 % 

3

   ³$367,000,000      1.50 %      0.50 % 

and (y) with respect to unused Revolving Credit Commitments, a percentage per
annum equal to the following percentages per annum, based upon the Average
Revolving Loan Utilization for the most recently ended fiscal quarter
immediately preceding such Adjustment Date, as calculated by the Administrative
Agent as of the last day of such fiscal quarter:

 

    Applicable Rate  

Pricing Level

   Average Revolving Loan Utilization   Commitment Fee  

1

   Less than or equal to 50%     0.375 % 

2

   Greater than 50%     0.25 % 

Any increase or decrease in the Applicable Rate on an Adjustment Date shall
become effective as of the first Business Day immediately following such
Adjustment Date; provided that if an Event of Default exists, the highest
Applicable Rate pertaining to any pricing level shall apply with respect to
Commitment Fees.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined at any time before
the 91st day after the date on which all Loans have been repaid and all
Commitments have been terminated that the information set forth on any Borrowing
Base Certificate



--------------------------------------------------------------------------------

delivered to the Administrative Agent is inaccurate for any reason and the
result thereof is that the Lenders received interest or fees for any period
based on an Applicable Rate that is less than that which would have been
applicable had the Borrowing Base Certificate been accurately determined, then,
for all purposes of this Agreement, the “Applicable Rate” for any day occurring
within the period covered by such Borrowing Base Certificate shall retroactively
be deemed to be the relevant percentage as based upon the accurately determined
Borrowing Base Certificate for such period, and any shortfall in the interest or
fees theretofore paid by the Borrowers for the relevant period pursuant to
Sections 2.08(a) and 2.09(a) as a result of the miscalculation of the Borrowing
Base Certificate shall be deemed to be (and shall be) due and payable upon the
date that is five (5) Business Days after notice by the Administrative Agent to
the Parent Borrower of such miscalculation. If the preceding sentence is
complied with the failure to previously pay such interest and fees shall not in
and of itself constitute a Default and no amounts shall be payable at the
Default Rate in respect of any such interest or fees.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) with respect to any Letters of Credit issued
pursuant to Section 2.03(a)(i), the Lenders and (c) with respect to the Swing
Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Lenders.

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request
and certificate; provided, however, that, solely with respect to delivery of any
such Communication by any Loan Party to the Administrative Agent and without
limiting or otherwise affecting either the Administrative Agent’s right to
effect delivery of such Communication by posting such Communication to the
Platform or the protections afforded hereby to the Administrative Agent in
connection with any such posting, “Approved Electronic Communication” shall
exclude (i) any notice of borrowing, letter of credit request, swing loan
request, notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.05(a) and any other notice relating to the payment of any principal
or other amount due under any Loan Document prior to the scheduled date
therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article IV or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Citigroup Global Markets Inc. and Goldman Sachs Bank USA, each
in its capacity as a Joint Lead Arranger under this Agreement.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or any other form approved by the Administrative Agent.

“Assignment Taxes” has the meaning specified in Section 3.01(f).

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (x) when used with respect to
any Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (y) when used with respect to any sale-leaseback transaction, the
present value (discounted at a rate equivalent to the Parent Borrower’s
then-current weighted average cost of funds for borrowed money as at the time of
determination, compounded on a semi-annual basis) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in any such sale-leaseback transaction.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Reference Date”), the sum of
(without duplication):

(a) an amount equal to 50% of Consolidated Net Income of the Parent Borrower and
the Restricted Subsidiaries for the Available Amount Reference Period (or, in
the case such Consolidated Net Income shall be a negative number, minus 100% of
such negative number) provided that the amount in this clause (a) shall only be
available if the Total Leverage Ratio for the Test Period immediately preceding
such incurrence calculated on a pro forma basis for any Investments made
pursuant to Section 7.02(d)(v), 7.02(j)(B)(ii) or 7.02(p)(ii), any Restricted
Payment made pursuant to Section 7.06(l)(ii) or any repayments, prepayments,
redemptions, purchases, defeasance and other payments made pursuant to Sections
7.12(a)(vii)(2), would be less than or equal to 6.8 to 1.0; plus

(b) [Reserved];

(c) the amount of any cash capital contributions (other than any Cure Amount and
any Specified Equity Contribution and other than any amount funded for any cost
or expense referenced in clause (a)(vii) of the definition of “Consolidated
EBITDA”) or Net Cash Proceeds from Permitted Equity Issuances (or issuances of
debt securities that have been converted into or exchanged for Qualified Equity
Interests) (other than the Equity Contribution (as defined and made pursuant to
the terms of the Existing Credit Agreement) and Net Cash Proceeds used to make
Restricted Payments pursuant to Section 7.06(f) and any Specified Equity
Contribution) received by the Parent Borrower (or any direct or indirect parent
thereof and contributed by such parent as common equity capital to the Parent
Borrower) during the period from and including the Business Day immediately
following the Original Closing Date through and including the Reference Date;
plus

(d) to the extent not (A) included in clause (a) above or (B) already reflected
as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
dividends and other cash distributions received by the Parent Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
made or designated by using the Available Amount during the period from and
including the Business Day immediately following the Original Closing Date
through and including the Reference Date; plus

(e) to the extent not (A) included in clause (a) above or (B) already reflected
as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by the Parent Borrower or any Restricted
Subsidiary from any Minority Investments or Unrestricted Subsidiaries during the
period from and including the Business Day immediately following the Original
Closing Date through and including the Reference Date in respect of loans or
advances made by the Parent Borrower or any Restricted Subsidiary to such
Minority Investments or Unrestricted Subsidiaries made by using the Available
Amount; plus

(f) to the extent not (A) included in clause (a) above, (B) already reflected as
a return of capital with respect to such Investment for purposes of determining
the amount of such Investment or (C) required to be applied to prepay the CF
Facilities in accordance with the CF Credit Agreement, the aggregate amount of
all Net Cash Proceeds received by the Parent Borrower or any Restricted
Subsidiary in connection with the sale, transfer or other disposition of its
ownership interest in any Minority Investment or Unrestricted Subsidiary that
was made by using the Available Amount during the period from and including the
Business Day immediately following the Original Closing Date through and
including the Reference Date; minus



--------------------------------------------------------------------------------

(g) the aggregate amount of distributions and redemptions by any Securitization
Entity in respect of its Equity Interests of the kind set forth in the
definition of “Restricted Payment,” except to the extent such distribution or
redemption is received by, or substantially concurrently therewith, contributed
to, the Parent Borrower or a Restricted Subsidiary, in each case during the
period commencing on the Original Closing Date and ending on the Reference Date;
minus

(h) the aggregate amount of (A) any Investments made pursuant to
Section 7.02(d)(v), Section 7.02(j)(B)(ii) and Section 7.02(p)(ii), (B) any
Restricted Payment made pursuant to Section 7.06(l)(ii), and (C) any repayments,
prepayments, redemptions, purchases, defeasance and other payments made pursuant
to Section 7.12(a)(vii)(2), in each case during the period commencing on the
Original Closing Date and ending on the Reference Date (and, for purposes of
this clause (h), without taking account of the intended usage of the Available
Amount on such Reference Date).

“Available Amount Reference Period” means, with respect to any Reference Date,
the period (taken as one accounting period) commencing on April 1, 2008 and
ending on the last day of the most recent fiscal quarter or fiscal year, as
applicable, for which financial statements required to be delivered pursuant to
Section 6.01(a) or Section 6.01(b), and the related Compliance Certificate
required to be delivered pursuant to Section 6.02(a), have been delivered to the
Administrative Agent.

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves, subject to section 2.15, as the Administrative Agent, in its
Permitted Discretion, determines as being appropriate to reflect any impediments
to the realization upon the Collateral consisting of Eligible Accounts included
in the Borrowing Base (including claims that the Administrative Agent determines
will need to be satisfied in connection with the realization upon such
Collateral).

“Average Daily Excess Availability” shall mean, as of any date of determination,
the average daily aggregate Excess Availability for the immediately preceding
fiscal quarter.

“Average Revolving Loan Utilization” means, as of any date of determination, the
average daily aggregate Revolving Credit Exposure (excluding any Revolving
Credit Exposure resulting from any outstanding Swing Line Loans) for the
three-month period immediately preceding such date, divided by the aggregate
Commitments in effect at such time.

“Bank Product Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuance of a Cash Dominion
Event, determines in its Permitted Discretion, as being appropriate to reflect
the reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Secured Cash Management Obligations then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code entitled “Bankruptcy”
as now or hereafter in effect, or any successor statute.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Basel II” has the meaning specified in Section 3.04(a).



--------------------------------------------------------------------------------

“BBA LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”

“Blocked Account Agreement” has the meaning provided in Section 6.15(b).

“Blocked Accounts” has the meaning provided in Section 6.15(b).

“Borrowers” means the Parent Borrower and the Subsidiary Borrowers, jointly,
severally and collectively.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing or a
Protective Advance, as the context may require.

“Borrowing Base” means, on any date, an amount equal to (x) 90% multiplied by
the book value of Eligible Accounts minus (y) any Reserves. The Borrowing Base
at any time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 6.01(e)
or, in the case of the Borrowing Base as of the A&R Closing Date, the Borrowing
Base for the month ended November 30, 2012 that was delivered under the Existing
Credit Agreement.

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer or controller of the Parent Borrower, appropriately completed and
substantially in the form of Exhibit K hereto or another form that is acceptable
to the Administrative Agent in its reasonable discretion.

“Broadcast Licenses” means the main station license issued by the FCC or any
foreign Governmental Authority and held by the Parent Borrower or any of its
Restricted Subsidiaries for any Broadcast Station operated by the Parent
Borrower or any of its Restricted Subsidiaries.

“Broadcast Stations” means each full-service AM or FM radio broadcast station or
full-service television broadcast station now or hereafter owned and operated by
the Parent Borrower or any of its Restricted Subsidiaries.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or in the jurisdiction where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located;
provided that, if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

“Canadian Dollars” and “Cdn.” each mean the lawful money of Canada.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including amounts expended
or capitalized under Capitalized Leases) by the Parent Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Parent Borrower
and the Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.



--------------------------------------------------------------------------------

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at Citibank (or any successor
Administrative Agent) in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default under Section 8.01(a) or Section 8.01(f) (in each case with
respect to (1) any Borrower, (2) any Material Subsidiary that is a Guarantor or
(3) any group of Immaterial Subsidiaries that are Guarantors that, when taken
together, constitute a Material Subsidiary), or (ii) the occurrence and
continuance of a Liquidity Event, and in the case of this clause (ii), the
Administrative Agent has notified the Parent Borrower thereof. For purposes of
this Agreement, the occurrence of a Cash Dominion Event shall be deemed
continuing at the Administrative Agent’s option (x) if the Cash Dominion Event
arises under clause (i) above, so long as such Event of Default is continuing,
or (y) if the Cash Dominion Event arises under clause (ii) above, so long as
such Liquidity Event is continuing; provided that a Cash Dominion Event shall be
deemed continuing (even if such an Event of Default or a Liquidity Event is no
longer continuing) at all times in any four fiscal quarter period after a Cash
Dominion Event has occurred and been discontinued on two occasions in such four
fiscal quarter period.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent Borrower or any Restricted Subsidiary:

(a) Dollars;

(b) (i) Canadian Dollars, Sterling, Euros or any national currency of any
participating member state of the EMU or (ii) in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) entered into with any financial institution meeting the
qualifications specified in clause (d) above;

(f) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 12 months after the date of creation thereof and
Indebtedness or preferred stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 12 months or less
from the date of acquisition;



--------------------------------------------------------------------------------

(g) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively, and in each case
maturing within 24 months after the date of creation thereof;

(h) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) solely for the purpose of determining if an Investment therein is allowed
under this Agreement and not for the calculation of the Secured Leverage Ratio
and the Total Leverage Ratio, readily marketable direct obligations issued by
any state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof having an Investment Grade Rating from
either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition; and

(j) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (i) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (a) through (j) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(a) through (j) and in this paragraph.

“Cash Income Taxes” means, with respect to any period, all taxes based on income
paid in cash by the Parent Borrower and its Restricted Subsidiaries during such
period.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of a Lender.

“Cash Management Obligations” means obligations owed by the Parent Borrower or
any Subsidiary to any Cash Management Bank in respect of or in connection with
any Cash Management Services and designated by the Parent Borrower in writing to
the Administrative Agent as “Cash Management Obligations.”

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, purchase card, electronic funds transfer and other cash management
arrangements.

“Cash Management Systems” means the cash management systems described in
Section 6.15.

“CCB Group” means the Borrowers identified as members of the CCB Group on the
signature page to this Agreement and the Joinder Agreement, including all
supplements thereto.

“CCI” means Clear Channel International BV, a limited liability company formed
under the laws of the Netherlands.

“CCIH” means Clear Channel International Holdings BV, a limited liability
company formed under the laws of the Netherlands.

“CCN” means Clear Channel Netherlands BV, a limited liability company formed
under the laws of the Netherlands.



--------------------------------------------------------------------------------

“CCO Cash Management Arrangements” means the cash management arrangements
established by the Parent Borrower and CCOH pursuant to the CCO Intercompany
Agreements.

“CCO Intercompany Agreements” means (a) the Master Agreement dated as of
November 16, 2005 between the Parent Borrower and CCOH as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Section 7.12(c) and (b) the Corporate Services Agreement dated as of
November 16, 2005 between Clear Channel Management Services, L.P. and CCOH, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with Section 7.12(c).

“CCOH” means Clear Channel Outdoor Holdings, Inc., a Delaware corporation.

“CCOH 90% Investment” means the first Investment in Equity Interests of CCOH
which results in the U.S. Loan Parties owning at least 90% of the then
outstanding Equity Interests in CCOH.

“CCU Cash Management Notes” means (a) the Revolving Promissory Note dated
November 10, 2005, issued by CCOH to the Parent Borrower pursuant to the CCO
Cash Management Arrangements, as the same may be amended, supplemented,
modified, extended, renewed, restated or replaced from time to time in
accordance with Section 7.12(c) and (b) the Revolving Promissory Note dated
November 10, 2005, issued by the Parent Borrower to CCOH pursuant to the CCO
Cash Management Arrangements, as the same may be amended, supplemented,
modified, extended, renewed, restated or replaced from time to time in
accordance with Section 7.12(c) (the “Parent Borrower Obligor Cash Management
Note”).

“CCU Notes” means the CCU Cash Management Notes and the CCU Term Note.

“CCU Term Note” means the $2.5 billion Senior Unsecured Term Promissory Note
dated as of August 2, 2005 made by Clear Channel Outdoor, Inc. to CCOH,
subsequently endorsed to the Parent Borrower, as amended on August 2, 2005, as
the same may be amended, supplemented, modified, extended, renewed, restated or
replaced from time to time in accordance with Section 7.12(c).

“CF Administrative Agent” means Citibank in its capacity as administrative agent
and collateral agent under the CF Credit Agreement, or any successor
administrative agent and collateral agent under the CF Credit Agreement.

“CF Credit Agreement” means that certain credit agreement dated as of May 13,
2008, as amended and restated as of February 23, 2011, among the Parent
Borrower, Holdings, the subsidiary borrowers party thereto, the lenders party
thereto and Citibank, as administrative agent and collateral agent, as the same
may be amended, restated, modified, supplemented, replaced or refinanced from
time to time, to the extent permitted by the Intercreditor Agreement.

“CF Facilities” means the credit facilities under the CF Credit Agreement.

“CF Facility Documentation” means the CF Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith.

“Change of Control” means the earliest to occur of:

(a) (i) at any time prior to the consummation of a Qualifying IPO, the Permitted
Holders ceasing to own, in the aggregate, directly or indirectly, beneficially
and of record, at least a majority of the then outstanding voting power of the
Voting Stock of Parent or the Sponsors ceasing to have the right or the ability
by voting power, contract or otherwise to elect or designate for election at
least a majority of the board of directors of Parent; or

(ii) at any time upon or after the consummation of a Qualifying IPO, the
acquisition by (A) any Person (other than one or more Permitted Holders) or
(B) Persons (other than one or more Permitted Holders) that are together a group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange



--------------------------------------------------------------------------------

Act, or any successor provision), including any such group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of more than the
greater of (x) thirty-five percent (35%) of the then outstanding voting power of
the Voting Stock of Parent and (y) the percentage of the then outstanding voting
power of Voting Stock of Parent owned, in the aggregate, directly or indirectly,
beneficially and of record, by the Permitted Holders;

unless, in the case of clause (a)(ii) above, the Sponsors have, at such time and
after giving effect to the transaction in question, the right or the ability by
voting power, contract or otherwise to elect or designate for election at least
a majority of the board of directors of Parent; or

(b) any “Change of Control” (or any comparable term) under the CF Credit
Agreement, any New Senior Notes Indenture, or any other Indebtedness with an
aggregate principal amount in excess of the Threshold Amount; or

(c) subject to Section 7.04, the Parent Borrower ceases to be a direct
wholly-owned Subsidiary of Holdings or Holdings ceases to be a direct or
indirect wholly-owned Subsidiary of Parent, provided that a “Change of Control”
under this clause (c) shall not be deemed to have occurred solely as a result of
options held by certain employees in the United Kingdom to purchase shares of
the Parent Borrower that remain outstanding after the Original Closing Date so
long as such options are terminated by no later than 60 days after the Original
Closing Date.

“Citibank” means Citibank, N.A.

“Class” when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans or
Protective Advances.

“Code” means the U.S. Internal Revenue Code of 1986, and the Treasury
regulations promulgated thereunder, as amended from time to time.

“Co-Documentation Agents” means Morgan Stanley Senior Funding, Inc. and Wells
Fargo Capital Finance, LLC.

“Co-Investors” means, collectively, (a) Highfields Capital I LP, Highfields
Capital II LP, Highfields Capital III LP, Highfields Capital Management LP, FMR
LLC, Fidelity Management & Research Company, Strategic Advisers, Inc., Pyramis
Global Advisors Trust Company, and any other Persons who, directly or
indirectly, own Equity Interests of Parent on the Original Closing Date, and any
of their respective Affiliates and funds or partnerships managed or advised by
any of them or their respective Affiliates and (b) and the Management
Stockholders.

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document to the
extent required to be delivered pursuant to Section 6.11, 6.13 or 6.15, subject
in each case to the limitations and exceptions of this definition, duly executed
by each Loan Party thereto;

(b) Subject to any applicable limitations set forth in the Collateral Documents,
all of the Parent Borrower’s wholly-owned Material Domestic Subsidiaries (other
than Excluded Subsidiaries) that own Eligible Accounts shall execute a joinder
to this Agreement in order to become a Subsidiary Borrower hereunder and all
Obligations shall have been unconditionally guaranteed (the “Guarantees”) by
Holdings,



--------------------------------------------------------------------------------

each Borrower (in the case of Obligations of each other Borrower) and each
Restricted Subsidiary that is a wholly-owned Material Domestic Subsidiary and
not an Excluded Subsidiary (each, a “Subsidiary Guarantor,” and each
unconditional guarantee thereby, a “Subsidiary Guarantee”) (each of Holdings,
the Borrowers (to the extent set forth above) and the Subsidiary Guarantors, a
“Guarantor”);

(c) all guarantees issued or to be issued in respect of the New Senior Notes or
any Permitted Additional Notes (i) shall be subordinated to the Obligations to
the same extent as the guarantees issued on the Original Closing Date in respect
of the New Senior Notes are subordinated to the Obligations and (ii) shall
provide for their automatic release upon a release of the corresponding
Guarantee; and

(d) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations shall have been secured by a perfected first priority
security interest in the Receivables Collateral, subject to the terms of the
Intercreditor Agreement.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require the creation or perfection of
pledges of security interests in, or taking other actions with respect to,
(i) pledges and security interests prohibited by Law (other than to the extent
such prohibition is expressly deemed ineffective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition),
(ii) intercompany indebtedness between the Parent Borrower and its Restricted
Subsidiaries or between any Restricted Subsidiaries, or (iii) any particular
assets if, in the reasonable judgment of the Administrative Agent evidenced in
writing, determined in consultation with the Parent Borrower, the burden, cost
or consequences (including any material adverse tax consequences) of creating or
perfecting such pledges or security interests in such assets or taking other
actions in respect of such assets is excessive in relation to the benefits to be
obtained therefrom by the Lenders under the Loan Documents; and

(B) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in the Collateral Documents and, to the extent appropriate in the
applicable jurisdiction, as agreed between the Administrative Agent and the
Parent Borrower in writing; and.

Notwithstanding any of the foregoing, the Parent Borrower may cause any
Restricted Subsidiary that is not at the time a Subsidiary Borrower or
Subsidiary Guarantor to take all actions necessary under this definition of
“Collateral and Guarantee Requirement” to become a Subsidiary Borrower or a
Subsidiary Guarantor, in the case of such Restricted Subsidiary organized in the
United States, in which case such Restricted Subsidiary shall be treated as a
Subsidiary Borrower or Subsidiary Guarantor, as applicable, hereunder for all
purposes.

“Collateral Documents” means, collectively, the Security Agreement, the Blocked
Account Agreements, the Credit Card Notifications, collateral assignments,
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent and the Lenders
pursuant to Section 6.11, Section 6.13, Section 6.15, the Guaranties, the
Intercreditor Agreement, and each of the other agreements, instruments or
documents that creates or purports to create a Lien or Guarantee in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means, as to each Lender, a Revolving Credit Commitment and such
Lender’s commitment to acquire participations in Protective Advances.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties



--------------------------------------------------------------------------------

hereto relating to the Existing Credit Agreement, this Agreement, the other Loan
Documents, any Loan Party or its Affiliates, or the transactions contemplated by
the Existing Credit Agreement, this Agreement or the other Loan Documents,
including, without limitation, any financial statement, financial and other
report, notice, request and certificate.

“Communications Laws” means the Communications Act of 1934, as amended, and the
FCC’s rules, regulations, published orders and published and promulgated policy
statements of the FCC, all as may be amended from time to time.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” has the meaning provided in Section 6.15(c).

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including the amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses and Capitalized Software
Expenditures for such period on a consolidated basis and otherwise determined in
accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following:

(i) provision for taxes based on income or profits or capital, including
federal, state, franchise, excise and similar taxes and foreign withholding
taxes of such Person and its Restricted Subsidiaries paid or accrued during such
period, to the extent the same were deducted (and not added back) in computing
such Consolidated Net Income; plus

(ii) total interest expense of such Person and its Restricted Subsidiaries
determined in accordance with GAAP for such period and, to the extent not
reflected in such total interest expense, any losses with respect to obligations
under any Swap Contracts or other derivative instruments entered into for the
purpose of hedging interest rate risk, net of interest income and gains with
respect to such obligations, plus bank fees and costs of surety bonds in
connection with financing activities (whether amortized or immediately
expensed), to the extent in each case the same were deducted (and not added
back) in calculating such Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person and its
Restricted Subsidiaries for such period to the extent deducted (and not added
back) in computing Consolidated Net Income; plus

(iv) any fees, expenses or charges related to any Investment, acquisition,
as-set disposition, recapitalization, the incurrence, repayment or refinancing
of Indebtedness (including such fees, expenses or charges related to the
offering of the New Senior Notes, the CF Facilities, the Loans and any credit
facilities), issuance of Equity Interests, refinancing transaction or amendment
or modification of any debt instrument, including (i) the offering, any
amendment or other modification of the New Senior Notes, the CF Facilities, the
Loans or any credit facilities and any amendment or modification of the Existing
Senior Notes and (ii) commissions, discounts, yield and other fees and charges
(including any interest expense) related to the CF Facilities or any Qualified
Securitization Financing, and including, in each case, any such transaction
consummated prior to the Original Closing Date and any such transaction
undertaken but not completed, and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful (including, for the avoidance of doubt the effects of
expensing all transaction related expenses in accordance with Financial
Accounting Standards No. 141(R)) and losses associated with FASB Interpretation
No. 45), and in each case, deducted (and not added back) in computing
Consolidated Net Income; plus



--------------------------------------------------------------------------------

(v) the amount of any restructuring charge or reserve deducted (and not added
back) in such period in computing Consolidated Net Income, including any
restructuring costs incurred in connection with acquisitions after the Original
Closing Date, costs related to the closure and/or consolidation of facilities,
retention charges, systems establishment costs, conversion costs and excess
pension charges and consulting fees incurred in connection with any of the
foregoing; provided that the aggregate amount added pursuant to this clause
(v) shall not exceed 10% of LTM Cost Base in any four-quarter period; plus

(vi) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary of such Person and its Restricted Subsidiaries to
the extent deducted (and not added back) in such period in computing such
Consolidated Net Income; plus

(vii) any other non-cash charges of such Person and its Restricted Subsidiaries,
including any (A) write-offs or write-downs, (B) equity-based awards
compensation expense, (C) losses on sales, disposals or abandonment of, or any
impairment charges or asset write-off related to, intangible assets, long-lived
assets and investments in debt and equity securities, (D) all losses from
investments recorded using the equity method and (E) other non-cash charges,
non-cash expenses or non-cash losses reducing Consolidated Net Income for such
period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA in such future period to the extent paid, and excluding amortization of a
prepaid cash item that was paid in a prior period), in each case to the extent
deducted (and not added back) in computing Consolidated Net Income; plus

(viii) the amount of cost savings projected by the Parent Borrower in good faith
to be realized as a result of specified actions taken during such period or
expected to be taken (calculated on a pro forma basis as though such cost
savings had been realized on the first day of such period), net of the amount of
actual benefits realized during such period from such actions, provided that
(A) such amounts are reasonably identifiable and factually supportable, (B) such
actions are taken, committed to be taken or expected to be taken within 18
months after the Original Closing Date, (C) no cost savings shall be added
pursuant to this clause (viii) to the extent duplicative of any expenses or
charges that are otherwise added back in computing Consolidated EBITDA with
respect to such period and (D) the aggregate amount of cost savings added
pursuant to this clause (viii) shall not exceed $100,000,000 for any period
consisting of four consecutive quarters; plus

(ix) so long as no Default or Event of Default has occurred and is continuing,
the amount of management, monitoring, consulting and advisory fees (including
transaction fees) and indemnities and expenses paid or accrued in such period
under the Sponsor Management Agreement or otherwise to the Sponsors and deducted
(and not added back) in such period in computing such Consolidated Net Income;
plus

(x) any costs or expense incurred by the Parent Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Parent Borrower or net cash
proceeds of an issuance of Equity Interests of the Parent Borrower (other than
Disqualified Equity Interests and other than from the proceeds of the exercise
of the Cure Right); plus

(xi) Securitization Fees to the extent deducted in calculating Consolidated Net
Income for such period;



--------------------------------------------------------------------------------

(b) decreased by (without duplication):

(i) any non-cash gains increasing Consolidated Net Income of such Person and its
Restricted Subsidiaries for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period; plus

(ii) the minority interest income consisting of subsidiary losses attributable
to minority equity interests of third parties in any non-wholly-owned Subsidiary
of such Person and its Restricted Subsidiaries to the extent such minority
interest income is included in Consolidated Net Income; and

(c) increased or decreased (without duplication) by, as applicable, in each case
to the extent excluded or included, as applicable, in determining Consolidated
Net Income for such period:

(i) any net unrealized gain or loss (after any offset) of such Person or its
Restricted Subsidiaries resulting in such period from Swap Contracts and the
application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations;

(ii) any net gain or loss (after any offset) of such Person or its Restricted
Subsidiaries resulting from currency translation gains or losses related to
currency remeasurements of Indebtedness (including any net gain or loss
resulting from Swap Contracts for currency exchange risk) and any foreign
currency translation gains or losses; and

(iii) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses, Transaction
Expenses, severance, relocation costs and curtailments or modifications to
pension and post-retirement employee benefit plans.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,

(a) the cumulative effect of a change in accounting principles during such
period shall be excluded,

(b) any net after-tax income (loss) from disposed or discontinued operations
(other than the Permitted Disposition Assets to the extent included in
discontinued operations prior to consummation of the disposition thereof) and
any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded;

(c) any net after-tax effect of gains or losses (less all fees, expenses and
charges) attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person other than in the ordinary
course of business, as determined in good faith by the Parent Borrower, shall be
excluded,

(d) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Parent Borrower shall be increased by the amount of dividends or distributions
or other payments that are actually paid in Cash Equivalents (or cash to the
extent converted into Cash Equivalents) to the Parent Borrower or a Restricted
Subsidiary thereof in respect of such period,

(e) effects of adjustments (including the effects of such adjustments pushed
down to the Parent Borrower and the Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant



--------------------------------------------------------------------------------

to GAAP (including the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) resulting from the application of purchase accounting,
in relation to the Transactions or any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(f) any net after-tax effect of income (loss) from the early extinguishment or
conversion of (i) obligations under any Swap Contracts, (ii) Indebtedness or
(iii) other derivative instruments shall be excluded,

(g) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(h) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs shall be
excluded, and any cash charges associated with the rollover, acceleration or
payout of Equity Interests by management of the Parent Borrower or any of its
direct or indirect parents in connection with the Transactions, shall be
excluded,

(i) accruals and reserves that are established or adjusted within twelve months
after the Original Closing Date that are so required to be established as a
result of the Transactions or changes as a result of adoption or modification of
accounting policies in accordance with GAAP shall be excluded,

(j) solely for the purpose of determining the Available Amount pursuant to
clause (a) of the definition thereof, the Net Income for such period of any
Restricted Subsidiary (other than any Guarantor) shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided that Consolidated Net Income of
the Parent Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted in to cash) to the Parent Borrower or a Restricted Subsidiary thereof
in respect of such period, to the extent not already included therein,

(k) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Parent Borrower has made a determination that a reasonable basis exists
for indemnification or reimbursement and only to the extent that such amount is
in fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days), shall be
excluded, and

(l) to the extent covered by insurance and actually reimbursed, or, so long as
the Parent Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is in fact reimbursed within 365 days of the date of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded.

“Consolidated Secured Debt” means, as of any date of determination, (a) the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on any asset or property of Holdings, the Parent
Borrower or any Restricted Subsidiary minus (b) the aggregate amount of cash and
Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Sections
7.01(a), (l) and (s) and clauses (i) and (ii) of Section 7.01(t)) included in
the consolidated balance sheet of the Parent Borrower and the Restricted
Subsidiaries as of such date.



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Parent Borrower and the Restricted
Subsidiaries outstanding on such date and set forth on the balance sheet of such
Persons, determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the Transactions or any
Permitted Acquisition); provided that Consolidated Total Debt shall not include
Indebtedness in respect of (i) any letter of credit or bank guaranty, except to
the extent of unreimbursed amounts thereunder, (ii) obligations under Swap
Contracts and (iii) any non-recourse debt to the extent of the amount in excess
of the fair market value of the assets securing such non-recourse debt.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Sponsor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Parent Borrower and/or other
companies.

“Credit Card Notification” has the meaning specified in Section 6.15.

“Credit Card Receivables” has the meaning specified in the definition of
“Eligible Credit Card Receivables.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Amount” has the meaning specified in Section 8.04.

“Cure Right” has the meaning specified in Section 8.04.

“DDAs” means any checking or other demand deposit account maintained by a Loan
Party in which Collateral and proceeds of Collateral is deposited or held. All
funds in such DDAs shall be conclusively presumed to be Collateral and proceeds
of Collateral and the Administrative Agent and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs, subject to the
Security Agreement and the Intercreditor Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.



--------------------------------------------------------------------------------

“Defaulting Lender” means a Lender (i) that has failed for three or more
Business Days to comply with its obligations hereunder to make a Loan, make a
payment to the L/C Issuer in respect of such Lender’s Pro Rata Share of any L/C
Obligations and/or make a payment to the Swing Line Loan Lender in respect of a
Swing Line Loan (each a “funding obligation”), (ii) that has notified the
Administrative Agent that it will not comply with any such funding obligation
hereunder or has stated publicly that it will generally not comply with its
funding obligations under loan agreements, credit agreements and similar
agreements, (iii) that has, for three or more Business Days, failed to confirm
in writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its funding obligations
hereunder, or (iv) with respect to which a Lender Insolvency Event has occurred
and is continuing (provided that neither the reallocation of funding obligations
provided for in Section 2.16(a) as a result of a Lender’s being a Defaulting
Lender nor the performance by a Non-Defaulting Lender of such reallocated
funding obligations will by themselves cause the relevant Defaulting Lender to
become a Non-Defaulting Lender). The Administrative Agent will promptly send to
all parties hereto a copy of any notice to the Parent Borrower provided for in
this definition.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Parent Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 7.05(j) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation (which amount will be reduced
by the Fair Market Value of the portion of the non-cash consideration converted
to cash within 180 days following the consummation of the applicable
Disposition).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale-leaseback transaction and any sale or issuance
of Equity Interests of a Restricted Subsidiary (but excluding the Equity
Interests of the Parent Borrower)) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith;
provided that no transaction or series of related transactions shall be
considered a “Disposition” for purposes of Section 7.05 unless the net cash
proceeds resulting from such transaction or series of transactions shall exceed
$25,000,000.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or any other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable, the termination of the Commitments and
the termination of or backstop on terms satisfactory to the Administrative Agent
in its sole discretion all outstanding Letters of Credit), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part or (c) provides for the scheduled payments of
dividends in cash, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of Holdings, the Parent Borrower
or the Restricted Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by Holdings, the Parent Borrower or
the Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or under the terms of the plan under which such Equity
Interests are issued and any stock subscription or shareholder agreement to
which such Equity Interests are subject; provided, further, that any Equity
Interests held by any future, current or former employee, director, officer,
manager or consultant (or their respective estates, Affiliates or Immediate
Family Members), of the Parent Borrower, any of its Subsidiaries or any of its
direct or indirect parent companies’ or any other entity in which the Parent
Borrower or a Restricted Subsidiary has an Investment, in each case pursuant to
any stock subscription or shareholders’ agreement, management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any distributor equity plan or agreement shall not constitute Disqualified
Equity Interest solely because it may be required to be repurchased by the
Parent Borrower or its Subsidiaries.

“Disqualified Institutions” means (a) those banks and institutions that have
been specified in writing to the Administrative Agent prior to the A&R Closing
Date as being “Disqualified Institutions” or (b) as identified to the
Administrative Agent from time to time, any Persons who are competitors of the
Parent Borrower and its Subsidiaries.



--------------------------------------------------------------------------------

“Divestiture Assets” means the DoJ Divestiture Assets and the FCC Divestiture
Assets.

“DoJ Divestiture Assets” means the “Divestiture Assets” as defined in the DoJ
Consent Orders.

“DoJ Orders” means the Final Judgment and the Hold Separate Stipulation and
Order entered by the United States District Court for the District of Columbia
in the matter of United States of America v. Bain Capital, LLC, Thomas H. Lee
Partners, L.P. and Clear Channel.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent and the applicable L/C Issuer
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Eligible Accounts” means, as of any date of determination thereof, the
aggregate amount of all Accounts due to any Borrower, except to the extent that
(determined without duplication):

(a) except as provided in clause (v) of this definition, such Account does not
arise from the sale of goods, intellectual property or advertising, or the
performance of services by a Borrower in the ordinary course of its business;

(b) (i) such Borrower’s right to receive payment is contingent upon the
fulfillment of any condition whatsoever or (ii) as to which such Person is not
able to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process;

(c) any defense, counterclaim, setoff or dispute exists as to such Account, but
only to the extent of such defense, counterclaim, setoff or dispute;

(d) such Account is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for the sale of goods to or services
rendered for the applicable Account Debtor;

(e) an invoice, in form and substance consistent with the Parent Borrower’s
credit and collection policies, or otherwise reasonably acceptable to the
Administrative Agent (it being understood that the forms used by the Borrowers
on the Original Closing Date are satisfactory to the Administrative Agent), has
not been prepared and sent to the applicable Account Debtor in respect of such
Account prior to being reported to the Administrative Agent as Collateral
(including Accounts identified as inactive, warranty or otherwise not
attributable to an Account Debtor);

(f) such Account (i) is not owned by a Borrower or (ii) is subject to any Lien,
other than Liens permitted hereunder pursuant to clauses (a), (c), (e), (h),
(j), (k), (t), (x) and (z) of Section 7.01;

(g) such Account is the obligation of an Account Debtor that is (i) a director,
officer, other employee or Affiliate of a Borrower (other than Accounts arising
from the sale of goods, intellectual property or advertising, or provision of
services delivered to such Account Debtor in the ordinary course of business),
(ii) a natural person or (iii) only if such Account obligation has not been
incurred in the ordinary course or on arms’ length terms, to any entity that has
any common officer or director with a Borrower;

(h) Accounts subject to a partial payment plan;



--------------------------------------------------------------------------------

(i) such Borrower is liable for goods sold or services rendered by the
applicable Account Debtor to such Borrower but only to the extent of the
potential offset;

(j) upon the occurrence of any of the following with respect to such Account:

(i) the Account is not paid within:

(A) with respect to Accounts generated by the CCB Group, (x) in the case of
Accounts due from advertising agencies, 120 days past the original invoice date,
or (y) in the case of Accounts due from any other Person, 90 days past the
original invoice date;

(B) with respect to Accounts generated by the Premier Group, 120 days past the
original invoice date; or

(C) (x) with respect to Accounts generated from commissions billed for media
representation services by the Katz Group, 60 days past the original due date,
or (y) with respect to Accounts generated by billings made by the Katz Group to
advertisers or advertising agencies for advertising spots, and for which a
member of the CCB Group has billed a member of the Katz Group, the Account is
not paid within 90 days following the original invoice date;

provided that in calculating delinquent portions of Accounts under clauses
(A) through (C), CCB Group Accounts due from advertising agencies with net
credit balances over 120 days old, CCB Group Accounts due from other persons
with net credit balances over 90 days old, Premier Group Accounts with net
credit balances over 120 days old, Katz Group media representation Accounts with
net credit balances over 60 days old, and other Katz Group Accounts with net
credit balances over 90 days old, will be excluded;

(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due;

(iii) any Account Debtor obligated upon such Account is a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors; or

(iv) with respect to which Account (or any other Account due from the applicable
Account Debtor), in whole or in part, a check, promissory note, draft, trade
acceptance, or other instrument for the payment of money has been received,
presented for payment, and returned uncollected for any reason;

(k) such Account is the obligation of an Account Debtor from whom 50% or more of
the aggregate amount of all Accounts owing by that Account Debtor are ineligible
under clause (j)(i) of this definition;

(l) such Account, together with all other Accounts owing by such Account Debtor
and its Affiliates as of any date of determination, exceeds 15% of all Eligible
Accounts (but only the extent of such excess);

(m) such Account is one as to which the Administrative Agent’s Lien thereon, on
behalf of itself and the Lenders, is not a first priority perfected Lien,
subject to Liens permitted hereunder pursuant to clauses (c), (e), (h), (j),
(k), (t) and (x) of Section 7.01;

(n) any of the representations or warranties in the Loan Documents with respect
to such Account are untrue in any material respect with respect to such Account
(or, with respect to representations or warranties that are qualified by
materiality, any of such representations and warranties are untrue);



--------------------------------------------------------------------------------

(o) such Account is evidenced by a judgment, Instrument or Chattel Paper (each
such term as defined in the Uniform Commercial Code) (other than Instruments or
Chattel Paper that are held by a Borrower or that have been delivered to the
Administrative Agent);

(p) such Account is payable in any currency other than Dollars;

(q) Accounts with respect to which the Account Debtor is a Person unless:
(i) the Account Debtor’s billing address is in the United States or (ii) the
Account Debtor is organized under the laws of the United States, any state
thereof or the District of Columbia;

(r) such Account is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or department, agency or
instrumentality thereof;

(s) Accounts with respect to which the Account Debtor is the government of any
country or sovereign state other than the United States, or of any state,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof;

(t) such Account has been redated, extended, compromised, settled, adjusted or
otherwise modified or discounted, except discounts or modifications that are
granted by a Borrower in the ordinary course of business and that are reflected
in the calculation of the Borrowing Base;

(u) such Account is of an Account Debtor that is located in a state requiring
the filing of a notice of business activities report or similar report in order
to permit a Borrower to seek judicial enforcement in such state of payment of
such Account, unless such Borrower has qualified to do business in such state or
has filed a notice of business activities report or equivalent report for the
then-current year or if such failure to file and inability to seek judicial
enforcement is capable of being remedied without any material delay or material
cost;

(v) such Accounts were acquired or originated by a Person acquired in a
Permitted Acquisition (until such time as the Administrative Agent has completed
a customary due diligence investigation as to such Accounts and such Person,
which investigation may, at the sole discretion of the Administrative Agent,
include a field examination, and the Administrative Agent is reasonably
satisfied with the results thereof);

(w) Credit Card Receivables (other than Eligible Credit Card Receivables);

(x) Accounts which are subject to a credit that has been earned but not taken,
subject to reduction as a result of an unapplied deferred revenue account, or a
chargeback, to the extent of such rebate, deferred revenue account or
chargeback;

(y) that represents a sale on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, consignment or other repurchase or return basis;

(z) such Borrower is subject to an event of the type described in
Section 8.01(f);

(aa) such Account is otherwise unacceptable to the Administrative Agent in its
Permitted Discretion;

(bb) such Account was generated by a Person that was a Borrower at the time such
Account was generated but has since been sold or divested; or

(cc) such Account was not generated by the CCB Group, Premier Group or Katz
Group unless otherwise agreed to by the Administrative Agent in its Permitted
Discretion (after such time as the Administrative Agent has completed a
customary due diligence investigation as to such Accounts and such Person, which
investigation may, at the sole discretion of the Administrative Agent, include a
field examination, and the Administrative Agent is reasonably satisfied with the
results thereof).



--------------------------------------------------------------------------------

“Eligible Assignee” means any assignee permitted by and, to the extent
applicable, consented to in accordance with Section 10.07(b); provided that
under no circumstances shall (i) any Loan Party or any of its Subsidiaries,
(ii) without the consent of the Parent Borrower in its sole discretion, any
Disqualified Institution, or (iii) any natural person be an Assignee.

“Eligible Credit Card Receivables” shall mean, as of any date of determination,
Accounts due to any Borrower from major credit card and debit card processors
(including, but not limited to, JCB, Visa, Mastercard, American Express, Diners
Club, DiscoverCard, Interlink, NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam,
CU244, Alaska Option and Maestro) that arise in the ordinary course of business
and that have been earned by performance (“Credit Card Receivables”) and that
are not excluded as ineligible by virtue of one or more of the criteria set
forth below, except that none of the following (determined without duplication)
shall be deemed to be Eligible Credit Card Receivables:

(a) Accounts that have been outstanding for more than five (5) Business Days
from the date of sale, or for such longer period(s) as may be approved by the
Administrative Agent in its Permitted Discretion;

(b) Accounts with respect to which a Borrower does not have good and valid
title, free and clear of any Lien (other than Liens permitted hereunder pursuant
to clauses (a), (c), (e), (h), (j), (k), (t), (x) and (z) of Section 7.01);

(c) Accounts as to which the Administrative Agent’s Lien attached thereon on
behalf of itself and the Lenders, is not a first priority perfected Lien,
subject to Liens permitted hereunder pursuant to clauses (c), (e), (h), (j),
(k), (t) and (x) of Section 7.01;

(d) Accounts that are disputed, or with respect to which a claim, counterclaim,
offset or chargeback (other than chargebacks in the ordinary course by the
credit card processors) has been asserted, by the related credit card processor
(but only to the extent of such dispute, claim, counterclaim, offset or
chargeback);

(e) except as otherwise approved by the Administrative Agent, Accounts as to
which the credit card processor has the right under certain circumstances to
require a Borrower to repurchase the Accounts from such credit card or debit
card processor;

(f) except as otherwise approved by the Administrative Agent, Accounts arising
from any private label credit card program of a Borrower; and

(g) Accounts due from major credit card and debit card processors (other than
JCB, Visa, Mastercard, American Express, Diners Club, DiscoverCard, Interlink,
NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam, CU244, Alaska Option and
Maestro) that the Administrative Agent in its Permitted Discretion determines to
be unlikely to be collected.

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, drinking water,
groundwater, land surfaces, subsurface strata and natural resources such as
wetlands, flora and fauna.



--------------------------------------------------------------------------------

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by a Governmental Authority for enforcement, response or other actions or
damages pursuant to any Environmental Law and (ii) any and all Claims by any
Person seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief pursuant to any Environmental Law.

“Environmental Laws” means any and all Laws relating to the pollution or
protection of the Environment including those relating to the generation,
handling, storage, treatment transport or Release or threat of Release of
Hazardous Materials or, to the extent relating to exposure or threat of exposure
to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage or treatment of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
presence, or Release or threatened Release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with Holdings or the Parent Borrower and is treated as a
single employer pursuant to Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan for
which notice to the PBGC is not waived by regulation; (b) a withdrawal by
Holdings, the Parent Borrower, any Subsidiary or any of their respective ERISA
Affiliates from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as a termination under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Holdings, the
Parent Borrower, any Subsidiary or any of their respective ERISA Affiliates from
a Multiemployer Plan, notification of Holdings, the Parent Borrower, any
Subsidiary or any of their respective ERISA Affiliates concerning the imposition
of Withdrawal Liability or notification that a Multiemployer Plan is insolvent
or is in reorganization within the meaning of Title IV of ERISA; (d) the filing
by Holdings, the Parent Borrower, any Subsidiary or any of their respective
ERISA Affiliates of a notice of intent to terminate a Pension Plan; (e) with
respect to a Pension Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived;
(f) the failure to make by its due date a required contribution under
Section 412(m) of the Code (or Section 430(j) of the Code, as amended by the
Pension Protection Act of 2006) with respect to any Pension Plan or the failure
to make any required contribution to a Multiemployer Plan; (g) the filing
pursuant to Section 412(d) of the Code and Section 303(d) of ERISA (or, after
the effective date of the Pension Protection Act of 2006, Section 412(c) of the
Code and Section 302(c) of ERISA) of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (h) the filing by the PBGC of
a petition under Section 4042 of ERISA to terminate any Pension Plan or to
appoint a trustee to administer any Pension Plan; or (i) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to Holdings or the
Parent Borrower.



--------------------------------------------------------------------------------

“Euro” and “€” mean the lawful single currency of the European Union.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; if such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted and with
a term equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch (or other branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
applicable Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” means, as of any date of determination thereof, (x) the
lesser of (1) the Borrowing Base and (2) the aggregate Revolving Credit
Commitments, minus (y) the aggregate Revolving Credit Exposure.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary, (b) any Immaterial Subsidiary, (c) any Subsidiary that is prohibited
by applicable Law from guaranteeing the Obligations, or a guarantee by which
would require governmental consent, approval, license or authorization, (d) any
Domestic Subsidiary (i) that is a Subsidiary of a Foreign Subsidiary that is a
controlled foreign corporation within the meaning of Section 957 of the Code or
(ii) that is treated as a disregarded entity for U.S. federal income tax
purposes if substantially all of its assets consist of the stock of one or more
Foreign Subsidiaries that is a controlled foreign corporation within the meaning
of Section 957 of the Code, (e) any Unrestricted Subsidiary, (f) any
Securitization Entity and (g) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent, determined in consultation with
the Parent Borrower, the burden, cost or consequences (including any material
adverse tax consequences) of providing a guarantee of the Obligations shall be
excessive in view of the benefits to be obtained by the Lenders therefrom.

“Existing Credit Agreement” has the meaning specified in the introductory
paragraph to this Agreement.

“Existing Notes Condition” means (i) the repayment of Retained Existing Notes
such that no more than $500,000,000 aggregate principal amount of Retained
Existing Notes remains outstanding or (ii) the Parent Borrower and its
Subsidiaries are no longer subject to the negative covenants set forth in the
Retained Existing Notes Indenture as a result of a consent solicitation or other
discharge or defeasance, as notified to the Administrative Agent in writing.

“Facility” means the Revolving Credit Facility.

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined in good faith by a
Responsible Officer of the Parent Borrower.



--------------------------------------------------------------------------------

“FCC” means the Federal Communications Commission of the United States or any
Governmental Authority succeeding to the functions of such commission in whole
or in part.

“FCC Authorizations” means all Broadcast Licenses and other licenses, permits
and other authorizations issued by the FCC and held by the Parent Borrower or
any of its Restricted Subsidiaries.

“FCC Divestiture Assets” means (a) Broadcast Licenses transferred to the Aloha
Trust pursuant to the FCC Order, (b) any interest in the Aloha Trust and (c) any
assets of the Parent Borrower and its Restricted Subsidiaries relating to the
Stations operated under the Broadcast Licenses referred to in clause (a).

“FCC Order” means the Memorandum Opinion and Order, FCC 08-3, released by the
FCC on January 24, 2008, as amended by the Erratum dated January 30, 2008.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Financial Covenant” has the meaning set forth in Section 7.14.

“Fixed Charge Coverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated EBITDA of the Parent Borrower minus Capital Expenditures
minus Cash Income Taxes, in each case for such Test Period, to (b) Fixed Charges
for such Test Period.

“Fixed Charges” means, with respect to any Test Period, without duplication, the
sum of (a) consolidated cash interest expense (net of cash interest income to
the extent excluded from Consolidated EBITDA), for the Parent Borrower and its
Restricted Subsidiaries on a consolidated basis, for such Test Period plus
(b) the aggregate amount of all cash dividend payments on Disqualified Equity
Interests of the Parent Borrower during such Test Period plus (c) the scheduled
amortization payments during such Test Period on Indebtedness of the Parent
Borrower and its Restricted Subsidiaries.

“Foreign Lender” has the meaning specified in Section 3.01(b).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, Holdings, the
Parent Borrower or any Subsidiary of the Parent Borrower with respect to
employees employed outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Parent Borrower that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Parent
Borrower notifies the Administrative Agent that the Parent Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Original Closing Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Parent Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP



--------------------------------------------------------------------------------

or in the application thereof, then such provision shall be interpreted on the
basis of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Original Closing
Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guarantor” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guaranty” means (a) the amended and restated guaranty (as further amended,
restated, supplemented or otherwise modified from time to time in accordance
therewith and herewith) made by Holdings, the Parent Borrower, the Subsidiary
Borrowers, and the Subsidiary Guarantors in favor of the Administrative Agent on
behalf of the Secured Parties pursuant to clause (b) of the definition of
“Collateral and Guarantee Requirement,” substantially in the form of Exhibit F-1
or Exhibit F-2, as applicable, and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 6.11, all guarantees hereunder, the
“Guaranties.”

“Hazardous Materials” means materials, chemicals, substances, compounds, wastes,
pollutants and contaminants, in any form, including all explosive or radioactive
substances or wastes, mold, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes, in each case regulated pursuant to any
Environmental Law.

“Hedge Bank” means any Person that is an Agent, a Lender, or an Affiliate of any
of the foregoing at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto, whether or not such Person subsequently ceases to
be an Agent, a Lender or an Affiliate of any of the foregoing.



--------------------------------------------------------------------------------

“Hedging Obligations” means obligations of the Parent Borrower or any Subsidiary
arising under any Secured Hedge Agreement.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide estate
planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor advised fund of which any such individual is
the donor.

“Incremental Amendment” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (i) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of the definition of
Consolidated Total Debt of such Person and (ii) in the case of the Parent
Borrower and its Restricted Subsidiaries, exclude all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The



--------------------------------------------------------------------------------

amount of Indebtedness of any Person that is not assumed by such Person for
purposes of clause (e) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the Fair Market Value of
the property encumbered thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” has the meaning specified in Section 3.01(a).

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Parent Borrower, qualified to perform the task for
which it has been engaged and that is independent of the Parent Borrower and its
Affiliates.

“Information” has the meaning specified in Section 10.08.

“Initial Adjustment Date” has the meaning set forth in the definition of
“Applicable Rate”.

“Intercreditor Agreement” means the amended and restated intercreditor
agreement, dated as of February 23, 2011, between the Administrative Agent and
the CF Administrative Agent, substantially in the form attached as Exhibit I, as
amended, restated, supplemented, or otherwise modified from time to time in
accordance therewith and herewith.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurocurrency Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent agreed by each Lender of such
Eurocurrency Rate Loan and the Administrative Agent, nine or twelve months (or
such period of less than one month as may be consented to by the Administrative
Agent and each Lender), as selected by the Parent Borrower in its Committed Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Parent
Borrower and its Restricted Subsidiaries, intercompany loans, advances, or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business) or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person. For



--------------------------------------------------------------------------------

purposes of covenant compliance, the amount of any Investment at any time shall
be the amount actually invested (measured at the time made), without adjustment
for subsequent changes in the value of such Investment, net of any return
representing a return of capital with respect to such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Parent Borrower.

“IP Rights” has the meaning specified in Section 5.15.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Parent Borrower (or any of its Subsidiaries) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means the joinder agreement, dated as of July 30, 2008,
among Holdings, the Borrowers and the Administrative Agent, substantially in the
form attached as Exhibit J, as amended, restated, supplemented or otherwise
modified from time to time in accordance therewith and herewith.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Financing” has the meaning specified in Section 7.12(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Katz Group” means the Borrowers identified as members of the Katz Group on the
signature page to this Agreement and the Joinder Agreement, including all
supplements thereto.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Citibank, Goldman Sachs Bank USA, Deutsche Bank AG, New York
Branch, and any other Lender that becomes a L/C Issuer in accordance with
Section 2.03(l) or 10.07(j), in each case, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

“L/C Obligation” means, as at any date of determination, the aggregate maximum
Dollar Equivalent amount then available to be drawn under all outstanding
Letters of Credit (whether or not (i) such maximum Dollar Equivalent amount is
then in effect under any such Letter of Credit if such maximum Dollar Equivalent
amount increases periodically pursuant to the terms of such Letter of Credit or
(ii) the conditions to drawing can then be satisfied) plus the aggregate of all
Unreimbursed Amounts in respect of Letters of Credit, including all L/C



--------------------------------------------------------------------------------

Borrowings. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Sublimit” means an amount equal to $150,000,000.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent.

“Letter of Credit” means (i) all letters of credit issued under the Existing
Credit Agreement and (ii) any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Final Expiration Date” means the day that is five (5) Business
Days prior to the scheduled Maturity Date then in effect (or, if such day is not
a Business Day, the next preceding Business Day).

“License Subsidiary” means a direct or indirect wholly-owned Restricted
Subsidiary of the Parent Borrower substantially all of the assets of which
consist of Broadcast Licenses and related rights.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory, judgment or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.

“Liquidity Event” means the determination by the Administrative Agent that
Excess Availability has been less than the greater of (a) $50,000,000 and
(b) 10% of the Aggregate Commitments, in either case for five (5) consecutive
Business Days, and continuing until Excess Availability exceeds the greater of
(x) $50,000,000 and (y) 10% of Aggregate Commitments, in each case for 30
consecutive calendar days, in which case a Liquidity Event shall no longer be
deemed to be continuing for purposes of this Agreement.

“LMA” means a time brokerage agreement between a broadcaster-broker and a radio
station licensee pursuant to which the broadcaster-broker supplies programming
and sells commercial spot announcements in discrete blocks of time provided by
the radio station licensee that amount to 15% or more of the weekly broadcast
hours of the radio station licensee’s radio broadcast station.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan, a Swing Line Loan or a Protective
Advance.



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Joinder
Agreement, (iii) the Notes, (iv) the Guaranties, (v) the Collateral Documents,
(vi) the Issuer Documents, (vii) the Intercreditor Agreement and (viii) the
Restatement Agreement.

“Loan Parties” means collectively, Holdings, the Parent Borrower, the Subsidiary
Borrowers and the Subsidiary Guarantors.

“LTM Cost Base” means, for any Test Period, the sum of (a) direct operating
expenses, (b) selling, general and administrative expenses and (c) corporate
expenses, in each case excluding depreciation, amortization and interest
expense, of the Parent Borrower and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole, or (b) the rights
and remedies of the Administrative Agent and the Lenders hereunder.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Parent Borrower’s Domestic Subsidiaries (a) whose total assets at the last day
of the end of the most recently ended fiscal quarter of the Parent Borrower for
which financial statements have been delivered pursuant to Section 6.01 were
equal to or greater than 2.5% of Total Assets at such date or (b) whose gross
revenues for the most recently ended period of four consecutive fiscal quarters
of the Parent Borrower for which financial statements have been delivered
pursuant to Section 6.01 were equal to or greater than 2.5% of the consolidated
gross revenues of the Parent Borrower and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP; provided that if, at
any time and from time to time after the Original Closing Date, Domestic
Subsidiaries that are not Guarantors solely because they do not meet the
thresholds set forth in clauses (a) or (b) comprise in the aggregate more than
5.0% of Total Assets as of the end of the most recently ended fiscal quarter of
the Parent Borrower for which financial statements have been delivered pursuant
to Section 6.01 or contribute more than 5.0% of the gross revenues of the Parent
Borrower and the Restricted Subsidiaries for the period of four consecutive
fiscal quarters ending as of the last day of such fiscal quarter, then the
Parent Borrower shall, not later than 45 days after the date by which financial
statements for such quarter are required to be delivered pursuant to this
Agreement, designate in writing to the Administrative Agent one or more of such
Domestic Subsidiaries as “Material Domestic Subsidiaries” to the extent required
such that the foregoing condition ceases to be true and comply with the
provisions of Section 6.11 applicable to such Subsidiaries; provided, however,
that, any License Subsidiary that is a Domestic Subsidiary shall be deemed to be
a Material Domestic Subsidiary if such License Subsidiary would constitute a
Material Domestic Subsidiary if it were assumed that such License Subsidiary had
the revenues associated with the Broadcast Stations operated by the Parent
Borrower and its Domestic Subsidiaries that utilized the Broadcast Licenses
owned by such License Subsidiary.

“Material Subsidiary” means any Material Domestic Subsidiary.

“Maturity Date” means the date that is five years after the A&R Closing Date;
provided that if such day is not a Business Day, the Maturity Date shall be the
Business Day immediately preceding such day; provided however that (a) the
Maturity Date shall be October 31, 2015, if on October 30, 2015, greater than
$500,000,000 in aggregate principal amount is outstanding under the Tranche B
Term Loans and Tranche C Term Loans under the CF Credit Agreement, (b) the
Maturity Date shall be May 3, 2016, if on May 2, 2016, greater than $500,000,000
in aggregate principal amount of New Senior Notes is outstanding, and (c) in the
case of any Indebtedness under clauses (a) and (b) that is amended, restated,
supplemented, modified or refinanced in any manner that extends the maturity
date of such Indebtedness to a date that is on or before the date that is five
years after the A&R Closing Date, the Maturity Date shall be one day prior (such
date, the “Trigger Date”) to such maturity date of such Indebtedness after
giving effect to such amendment, restatement, supplement, modification or
refinancing if, on the Trigger Date, greater than $500,000,000 in aggregate
principal amount of such Indebtedness is outstanding.

“Maximum Rate” has the meaning specified in Section 10.11.



--------------------------------------------------------------------------------

“Minority Investment” means any Person other than a Subsidiary in which the
Parent Borrower or any Restricted Subsidiary owns any Equity Interests.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Monthly Borrowing Base Certificate” has the meaning provided in
Section 6.01(e).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings, the Parent Borrower, any
Subsidiary or any of their respective ERISA Affiliates makes or is obligated to
make contributions, or with respect to which the Parent Borrower or any
Subsidiary would reasonably be expected to incur liability.

“NCR Stations” means the Stations listed on Schedule 1.01D.

“Net Cash Proceeds” has the meaning specified in the CF Credit Agreement.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP.

“New Senior Cash-Pay Notes” means $980,000,000 aggregate principal amount of the
Parent Borrower’s 10.75% senior notes due 2016, and any exchange notes in
respect thereof.

“New Senior Notes” means, collectively, (i) the New Senior Cash-Pay Notes, and
(ii) the New Senior Toggle Notes.

“New Senior Notes Indentures” means any one or more indentures to be entered
into among the Parent Borrower, as issuer, the guarantors party thereto and a
trustee, pursuant to which the New Senior Notes are issued.

“New Senior Toggle Notes” means $1,330,000,000 aggregate principal amount of the
Parent Borrower’s 11.00%/11.75% senior toggle notes due 2016, any exchange notes
in respect thereof, and any increases in the principal amount of New Senior
Toggle Notes (or related exchange notes) in lieu of the payment of cash interest
in accordance with the terms thereof.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Defaulting Lenders” means a Lender that is not a Defaulting Lender.

“Non-Loan Party” means any Subsidiary of the Parent Borrower that is not a Loan
Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Revolving Credit Note.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (y) Hedging Obligations and (z) Cash Management Obligations.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document.



--------------------------------------------------------------------------------

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means July 30, 2008.

“Original Transactions” means the transactions described in the definition of
“Transactions” in the Existing Credit Agreement.

“Other Taxes” has the meaning specified in Section 3.01(f).

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans and
Swing Line Loans on any date, the amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans (including
any refinancing of outstanding Unreimbursed Amounts under Letters of Credit or
L/C Credit Extensions as a Revolving Credit Borrowing) and Swing Line Loans, as
the case may be, occurring on such date; (b) with respect to any L/C Obligations
on any date, the Dollar Equivalent thereof on such date after giving effect to
any related L/C Credit Extension occurring on such date and any other changes
thereto as of such date, including as a result of any reimbursements of
outstanding Unreimbursed Amounts under related Letters of Credit (including any
refinancing of outstanding Unreimbursed Amounts under related Letters of Credit
or related L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under related Letters of
Credit taking effect on such date; and (c) with respect to Protective Advances
on any date, the Dollar Equivalent thereof after giving effect to any borrowings
and prepayments or repayments of Protective Advances occurring on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, an L/C Issuer, or the Swing Line Lender,
as applicable, in accordance with banking industry rules on interbank
compensation and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Parent” means CC Media Holdings Inc. (formerly BT Triple Crown Capital Holdings
III, Inc.).

“Parent Borrower” has the meaning specified in the introductory paragraph to
this Agreement.

“Parent Borrower Obligor Cash Management Note” has the meaning specified in the
definition of “CCU Cash Management Notes.”

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any person owing, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the U.S. Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is either (i) sponsored or maintained by
Holdings, the Parent Borrower, any Subsidiary or any of their ERISA Affiliates
or (ii) to which Holdings, the Parent Borrower, any Subsidiary or any of their
ERISA Affiliates contributes or has an obligation to contribute or with respect
to which the Parent Borrower or any Subsidiary would reasonably be expected to
incur liability.

“Permits” means any and all franchises, licenses, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, and other rights, privileges and approvals required for the
operation of the Parent Borrower’s business under its organizational documents
or under any loan treaty, rule or regulation or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Additional Notes” means unsecured notes issued by the Parent Borrower
and guaranteed on a subordinated unsecured basis by one or more Guarantors,
provided that (a) the terms of such notes provide for customary subordination of
the guarantees of such notes by each Guarantor to the Obligations (and in any
event the terms of such subordination shall be no less favorable to the Lenders
than the terms of the subordination set forth in the New Senior Notes Indenture)
and do not provide for any scheduled repayment, mandatory redemption, sinking
fund obligation or other payment prior to six months after the Maturity Date,
other than customary offers to purchase upon a change of control, asset sale or
casualty or condemnation event and customary acceleration rights upon an event
of default and (b) the covenants, events of default, guarantees and other terms
for such notes (provided that such notes shall have interest rates and
redemption premiums determined by the Board of Directors of the Parent Borrower
to be market rates and premiums at the time of issuance of such notes), taken as
a whole, are determined by the Board of Directors of the Parent Borrower to be
market terms on the date of issuance and in any event are not materially more
restrictive on the Parent Borrower and the Restricted Subsidiaries, or
materially less favorable to the Lenders, than the terms of the New Senior Notes
Indenture and do not require the maintenance or achievement of any financial
performance standards other than as a condition to taking specified actions,
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Parent Borrower has determined in good faith
that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Parent Borrower within
such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees).

“Permitted Additional Notes Documentation” means any notes, instruments,
agreements and other credit documents governing any Permitted Additional Notes.

“Permitted Alternative Incremental Facilities Indebtedness” means Indebtedness
of the Parent Borrower in the form of one or more series of senior unsecured
notes, senior subordinated notes and/or senior secured notes that are secured by
assets of the Loan Parties on a pari passu or junior basis with the Indebtedness
and other obligations under the CF Credit Agreement and the CF Facility
Documentation; provided that (A) the stated final maturity of such Indebtedness
shall not be earlier than the 91 days after Maturity Date (as defined in the CF
Credit Agreement) with respect to the Tranche B Term Loans (as defined in the CF
Credit Agreement) without giving effect to any prior Extensions (as defined in
the CF Credit Agreement) thereof, and such stated final maturity shall not be
subject to any conditions that could result in such stated final maturity
occurring on a date that precedes such 91st day after the Maturity Date (as
defined in the CF Credit Agreement) with respect to the Tranche B Term Loans (as
defined in the CF Credit Agreement) (without giving effect to any prior
Extensions (as defined in the CF Credit Agreement) thereof) (it being understood
that acceleration or mandatory repayment, prepayment, redemption or repurchase
of such Indebtedness upon the occurrence of an event of default, a change in
control, an event of loss



--------------------------------------------------------------------------------

or an asset disposition shall not be deemed to constitute a change in the stated
final maturity thereof), (B) such Indebtedness shall not be an obligation
(including pursuant to a Guarantee) of any Person other than the Parent
Borrower, the Subsidiary Borrowers and the Subsidiary Guarantors (or any other
Subsidiary that becomes a guarantor of the Obligations (as defined in the CF
Credit Agreement) on terms substantially similar to the Guarantee (as defined in
the CF Credit Agreement); provided that any Person who subsequently becomes a
guarantor of such Indebtedness shall also become a guarantor of the Obligations
(as defined in the CF Credit Agreement) on terms substantially similar to the
Guarantee (as defined in the CF Credit Agreement), and (C) to the extent such
Indebtedness is secured by Liens on Receivables Collateral, such Liens shall be
subject to the Intercreditor Agreement.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Parent Borrower or any of its Restricted
Subsidiaries and another Person.

“Permitted Discretion” means the Administrative Agent’s commercially reasonable
judgment, exercised in good faith in accordance with customary business
practices for comparable asset-based lending transactions, as to any factor,
event, condition or other circumstance arising after the Original Closing Date
or based on facts not known to the Administrative Agent as of the Original
Closing Date which the Administrative Agent reasonably determines, with respect
to Accounts, (a) will or reasonably could be expected to adversely affect in any
material respect the value of any Eligible Accounts, the enforceability or
priority of the Administrative Agent’s Liens thereon or the amount which the
Administrative Agent, the Lenders or the L/C Issuer would be likely to receive
(after giving consideration to delays in payment and costs of enforcement) in
the liquidation of such Eligible Accounts or (b) evidences that any collateral
report or financial information delivered to the Administrative Agent by any
Person on behalf of the Parent Borrower is incomplete, inaccurate or misleading
in any material respect. In exercising such judgment, the Administrative Agent
may consider, without duplication, factors already included in or tested by the
definition of Eligible Accounts (but Reserves may not duplicate the eligibility
criteria contained in the definition of Eligible Accounts), and any other
factors arising after the Original Closing Date that change in any material
respect the credit risk of lending to the Borrowers on the security of the
Eligible Accounts.

“Permitted Disposition Assets” means (a) the Specified Assets and (b) the assets
permitted to be Disposed of pursuant to clauses (k), (o) and (t) of
Section 7.05.

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Parent Borrower or any direct or indirect parent of the Parent
Borrower (to the extent the Net Cash Proceeds thereof are contributed to the
common equity capital of the Parent Borrower), in each case to the extent not
prohibited hereunder and neither in connection with the exercise of the Cure
Right or which is for the funding of costs or expenses referenced in clause
(a)(vii) of the definition of “Consolidated EBITDA.”

“Permitted Holder” means any Sponsor or Co-Investor; provided that for purposes
of determining ownership by Permitted Holders of Voting Stock of Parent,
Co-Investors shall be deemed to own the lesser of (x) the percentage of the
voting power of the Voting Stock of Parent actually owned by them at such time
and (y) 25% of the voting power of the Voting Stock of Parent and shall only be
deemed to be a Permitted Holder to such extent.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness



--------------------------------------------------------------------------------

permitted pursuant to Section 7.03(e), at the time thereof, no Event of Default
shall have occurred and be continuing, (d) if such Indebtedness being modified,
refinanced, refunded, renewed or extended is Junior Financing or Retained
Existing Notes, (i) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended, taken as a whole; provided that a certificate of a Responsible
Officer of the Parent Borrower delivered to the Administrative Agent at least
five Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Parent Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Parent Borrower within such five Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees) and (iii) such modification, refinancing,
refunding, renewal or extension is incurred by the Person who is the obligor of
the Indebtedness being modified, refinanced, refunded, renewed or extended and
does not include guarantees by any other Person who is not an obligor of such
Indebtedness being modified, refinanced, refunded, renewed or extended; provided
that, notwithstanding this clause (d), so long as no Default or Event of Default
is continuing or would result therefrom, Retained Existing Notes with a stated
final maturity (as of the Original Closing Date) prior to the Maturity Date may
be refinanced with Indebtedness that constitutes Permitted Additional Notes, and
(e) in the case of any Permitted Refinancing in respect of the CF Facilities,
such Permitted Refinancing is not secured by any portion of the Collateral
except on a junior basis pursuant to one or more security agreements subject to
the Intercreditor Agreement (or another intercreditor agreement containing terms
that are at least as favorable to the Secured Parties as those contained in the
Intercreditor Agreement).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Interest Amount” means the aggregate principal amount of all increases in
outstanding principal amount of New Senior Toggle Notes and issuances of
additional New Senior Toggle Notes or “PIK Notes” (as defined in any New Senior
Notes Indenture or any similar document) in connection with an election by the
Parent Borrower to pay interest in kind

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established, maintained or
contributed to by the Parent Borrower or any Subsidiary or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Premier Group” means the Borrowers identified as members of the Premier Group
on the signature page to this Agreement and the Joinder Agreement, including all
supplements thereto.

“primary obligor” has the meaning specified in the definition of “Guarantee.”

“Principal L/C Issuer” means each of Citibank, Deutsche Bank AG, New York
Branch, and Goldman Sachs Bank USA.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage of such Lender and, carried out to the ninth decimal
place), the numerator of which is the amount of the Commitments of such Lender
and the denominator of which is the amount of the Aggregate Commitments, at such
time; provided that, if such Commitments have been terminated, then the Pro Rata
Share of each Lender shall be determined based on the Pro Rata Share of such
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

“Projections” has the meaning specified in Section 6.01(c).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Qualified Securitization Financing” means any transaction or series of
transactions that may be entered into by Holdings or any of its direct
wholly-owned Subsidiaries, the Parent Borrower or any of its Restricted
Subsidiaries pursuant to which such Person may, directly or indirectly, sell,
convey or otherwise transfer to (a) one or more Securitization Entities or
(b) any other Person (in the case of a transfer by a Securitization Entity), or
may grant a security interest in, any Securitization Assets of CCOH or any of
its Subsidiaries (other than any assets that have been transferred or
contributed to CCOH or its Subsidiaries by the Parent Borrower or any other
Restricted Subsidiary of the Parent Borrower) that are customarily granted in
connection with asset securitization transactions similar to the Qualified
Securitization Financing entered into of a Securitization Entity that meets the
following conditions: (a) the board of directors of the Parent Borrower shall
have determined in good faith that such Qualified Securitization Financing
(including the terms, covenants, termination events and other provisions) is in
the aggregate economically fair and reasonable to the Parent Borrower and the
Securitization Entity, (b) all sales of Securitization Assets and related assets
to the Securitization Entity are made at Fair Market Value, (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be market terms (as determined in
good faith by the Parent Borrower), (d) giving effect on a pro forma basis for
such Qualified Securitization Financing in accordance with Section 1.07, for the
Test Period immediately preceding such transaction (i) the Total Leverage Ratio
would be less than the lesser of (x) 8.0 to 1.0 and (y) the Total Leverage Ratio
for such Test Period before giving effect to such transaction, (ii) the Secured
Leverage Ratio would be less than the Secured Leverage Ratio for such Test
Period before giving effect to such transaction and (iii) the ratio of
Consolidated Total Debt of the Borrowers and Subsidiary Guarantors to
Consolidated EBITDA of the Parent Borrower and its Restricted Subsidiaries is
less than 6.5 to 1.0 and (e) the Administrative Agent shall have received an
officers’ certificate of a Responsible Officer of the Parent Borrower certifying
that all of the requirements of clauses (a) through (d) have been satisfied. The
grant of a security interest in any Securitization Assets of the Parent Borrower
or any of the Restricted Subsidiaries (other than a Securitization Entity) to
secure Indebtedness under this Agreement prior to engaging in any securitization
transaction shall not be deemed a Qualified Securitization Financing.

“Receivables Collateral” means all the “Intercreditor Collateral” as defined in
the Intercreditor Agreement.

“Receivables Reserves” means, without duplication of any other reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves, subject to Section 2.15, as the Administrative Agent in the
Administrative Agent’s Permitted Discretion determines as being appropriate with
respect to the determination of the collectability in the ordinary course of
business of Eligible Accounts, including, without limitation, dilution,
reconciliation of variances between the general ledger and the receivables
aging, and unapplied cash received.

“Reference Date” has the meaning specified in the definition of “Available
Amount.”



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 10.07(d).

“Related Business Assets” means assets (other than Cash Equivalents) used or
useful in a Similar Business; provided that any assets received by the Parent
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Parent Borrower or a Restricted Subsidiary shall not be deemed to be Related
Business Assets if they consist of securities of a Person, unless upon the
receipt by the Parent Borrower or a Restricted Subsidiary of the securities of
such Person, such Person would become a Restricted Subsidiary.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, onto or through the
Environment.

“Reportable Event” means, with respect to any Plan any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the thirty (30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (other than protective
advances and with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition), and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Reserves” means all, if any, Availability Reserves, Bank Product Reserves,
Receivables Reserves and any and all other reserves which the Administrative
Agent deems necessary in its Permitted Discretion to maintain with respect to
Eligible Accounts that have been established in accordance with Section 2.15, it
being understood that Reserves on the Original Closing Date shall be equal to
the amount stated as Reserves on the Borrowing Base Certificate delivered to the
Administrative Agent.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, chief accounting officer, or
treasurer or other similar officer or Person performing similar functions of a
Loan Party and, as to any document delivered on the A&R Closing Date, any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. Unless otherwise specified, all references in this Agreement to
a “Responsible Officer” shall refer to a Responsible Officer of the Parent
Borrower.

“Restatement Agreement” means the Restatement Agreement, dated as of the A&R
Closing Date, by and among each of the Borrowers, the Guarantors, the
Administrative Agent and the Lenders party thereto.

“Restricted Foreign Subsidiary” means any Restricted Subsidiary that is not a
Domestic Subsidiary.

“Restricted Payment” means any direct or indirect dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest of the Parent Borrower or any of its Restricted Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to the Parent Borrower’s
stockholders, partners or members (or the equivalent Persons thereof).



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower other than
an Unrestricted Subsidiary.

“Restricting Information” has the meaning specified in Section 10.09(a).

“Retained Existing Notes” means the Parent Borrower’s (i) 4.25% Senior Notes due
2009, (ii) 4.5% Senior Notes due 2010, (iii) 6.25% Senior Notes due 2011, 4.4%
Senior Notes due 2011, (iv) 5.0% Senior Notes due 2012, (v) 5.75% Senior Notes
due 2013, 5.5% Senior Notes due 2014, (vi) 4.9% Senior Notes due 2015,
(vii) 5.5% Senior Notes due 2016, (viii) 6.875% Senior Debentures due 2018 and
(ix) 7.25% Debentures Due 2027.

“Retained Existing Notes Indenture” means the Senior Indenture dated as of
October 1, 1997 among the Parent Borrower and The Bank of New York, as trustee
(with The Bank of New York Trust Company, N.A. as current trustee), as
supplemented by the Second Supplemental Indenture dated as of June 16, 1998, as
further supplemented by the Third Supplemental Indenture dated as of June 16,
1998, as further supplemented by the Eleventh Supplemental Indenture dated as of
January 9, 2003, as further supplemented by the Twelfth Supplemental Indenture
dated as of March 17, 2003, as further supplemented by the Thirteenth
Supplemental Indenture dated as of May 1, 2003, as further supplemented by the
Fourteenth Supplemental Indenture dated as of May 21, 2003, as further
supplemented by the Sixteenth Supplemental Indenture dated as of December 9,
2003, as further supplemented by the Seventeenth Supplemental Indenture dated as
of September 20, 2004, as further supplemented by the Eighteenth Supplemental
Indenture dated as of November 22, 2004, as further supplemented by the
Nineteenth Supplemental Indenture dated as of December 16, 2004, as further
supplemented by the Twentieth Supplemental Indenture dated as of March 21, 2006
and as further supplemented by the Twenty-first Supplemental Indenture dated as
of August 15, 2006, as may be amended, supplemented or modified from time to
time.

“Retained Existing Notes Indenture Debt” means “Debt” under (and as defined in)
the Retained Existing Notes Indenture.

“Retained Existing Notes Indenture Restricted Subsidiary” means any Restricted
Subsidiary that is not an “Unrestricted Subsidiary” under (and as defined in)
the Retained Existing Notes Indenture.

“Retained Existing Notes Indenture Sale-Leaseback Transaction” means any
“Sale-Leaseback Transaction” under (and as defined in) the Retained Existing
Notes Indenture.

“Retained Existing Notes Indenture Unrestricted License Subsidiary” means any
License Subsidiary that (a) is created or acquired after the Original Closing
Date and (b) constitutes an “Unrestricted Subsidiary” under (and as defined in)
the Retained Existing Notes Indenture.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of an Alternative Currency Letter of
Credit, (b) each date of an amendment of any such Alternative Currency Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount) and (c) such additional dates as the Administrative
Agent or the L/C Issuer shall reasonably determine or the Required Lenders shall
reasonably require, so long as such additional dates occur no less frequently
than monthly (or weekly, in the case of a Weekly Monitoring Event) at any time
an Alternative Currency Letter of Credit is issued or outstanding or any
Alternative Currency L/C Obligation exists.

“Revolving Commitment Increase” shall have the meaning specified in
Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Credit Lenders pursuant to
Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Parent Borrower pursuant to
Section 2.01(b), (b) purchase participations in



--------------------------------------------------------------------------------

L/C Obligations in respect of Letters of Credit and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth, and opposite such Lender’s name
on Schedule 1.01F under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders on the A&R Closing Date shall be equal to $535,000,000, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement, including pursuant to any applicable Revolving Commitment Increase.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the Outstanding Amount of such Revolving Credit Lender’s Revolving Credit
Loans and its Pro Rata Share of the L/C Obligations and the Swing Line
Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrowers payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C hereto, evidencing the aggregate Indebtedness of the Borrowers to such
Revolving Credit Lender resulting from the Revolving Credit Loans made by such
Revolving Credit Lender.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means, (a) with respect to disbursements and payments in
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent and the applicable L/C Issuer to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Obligation” means any Cash Management Obligations
designated by the Parent Borrower in writing to the Administrative Agent as
“Secured Cash Management Obligations” which will thereby become Obligations
hereunder and under the Security Agreement.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Subsidiary and any Hedge Bank and designated in writing by the Parent Borrower
to the Administrative Agent as a “Secured Hedge Agreement.”

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Parent Borrower for such Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Hedge Bank, each Cash Management Bank, the Supplemental Administrative
Agent and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.



--------------------------------------------------------------------------------

“Securitization Assets” means any properties, assets and revenue streams
associated with the Americas Outdoor Advertising segment of the Parent Borrower
and its Subsidiaries that are subject to a Qualified Securitization Financing
and the proceeds thereof.

“Securitization Entity” means a Restricted Subsidiary or direct or indirect
wholly-owned Subsidiary of Holdings (other than the Parent Borrower), or another
Person formed for the purposes of engaging in a Qualified Securitization
Financing in which Holdings or any of its direct or indirect wholly-owned
Subsidiaries, makes an Investment and to which the Parent Borrower or any of its
Restricted Subsidiaries, directly or indirectly, sells, conveys or otherwise
transfers Securitization Assets and related assets that engages in no activities
other than in connection with the ownership and financing of Securitization
Assets, all proceeds thereof and all rights (contingent and other), collateral
and other assets relating thereto, and any business or activities incidental or
related to such business, and which is designated by the board of directors of
the Parent Borrower or such other Person as provided below) as a Securitization
Entity and (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by Holdings, the Parent
Borrower or any other Subsidiary of Holdings, other than another Securitization
Entity (excluding guarantees of obligations (other than the principal of, and
interest on, Indebtedness) pursuant to Standard Securitization Undertakings),
(ii) is recourse to or obligates Holdings, the Parent Borrower or any other
Subsidiary of the Parent Borrower, other than another Securitization Entity, in
any way other than pursuant to Standard Securitization Undertakings or
(iii) subjects any property or asset of Holdings, the Parent Borrower or any
other Subsidiary of the Parent Borrower, other than another Securitization
Entity, directly or indirectly, contingently or otherwise, to the satisfaction
thereof, other than pursuant to Standard Securitization Undertakings, (b) with
which none of Holdings, the Parent Borrower or any other Subsidiary of the
Parent Borrower, other than another Securitization Entity, has any material
contract, agreement, arrangement or understanding other than on terms which the
Parent Borrower reasonably believes to be no less favorable to Holdings, the
Parent Borrower or such Subsidiary than those that might be obtained at the time
from Persons that are not Affiliates of the Parent Borrower, (c) to which none
of Holdings, the Parent Borrower or any other Subsidiary of the Parent Borrower,
other than another Securitization Entity, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results, and (d) if such Securitization Entity is
not a Restricted Subsidiary of the Parent Borrower, (i) to the extent permitted
by the terms of the Qualified Securitization Financing, Holdings shall have
pledged the Equity Interests of such Securitization Entity to the Administrative
Agent and the Administrative Agent shall be reasonably satisfied that the
Obligations shall have been secured by a first priority security interest in
such Equity Interests and Holdings shall not permit any other Liens on such
Equity Interests and (ii) Holdings shall not transfer any Equity Interests in
such Securitization Entity to any other Person (other than to Holdings or any of
its direct or indirect wholly-owned Subsidiaries) and shall not permit such
Securitization Entity to issue any additional Equity Interests (other than to
Holdings or any of its direct or indirect wholly-owned Subsidiaries). Any such
designation by the board of directors of the Parent Borrower or such other
Person shall be evidenced to the Administrative Agent by the delivery to the
Administrative Agent of a certified copy of the resolution of the board of
directors of the Parent Borrower, or such other Person giving effect to such
designation and a certificate executed by a Responsible Officer certifying that
such designation complied with the foregoing conditions.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Entity in connection with, any Qualified Securitization Financing.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by any failure to take
action by or any other event relating to the seller.

“Security Agreements” means the Amended and Restated ABL Receivables Pledge and
Security Agreement (as further amended, restated, supplemented or otherwise
modified from time to time in accordance therewith or herewith) executed by the
Loan Parties, substantially in the form of Exhibit G, together with each other
Security Agreement Supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreements.



--------------------------------------------------------------------------------

“Similar Business” means any business conducted or proposed to be conducted by
the Parent and its subsidiaries on the Original Closing Date or any business
that is similar, reasonably related, incidental or ancillary thereto.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Assets” means assets used in the operation of the NCR Stations.

“Specified Date” means March 27, 2008.

“Specified Equity Contribution” means any cash capital contributions (other than
any Cure Amount, other than any contribution increasing the Available Amount
pursuant to clause (c) of the definition thereof and other than any amount
funded for any cost or expense referenced in clause (a)(vii) of the definition
of “Consolidated EBITDA”) or Net Cash Proceeds from Permitted Equity Issuances
(other than the Equity Contribution (as defined in and made pursuant to the
terms of the Existing Credit Agreement)) received by the Parent Borrower (or any
direct or indirect parent thereof and contributed by such parent as common
equity capital to the Parent Borrower) and certified by a Responsible Officer as
a Specified Equity Contribution concurrently with such contribution or issuance.

“Specified L/C Sublimit” means, with respect to any L/C Issuer, (i) in the case
of Citibank (or any of its Affiliates), 33 1/3% of the L/C Sublimit, (ii) in the
case of Deutsche Bank AG, New York Branch, (or any of its Affiliates), 33 1/3%
of the L/C Sublimit, (iii) in the case of Goldman Sachs Bank USA (or any of its
Affiliates), 33 1/3% of the L/C Sublimit and (iv) in the case of any other L/C
Issuer, 100% of the L/C Sublimit, or in each case such lower percentage as is
specified in the agreement pursuant to which such Person becomes an L/C Issuer
entered into pursuant to Section 2.03(l) hereof.

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition
or any Disposition that results in a Restricted Subsidiary ceasing to be a
Subsidiary of the Parent Borrower or any Disposition of a business unit, line of
business or division of the Parent Borrower or a Restricted Subsidiary, in each
case whether by merger, consolidation, amalgamation or otherwise.

“Sponsor” means any of Bain Capital LLC and Thomas H. Lee Partners L.P. and any
of their respective Affiliates and funds or partnerships managed or advised by
any or both of them or their respective Affiliates but not including, however,
any portfolio company of any of the foregoing.

“Sponsor Management Agreement” means the Amended and Restated Management
Agreement, substantially in the form delivered to the Arrangers on or prior to
May 13, 2008, between certain of the management companies associated with the
one or more of the Sponsors or their advisors, the Parent Borrower (as successor
by merger to Merger Sub), T Triple Crown Finco, LLC, B Triple Crown Finco, LLC
and Parent, as amended, supplemented, amended and restated, replaced or
otherwise modified from time to time; provided, however, that the terms of any
such amendment, supplement, amendment and restatement or replacement agreement
are not, taken as a whole, less favorable to the Lenders in any material respect
than the agreement in the form delivered to the Arrangers on or prior to May 13,
2008.



--------------------------------------------------------------------------------

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors and
their Affiliates in the event of either a Change of Control or the completion of
a Qualifying IPO.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office;
provided that the Administrative Agent or a L/C Issuer may obtain such spot rate
from another financial institution designated by the Administrative Agent or
such L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings (or any direct or indirect
parent company of Holdings) or any of its Subsidiaries that the Parent Borrower
has determined in good faith to be customary in a Securitization Financing.

“Stations” means all radio and television broadcast stations owned by the Parent
Borrower or any of its Restricted Subsidiaries.

“Sterling” and the sign “£” each mean the lawful money of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent
Borrower.

“Subsidiary Borrowers” means each of the Persons listed on Schedule 1.01A, each
of the Persons that is a party to the Existing Credit Agreement as of the
Original Closing Date and each Material Domestic Subsidiary that becomes a party
to the Existing Credit Agreement or this Agreement as a Borrower after the
Original Closing Date or the A&R Closing Date, as the case may be, pursuant to
Section 6.11 or otherwise.

“Subsidiary Guarantee” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Subsidiary Guarantors” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Successor Parent Borrower” has the meaning specified in Section 7.04(d).

“Supermajority Lenders” means, as of any date of determination, (a) Lenders
having more than 66-2/3% of the sum of the Aggregate Commitments at such date or
(b) if the Aggregate Commitments have been terminated, Lenders having or holding
at least 66-2/3% of the Total Outstandings at such date, provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Supermajority Lenders.

“Supplemental Administrative Agent” has the meaning specified in Section 9.14
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward



--------------------------------------------------------------------------------

bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit sub-facility made available by
the Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Citicorp North America, Inc., in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Syndication Agents” means Deutsche Bank Securities, Inc. and Credit Suisse
Securities (USA) LLC, each in its capacity as a Syndication Agent under this
Agreement.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Parent Borrower ended on or prior to such
time in respect of which financial statements for each quarter or fiscal year in
such period have been or are required to be delivered pursuant to
Section 6.01(a) or (b); provided that, prior to the first date that financial
statements have been or are required to be delivered pursuant to Section 6.01(a)
or (b), the Test Period in effect shall be the period of four consecutive fiscal
quarters of the Parent Borrower ended September 30, 2008. A Test Period may be
designated by reference to the last day thereof (i.e., the “December 31, 2007
Test Period” refers to the period of four consecutive fiscal quarters of the
Parent Borrower ended December 31, 2007), and a Test Period shall be deemed to
end on the last day thereof.



--------------------------------------------------------------------------------

“Threshold Amount” means $100,000,000.

“Total Assets” means the total assets of the Parent Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Parent Borrower delivered pursuant to Section 6.01(a) or (b) or, for the
period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the Pro Forma Financial Statements.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Parent Borrower for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Transactions, this Agreement,
the Existing Credit Agreement and the other Loan Documents.

“Transactions” means, collectively, the Original Transactions and the A&R
Transactions.

“Trigger Date” has the meaning specified in the definition of ‘Maturity Date.”

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) any Subsidiary of the Parent Borrower
designated by the board of directors of the Parent Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Original Closing Date,
(b) any Securitization Entity and (c) any Subsidiary of an Unrestricted
Subsidiary, in each case, until such Person ceases to be an Unrestricted
Subsidiary of the Parent Borrower in accordance with Section 6.14 or ceases to
be a Subsidiary of the Parent Borrower.

“Unused Amount” means, on any day the aggregate Revolving Credit Commitments
then in effect minus the aggregate of the then outstanding Revolving Credit
Exposures, provided that the Unused Amount shall never be less than zero.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.



--------------------------------------------------------------------------------

“Weekly Monitoring Event” means (i) an Event of Default has occurred and is
continuing or (ii) a Liquidity Event has occurred and is continuing. For
purposes of this Agreement, the occurrence of a Weekly Monitoring Event shall be
deemed continuing at the Administrative Agent’s option until (x) if the Weekly
Monitoring Event arises under clause (i) above, so long as such Event of Default
is continuing, or (y) if the Weekly Monitoring Event arises under clause
(ii) above, so long as such Liquidity Event is continuing, in which case a
Weekly Monitoring Event shall no longer be deemed to be continuing for purposes
of this Agreement; provided that a Weekly Monitoring Event shall be deemed
continuing at all times in any four fiscal quarter period after a Weekly
Monitoring Event has occurred and been discontinued on two occasions in such
four fiscal quarter period.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) The word “or” is not exclusive.

SECTION 1.03. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial



--------------------------------------------------------------------------------

calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a manner consistent with that used
in preparing the Annual Financial Statements, except as otherwise specifically
prescribed herein.

SECTION 1.04. Rounding. Any financial ratios required to be maintained by the
Parent Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Secured Leverage Ratio,
the Total Leverage Ratio and the Fixed Charge Coverage Ratio shall be calculated
in the manner prescribed by this Section.

(b) In the event that the Parent Borrower or any Restricted Subsidiary incurs,
assumes, guarantees, redeems, repays, retires or extinguishes any Indebtedness
included in the definitions of Consolidated Secured Debt or Consolidated Total
Debt, as the case may be (in each case, other than Indebtedness incurred or
repaid under any revolving credit facility in the ordinary course of business
for working capital purposes), subsequent to the end of the Test Period for
which the Secured Leverage Ratio and the Total Leverage Ratio, as the case may
be, is being calculated but prior to or simultaneously with the event for which
the calculation of any such ratio is made, then the Secured Leverage Ratio and
the Total Leverage Ratio shall be calculated giving pro forma effect to such
incurrence, assumption, guarantee, redemption, repayment, retirement or
extinguishment of Indebtedness, as if the same had occurred on the last day of
the applicable Test Period.

(c) For purposes of calculating the Secured Leverage Ratio, the Total Leverage
Ratio and the Fixed Charge Coverage Ratio, Specified Transactions that have been
made by the Parent Borrower or any of its Restricted Subsidiaries during the
applicable Test Period or subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the applicable Test Period. If since the beginning
of any such Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Parent
Borrower or any of its Restricted Subsidiaries since the beginning of such Test
Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section, then the Secured Leverage Ratio and the
Total Leverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such Specified Transaction occurred at the beginning of the
applicable Test Period.

(d) In the event that the Parent Borrower or any Restricted Subsidiary incurs,
assumes, guarantees, redeems, repays, retires or extinguishes any Indebtedness
included in the definitions of Fixed Charges, as the case may be (other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes) or issues or redeems
Disqualified Equity Interests, subsequent to the commencement of the Test Period
but prior to or simultaneously with the event for which the calculation of the
Fixed Charge Coverage Ratio is made, then the Fixed Charge Coverage Ratio shall
be calculated giving pro forma effect to such incurrence, assumption, guarantee,
redemption, repayment, retirement or extinguishment of Indebtedness or such
issuance or redemption of Disqualified Equity Interests, as if the same had
occurred on the first day of the applicable Test Period.



--------------------------------------------------------------------------------

(e) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation of the Fixed
Charge Coverage Ratio is made had been the applicable rate for the entire period
(taking into account any hedging obligations applicable to such Indebtedness).
Interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Company to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a Eurocurrency interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Parent Borrower may designate.

(f) Notwithstanding the foregoing, when calculating the Fixed Charge Coverage
Ratio for purposes of determining compliance with Section 7.14 at the end of
each Test Period, the events described in Sections 1.07(c) and 1.07(d) above
that occurred subsequent to the end of the Test Period shall not be given pro
forma effect.

(g) Whenever pro forma effect is to be given to a Specified Transaction (other
than the Transactions), the pro forma calculations shall be made in good faith
by a responsible financial or accounting officer of the Parent Borrower (and may
include, for the avoidance of doubt, cost savings, operating expense reductions
and synergies resulting from such Specified Transaction (other than the
Transactions) which is being given pro forma effect that have been or are
expected to be realized and shall be certified in an officers’ certificate by
such responsible financial or accounting officer delivered to the Administrative
Agent); provided that (A) such amounts are reasonably identifiable and factually
supportable, (B) actions to realize such amounts are taken within 12 months
after the date of such Specified Transaction, (C) no amounts shall be added
pursuant to this clause to the extent duplicative of any amounts that are
otherwise added back in computing Consolidated EBITDA with respect to such
period. Notwithstanding the foregoing, calculations of the Total Leverage Ratio
for purposes of the definition of “Applicable Rate” shall not include any cost
savings, operating expense reductions or synergies that have not been actually
realized.

SECTION 1.08. Currency Equivalents Generally.

(a) The Administrative Agent and the applicable L/C Issuer shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalents of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial ratios hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent as so determined by the
Administrative Agent.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of an Alternative Currency Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Alternative Currency Letter of Credit is denominated in an Alternative Currency,
such amount, other than in cases where a Dollar Equivalent is expressly
included, shall be the relevant Alternative Currency Equivalent of such Dollar
Equivalent (rounded to the nearest unit of such Alternative Currency, with 0.5
of a unit being rounded upward), as determined by the Administrative Agent and
the applicable L/C Issuer.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans.

(a) [Reserved].



--------------------------------------------------------------------------------

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans to the Borrowers in
Dollars as elected by the Parent Borrower pursuant to Section 2.02 (each such
loan, a “Revolving Credit Loan”) from time to time, on any Business Day on or
after the A&R Closing Date until the Maturity Date, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided that after giving effect to any Revolving Credit Borrowing,
the aggregate Outstanding Amount of the Revolving Credit Loans of any Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Protective Advances shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01(b), and reborrow under
this Section 2.01(b) (provided that, in each such case, such Revolving Credit
Loans shall not, after giving effect thereto and to the application of the
proceeds thereof, result at such time in the aggregate Revolving Credit
Exposures’ exceeding the lesser of (x) the Borrowing Base and (y) the Aggregate
Commitments, in each case as then in effect (subject to Section 2.01(c)); and
the Borrowers may prepay under Section 2.05.

(c) Subject to the limitations set forth below (and notwithstanding anything to
the contrary in Section 2.01(b) or in Article IV), the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no
obligation), to make Revolving Credit Loans denominated in Dollars that are Base
Rate Loans on behalf of all Lenders to the Borrowers, at any time that any
condition precedent set forth in Article IV has not been satisfied or waived,
which the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (x) to preserve or protect the Collateral, or any portion thereof or
(y) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations (each such loan, a “Protective Advance”). Any
Protective Advance may be made in a principal amount that would cause the
aggregate amount of the Lenders’ Revolving Credit Exposures to exceed the
Borrowing Base; provided that no Protective Advance may be made to the extent
that, after giving effect to such Protective Advance (together with the
outstanding principal amount of any outstanding Protective Advances) the
aggregate principal amount of all Protective Advances outstanding hereunder
would exceed 5.0% of the Borrowing Base as determined on the date of such
proposed Protective Advance; provided further that the aggregate principal
amount of all outstanding Protective Advances plus the aggregate Revolving
Credit Exposures at such time shall not exceed the Aggregate Commitments as then
in effect. Each Protective Advance shall be secured by the Liens in favor of the
Administrative Agent on behalf of the Secured Parties in and to the Collateral
and shall constitute Obligations hereunder. No Protective Advance shall be
outstanding after the earlier of (x) 20 Business Days after the date on which it
was made or (y) the date on which the Required Lenders instruct the
Administrative Agent to cease making Protective Advances. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and will become
effective prospectively upon the Administrative Agent’s receipt thereof. The
making of a Protective Advance on any one occasion shall not obligate the
Administrative Agent to make any Protective Advance on any other occasion and
under no circumstance shall the Borrowers have the right to require that a
Protective Advance be made. At any time that the conditions precedent set forth
in Article IV have been satisfied or waived, the Administrative Agent may
request the Lenders to make a Revolving Credit Loan to repay a Protective
Advance. At any other time, the Administrative Agent may require the Lenders to
fund their risk participations described in Section 2.01(d).

(d) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default or an Event of Default), each Lender
shall be deemed, without further action by any party hereto, unconditionally and
irrevocably to have purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Pro Rata Share. From and after the date, if any, on which any
Lender is required to fund its participation in any Protective Advance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Pro Rata Share of all payments of principal and interest and all
proceeds of Collateral received by the Administrative Agent in respect of such
Protective Advance.



--------------------------------------------------------------------------------

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing (other than Swing Line Borrowings with
respect to which this Section 2.02 shall not apply) made on or after the A&R
Closing Date, each conversion of Revolving Credit Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Parent Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent (i) not later than 12:00 noon (New York, New York time) three (3) Business
Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans or any conversion of Base Rate Loans to Eurocurrency
Rate Loans and (ii) not later than 12:00 noon on the requested date of any
Borrowing of Base Rate Loans. Each telephonic notice by the Parent Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Parent Borrower. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of the amount of $500,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Parent Borrower is
requesting a Revolving Credit Borrowing, a conversion of Revolving Credit Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Revolving Credit Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Parent Borrower fails to specify a Type of Loan in a Committed Loan Notice or
fails to give a timely notice requesting a conversion or continuation, then the
applicable Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Parent Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the Loans,
and if no timely notice of a conversion or continuation is provided by the
Parent Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans. In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office for the respective currency not later than 1:00 p.m., in the case of any
Loan denominated in Dollars, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.03 (and, if such Borrowing is on the A&R Closing Date,
Section 4.02), the Administrative Agent shall make all funds so received
available to the Borrowers in like funds as received by the Administrative Agent
either by (i) crediting the account of the Parent Borrower (on behalf of the
Borrowers) on the books of the Administrative Agent with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Parent Borrower; provided that if, on the date the Committed Loan Notice
with respect to a Borrowing under a Revolving Credit Facility is given by the
Parent Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings and second, to the Parent Borrower (on behalf of the Borrowers) as
provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, the
Administrative Agent or the Required Lenders may require that no Loans may be
converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Parent Borrower and the Lenders of any
change in the Administrative Agent’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.



--------------------------------------------------------------------------------

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than thirty
(30) Interest Periods in effect unless otherwise agreed between the Parent
Borrower and the Administrative Agent.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrowers on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such Pro
Rata Share available to the Administrative Agent, each of such Lender and each
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrowers until the date such
amount is repaid to the Administrative Agent at (i) in the case of the
Borrowers, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest error.
If the Borrowers and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrowers (to the extent such amount is covered by
interest paid by such Lender) the amount of such interest paid by the Borrowers
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by any Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (A)(1) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (x) from time to time on any Business Day during
the period from the A&R Closing Date until the Letter of Credit Final Expiration
Date, to issue Letters of Credit for the account of the Parent Borrower
(provided that any Letter of Credit may be for the benefit of any Subsidiary of
the Parent Borrower) and to amend or renew Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (y) to honor drawings under the
Letters of Credit and (2) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued pursuant to this Section 2.03 (and in
each case, with respect to the participation in any Alternative Currency Letter
of Credit, such participation shall occur on each Revaluation Date); provided
that L/C Issuers shall not be obligated to make L/C Credit Extensions with
respect to Letters of Credit, and Lenders shall not be obligated to participate
in Letters of Credit if, as of the date of the applicable Letter of Credit,
(x) the Revolving Credit Exposure of any Lender would exceed such Lender’s
Revolving Credit Commitment or (y) (A) the Outstanding Amount of all L/C
Obligations would exceed the L/C Sublimit and (B) the Outstanding Amount of all
Alternative Currency L/C Obligations would exceed the Alternative Currency L/C
Sublimit; provided, further, that no Letter of Credit shall be issued by any L/C
Issuer the stated amount of which, when added to the Outstanding Amount of L/C
Credit Extensions with respect to such L/C Issuer, would exceed the applicable
Specified L/C Sublimit of such L/C Issuer then in effect. Each request by the
Parent Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Parent Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Parent Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Parent Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Letters of Credit
issued and outstanding under the Existing Credit Agreement shall be deemed to be
Letters of Credit issued under this Agreement on the A&R Closing Date.



--------------------------------------------------------------------------------

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless otherwise agreed by such L/C Issuer and the Administrative Agent
in their sole discretion; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Final Expiration Date, unless (1) each Appropriate Lender shall
have approved such expiry date or (2) the Outstanding Amount of the L/C
Obligations in respect of such requested Letter of Credit has been Cash
Collateralized.

(iii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Original
Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Original Closing Date (for which such
L/C Issuer is not otherwise compensated hereunder);

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternate Currency; or

(D) any Revolving Credit Lender is a Defaulting Lender, unless such L/C Issuer
has entered into arrangements reasonably satisfactory to it and the Parent
Borrower to eliminate such L/C Issuer’s risk with respect to the participations
in such Letter of Credit by all such Defaulting Lenders, including by (1) Cash
Collateralizing, (2) reallocating pursuant to Section 2.16(a), or (3) obtaining
a backstop letter of credit from an issuer reasonably satisfactory to the L/C
Issuer to support, each such Defaulting Lender’s Pro Rata Share of any L/C
Obligations in respect of such Letter of Credit.

(iv) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) Each L/C Issuer shall act on behalf of the Appropriate Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuers.



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Parent Borrower delivered to an L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Parent
Borrower. Such Letter of Credit Application must be received by the relevant L/C
Issuer and the Administrative Agent (A) not later than 12:00 noon at least two
(2) Business Days prior to the proposed issuance date or date of amendment, as
the case may be, of any Letter of Credit denominated in Dollars and (B) not
later than 12:00 noon at least five (5) Business Days prior to the proposed
issuance date or date of amendment, as the case may be, of any Letter of Credit
denominated in an Alternative Currency, or, in each case, such later date and
time as the relevant L/C Issuer may agree in a particular instance in its sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount and currency thereof; (c) the expiry date thereof; (d) the name and
address of the beneficiary thereof; (e) the documents to be presented by such
beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (g) such other matters as the relevant L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Parent Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the relevant L/C
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Parent Borrower (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, acquire from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Pro Rata Share times the amount of such Letter of
Credit.

(iii) If the Parent Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon by the relevant L/C Issuer and the Parent Borrower at the time such Letter
of Credit is issued; provided, further, that the relevant L/C Issuer may include
a final expiry date in any such Auto-Renewal Letter of Credit, on which date
such Auto-Renewal Letter of Credit shall expire and may not be renewed. Unless
otherwise directed by the relevant L/C Issuer, the Parent Borrower shall not be
required to make a specific request to the relevant L/C Issuer for any such
renewal. Once an Auto-Renewal Letter of Credit has been issued, the applicable
Lenders shall be deemed to have authorized (but may not require) the relevant
L/C Issuer to permit the renewal of such Letter of Credit at any time until an
expiry date not later than the Letter of Credit Final Expiration Date; provided
that the relevant L/C Issuer shall not permit any such renewal if (A) the
relevant L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its renewed form
under the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five (5) Business Days
before the Nonrenewal Notice Date from the Administrative Agent or any Revolving
Credit Lender, or the Parent Borrower that one or more of the applicable
conditions specified in Section 4.03 is not then satisfied.



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Parent Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Parent Borrower and the Administrative Agent thereof. In the case
of a Letter of Credit denominated in Dollars, the Parent Borrower shall
reimburse such L/C Issuer in Dollars. In the case of a Letter of Credit
denominated in an Alternative Currency, the Parent Borrower shall reimburse such
L/C Issuer in such Alternative Currency, unless (x) such L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (y) in the absence of any such requirement for reimbursement in
Dollars, the Parent Borrower shall have notified such L/C Issuer promptly
following receipt of the notice of drawing that the Parent Borrower will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing as of the applicable Revaluation Date under a Letter of
Credit denominated in an Alternative Currency, such L/C Issuer shall notify the
applicable Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than (x) 11:00 a.m. on
the third Business Day following the date of any payment by any L/C Issuer under
a Letter of Credit to be reimbursed in Dollars (including all Letters of Credit
denominated in Dollars), or (y) the Applicable Time on the third Business Day
following the date of any payment by any L/C Issuer under a Letter of Credit to
be reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Borrowers shall reimburse such L/C Issuer in Dollars or the Alternative
Currency, as the case may be, in an amount equal to the amount of such drawing
(including interest accrued thereon which shall include, for the avoidance of
doubt, interest accrued on the amount of such drawing during such three Business
Day period) and in the applicable currency. If the Borrowers fail to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Appropriate Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars or in the Dollar Equivalent thereof in the case of
an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share thereof. In such event, (x) in the case of
an Unreimbursed Amount under a Letter of Credit, the Parent Borrower (on behalf
of the Borrowers) shall be deemed to have requested a Revolving Credit Borrowing
of Base Rate Loans and to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Appropriate Lenders, and subject to the conditions set forth in Section 4.03
(other than the delivery of a Committed Loan Notice). Any notice given by an L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of any Unreimbursed Amount in respect of a Letter of Credit not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent (which may be the same Business Day such notice is provided
if such notice is provided prior to 12:00 noon), whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Revolving Credit Loan that is a
Base Rate Loan to the Borrowers in such amount. The Administrative Agent shall
remit the funds so received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.03 cannot be satisfied or for any
other reason, the Borrowers shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.



--------------------------------------------------------------------------------

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrowers or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.03 (other than delivery by the Parent Borrower
of a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect plus any administrative, processing
or similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Appropriate Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), the Administrative
Agent receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Parent Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Appropriate Lender its Pro Rata Share thereof (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s L/C Advance was outstanding) in the same funds as those received
by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. The Obligations of the Revolving Credit Lenders under this
clause (d)(ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Parent Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter



--------------------------------------------------------------------------------

of Credit (or any Person for whom any such beneficiary or any such transferee
may be acting), the relevant L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit;

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party; or

(vii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Parent Borrower or any Subsidiary or
in the relevant currency markets generally;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Parent Borrower to the extent of any direct damages (as opposed to punitive
or consequential damages or lost profits, claims in respect of which are waived
by the Parent Borrower to the extent permitted by applicable Law) suffered by
the Parent Borrower that are caused by acts or omissions of such L/C Issuer
constituting gross negligence or willful misconduct on the part of such L/C
Issuer as determined by the final, non-appealable judgment of a court of
competent jurisdiction.

(f) Role of L/C Issuers. Each Lender and the Parent Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) a problem with the due execution, effectiveness, validity
or enforceability of any document or instrument related to any Letter of Credit
or Issuer Document. The Parent Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude the Parent Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (iii) of
this Section 2.03(f); provided that anything in such clauses to the contrary
notwithstanding, the Parent Borrower may have a claim against an L/C Issuer, and
such L/C Issuer may be liable to the Parent Borrower, to the extent, but only to
the extent, of any direct, as opposed to lost profits or punitive or
consequential damages suffered by the Parent Borrower that were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice



--------------------------------------------------------------------------------

or information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. If (i) any Event of Default occurs and is continuing and
the Required Lenders require the Borrowers to Cash Collateralize its L/C
Obligations pursuant to Section 8.02(c), (ii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, (iii) for any reason, any Letter
of Credit is outstanding at the time of termination of the Revolving Credit
Commitments and a backstop letter of credit that is satisfactory to the relevant
L/C Issuer in its sole discretion is not in place, or (iv) the L/C Obligations
would exceed the L/C Sublimit (in each case, other than solely as a result of
changes in Spot Rates), then the Borrowers shall Cash Collateralize the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such Event of Default or other
event described above), and shall do so not later than 2:00 p.m. on (x) in the
case of the immediately preceding clause (i) or (iii), (1) the Business Day that
the Parent Borrower receives notice thereof, if such notice is received on such
day prior to 12:00 noon or (2) if clause (1) above does not apply, the Business
Day immediately following the day that the Parent Borrower receives such notice
and (y) in the case of the immediately preceding clause (ii), the Business Day
on which an Event of Default set forth under Section 8.01(f) occurs or, if such
day is not a Business Day, the Business Day immediately succeeding such day. If
on any Revaluation Date and solely as a result of changes in Spot Rates, the
Alternative Currency L/C Obligations would exceed the Alternative Currency L/C
Sublimit, immediate prepayment or Cash Collateralization of amounts owing in
respect of outstanding Alternative Currency Letters of Credit will be made on or
in respect of such Alternative Currency L/C Obligations in an amount equal to
the difference. For purposes hereof, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
relevant L/C Issuer and the Appropriate Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Appropriate Lenders). Derivatives of such term have
corresponding meanings. The Borrowers hereby grant to the Administrative Agent,
for the benefit of the L/C Issuers and the Revolving Credit Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked
accounts at the Administrative Agent and may be invested in Cash Equivalents
selected by the Administrative Agent in its sole discretion. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Law, to
reimburse the relevant L/C Issuer. To the extent the amount of any Cash
Collateral exceeds the then Outstanding Amount of such L/C Obligations and so
long as no Event of Default has occurred and is continuing, the excess shall be
refunded to the Borrowers. In the case of clause (i) or (ii) above, if such
Event of Default is cured or waived and no other Event of Default is then
occurring and continuing, the amount of any Cash Collateral shall be refunded to
the Borrowers.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant L/C Issuer and the Parent Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit. Notwithstanding
anything to the contrary contained in this Agreement, Goldman Sachs Bank USA
shall not be required to issue any commercial Letters of Credit.

(i) Letter of Credit Fees. The Borrowers, jointly and severally, shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share a Letter of Credit fee in Dollars for each
Letter of Credit issued pursuant to this Agreement equal to (A) the Applicable
Rate times the daily maximum amount then available to be drawn under such Letter
of Credit (whether or not such maximum amount is then in effect under such
Letter of Credit if such maximum amount increases periodically pursuant to the
terms of such Letter of Credit), minus (B) the fronting fee set forth in
Section 2.03(j) below. Such letter of credit fees shall be computed on a
quarterly basis in arrears. Such letter of credit fees shall be due and payable
on the tenth Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, the expiry date of such Letter of Credit, on the Letter
of Credit Final Expiration Date and thereafter on demand. If there is any change
in the Applicable Rate during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.



--------------------------------------------------------------------------------

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrowers, jointly and severally, shall pay directly to each L/C Issuer for
its own account a fronting fee in Dollars with respect to each Letter of Credit
issued by it equal to 0.125% per annum of the daily maximum amount then
available to be drawn under such Letter of Credit. Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, the expiry date of such Letter of Credit, on the Letter
of Credit Final Expiration Date and thereafter on demand. In addition, the
Borrowers shall pay directly to each L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within ten (10) Business Days of demand and are
nonrefundable.

(k) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(l) Addition of an L/C Issuer.

(i) A Revolving Credit Lender may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Parent Borrower, the Administrative
Agent and such Revolving Credit Lender. The Administrative Agent shall notify
the Revolving Credit Lenders of any such additional L/C Issuer.

(ii) On the last Business Day of each March, June, September and December (and
on such other dates as the Administrative Agent may request), each L/C Issuer
shall provide the Administrative Agent a list of all Letters of Credit issued by
it that are outstanding at such time together with such other information as the
Administrative Agent may from time to time reasonably request.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Parent Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Parent Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Parent Borrower, and that the Parent Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

SECTION 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Borrowers from time to time on any Business Day (other than the
A&R Closing Date) prior to the Maturity Date in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided that, after giving effect to
any Swing Line Loan, the aggregate Outstanding Amount of the Revolving Credit
Loans of any other Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment then in effect. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Swing Line Loans
shall only be denominated in Dollars. Immediately upon the making of a Swing
Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Loan.
Notwithstanding the foregoing, the Swing Line Lender shall not be obligated to
make Swing Line Loans if a Revolving Credit Lender is a Defaulting Lender to the
extent such Defaulting Lender’s participation in Swing Line Loans cannot be
reallocated to Non-Defaulting Lenders pursuant to Section 2.16(a).



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 (and any amount in excess of
$100,000 shall be an integral multiple of $25,000), and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Parent Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.03 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender may at any time in its sole and absolute discretion
request, but in any case on at least a weekly basis, shall request, on behalf of
the Borrowers (which hereby irrevocably authorize the Swing Line Lender to so
request on their behalf), that each Revolving Credit Lender make a Base Rate
Loan in an amount equal to such Lender’s Pro Rata Share of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.03. The Swing Line
Lender shall furnish the Parent Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Revolving Credit Lender shall make an amount equal to its Pro Rata Share of
the amount specified in such Committed Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 1:00 p.m. on the date specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Revolving Credit Loan that is a Base
Rate Loan to the Borrowers in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the Parent
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.03. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Parent Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. The Administrative Agent
will make such demand upon the request of the Swing Line Lender. The obligations
of the Revolving Credit Lenders under this clause (d)(ii) shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers, jointly and
severally, shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

SECTION 2.05. Prepayments.

(a) Optional.

(i) The Borrowers may, upon notice by the Parent Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Credit
Loans in whole or in part without premium or penalty; provided that (1) such
notice must be received by the Administrative Agent not later than 12:00 noon
(New York, New York time) (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans, and (B) one (1) Business Day prior to any
date of prepayment of Base Rate Loans; (2) any partial prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (3) any prepayment of Base Rate
Loans (other than Swing Line Loans and Protective Advances) shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid and the payment amount specified in
such notice shall be due and payable on the date specified therein. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment.



--------------------------------------------------------------------------------

Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the Loans pursuant to this Section 2.05(a)
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares.

(ii) The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $25,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(iii) The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time, voluntarily prepay Protective Advances in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (2) any such prepayment shall be in a minimum principal amount of $100,000
or a whole multiple of $25,000 in excess thereof or, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(iv) Notwithstanding anything to the contrary contained in this Agreement, the
Parent Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of the
Revolving Credit Facility, which refinancing shall not be consummated or shall
otherwise be delayed.

(b) Mandatory.

(i) If, on any date, the aggregate Revolving Credit Exposures at any time exceed
the aggregate Revolving Credit Commitments then in effect, the Borrowers shall
promptly prepay Protective Advances, Revolving Credit Loans and Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless after
the prepayment in full of the Protective Advances, Revolving Credit Loans and
Swing Line Loans, such aggregate Revolving Credit Exposure exceeds the aggregate
Revolving Credit Commitments then in effect.

(ii) If, on any date, the aggregate Revolving Credit Exposures exceed the lesser
of (x) the Borrowing Base and (y) the Aggregate Commitments, in each case as
then in effect (subject to Section 2.01(c)), the Borrowers shall promptly prepay
first, Protective Advances and second, Revolving Credit Loans and Swing Line
Loans and/or Cash Collateralize L/C Obligations in an aggregate amount equal to
such excess; provided that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless after
the prepayment in full of the Protective Advances, Revolving Credit Loans and
Swing Line Loans, such aggregate Revolving Credit Exposure exceeds the aggregate
Revolving Credit Commitments then in effect.

(iii) At all times following the establishment of the Cash Management Systems
pursuant to Section 6.15 and after the occurrence and during the continuation of
a Cash Dominion Event and notification thereof by the Administrative Agent to
the Parent Borrower (subject to the provisions of the Security Agreement and the
Intercreditor Agreement), on each Business Day, at or before 1:00 p.m., the
Administrative Agent shall apply all immediately available funds credited to the
Concentration Account, first to pay any fees or expense reimbursements then due
to the Administrative Agent, the L/C Issuer and the Lenders (other than in
connection with Secured Cash Management Obligations), pro rata, second to pay
interest due and payable in respect of any Loans (including Swing Line Loans and
Protective Advances) that may be outstanding, pro rata, third to prepay the
principal of any Protective Advances that may be outstanding, pro rata, fourth
to prepay the principal of the Revolving Credit Loans and Swing Line Loans and
to Cash Collateralize L/C Obligations, pro rata and fifth to pay any fees or
expense reimbursements then due to any Cash Management Bank.



--------------------------------------------------------------------------------

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, any Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from any Loan Party)
to apply such amount to the prepayment of such Loans in accordance with this
Section 2.05. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from any Loan Party) to apply such amount to the
prepayment of the outstanding Loans in accordance with the relevant provisions
of this Section 2.05.

SECTION 2.06. Termination or Reduction of Commitments.

(a) Optional. The Parent Borrower may, upon written notice to the Administrative
Agent, terminate the unused Revolving Credit Commitments, or from time to time
permanently reduce the unused Revolving Credit Commitments, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent one (1) Business Day prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$500,000 or any whole multiple of $100,000 in excess thereof and (iii) if, after
giving effect to any reduction of the Revolving Credit Commitments, the Swing
Line Sublimit exceeds the amount of the Facility, such sublimit shall be
automatically reduced by the amount of such excess. Except as provided above,
the amount of any such Revolving Credit Commitment reduction shall not be
applied to the Swing Line Sublimit unless otherwise specified by the Parent
Borrower. Notwithstanding the foregoing, the Parent Borrower may rescind or
postpone any notice of termination of the Revolving Credit Commitments if such
termination would have resulted from a refinancing of the Facility, which
refinancing shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Revolving Credit Commitments shall terminate on the Maturity
Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Swing Line Sublimit or the unused Revolving
Credit Commitments under this Section 2.06. Upon any reduction of unused
Revolving Credit Commitments, the Commitment of each Lender shall be reduced by
such Lender’s Pro Rata Share of the amount by which such Revolving Credit
Commitments are reduced (other than the termination of the Revolving Credit
Commitment of any Lender as provided in Section 3.07). All commitment fees
accrued until the effective date of any termination of the Revolving Credit
Commitments shall be paid on the effective date of such termination.

SECTION 2.07. Repayment of Loans.

(a) Revolving Credit Loans. The Borrowers, jointly and severally, shall repay to
the Administrative Agent for the ratable account of the Appropriate Lenders on
the Maturity Date the aggregate principal amount of all of its Revolving Credit
Loans outstanding on such date.

(b) Swing Line Loans. The Borrowers, jointly and severally, shall repay each
Swing Line Loan for the Revolving Credit Facility on the Maturity Date.

(c) Protective Advances. The Borrowers, jointly and severally, shall repay to
the Administrative Agent the then unpaid amount of each Protective Advance on
the Maturity Date.



--------------------------------------------------------------------------------

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

(b) The Borrowers shall pay interest on past due amounts hereunder (whether
principal, interest, fees or other amounts) at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) Interest on each Loan shall be payable in the currency in which each Loan
was made.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(i)
and (j):

(a) Commitment Fee. The Borrowers, jointly and severally, shall pay to the
Administrative Agent for the account of each Revolving Credit Lender for such
Facility in accordance with its Pro Rata Share, a commitment fee equal to the
Applicable Rate with respect to commitment fees times the actual daily amount by
which the aggregate Revolving Credit Commitment for such Facility exceeds the
sum of (A) the Outstanding Amount of Revolving Credit Loans for such Facility
and (B) the Outstanding Amount of L/C Obligations for such Facility; provided
that any commitment fee accrued with respect to any of the Revolving Credit
Commitments under such Facility of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrowers so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrowers prior to such time; provided further that no
commitment fee shall accrue on any of the Revolving Credit Commitments under any
Facility of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. The commitment fees for a Revolving Credit Facility shall accrue at all
times from the A&R Closing Date until the Maturity Date, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears in Dollars on the tenth Business Day
following the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the A&R Closing Date, and on
the Maturity Date for such Facility. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. The Borrowers shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Parent
Borrower and the applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Administrative Agent’s
“prime rate” shall be made on the basis of a year of 365 days or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the



--------------------------------------------------------------------------------

Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrowers, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

SECTION 2.12. Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office for payment and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. (New
York, New York time) shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day, payment shall be made, unless otherwise specified herein, on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(c) Unless the Parent Borrower has notified the Administrative Agent, prior to
the date any payment is required to be made by it to the Administrative Agent
hereunder for the account of any Lender or an L/C Issuer hereunder, that the
Borrowers will not make such payment, the Administrative Agent may assume that
the



--------------------------------------------------------------------------------

Borrowers have timely made such payment and may (but shall not be so required
to), in reliance thereon, make available a corresponding amount to such Lender
or L/C Issuer. If and to the extent that such payment was not in fact made to
the Administrative Agent in Same Day Funds, then such Lender or L/C Issuer shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender or L/C Issuer in Same Day
Funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender or L/C Issuer to the date such amount is repaid to the Administrative
Agent in Same Day Funds at the applicable Overnight Rate from time to time in
effect.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its Pro Rata Share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s Pro Rata Share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. Each Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all



--------------------------------------------------------------------------------

its rights of payment (including the right of setoff, but subject to
Section 10.10) with respect to such participation as fully as if such Lender
were the direct creditor of such Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

SECTION 2.14. Incremental Credit Extensions.

(a) The Parent Borrower may at any time or from time to time after the A&R
Closing Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (a) one or more increases in the amount of the Revolving Credit
Commitments (each such increase, a “Revolving Commitment Increase”); provided
that upon the effectiveness of any Incremental Amendment referred to below, no
Default or Event of Default shall exist. Each Revolving Commitment Increase
shall be in an aggregate principal amount that is not less than an amount of
$100,000,000 (provided that such amount may be less than an amount of
$100,000,000 if such amount represents all remaining availability under the
limit set forth in the next sentence). Notwithstanding anything to the contrary
herein, the aggregate amount of the Revolving Commitment Increases shall not
exceed $750,000,000 (such amount, the “Incremental Amount”). Each notice from
the Parent Borrower pursuant to this Section shall set forth the requested
amount and proposed terms of the relevant Revolving Commitment Increases.
Revolving Commitment Increases may be provided by any existing Lender (it being
understood that no existing Revolving Credit Lender will have an obligation to
provide a portion of any Revolving Commitment Increase), in each case on terms
permitted in this Section 2.14 and otherwise on terms reasonably acceptable to
the Administrative Agent, or by any other lender (any such other lender being
called an “Additional Lender”), provided that the Administrative Agent shall
have consented (such consent not to be unreasonably withheld) to such Lender’s
or Additional Lender’s providing such Revolving Commitment Increases if such
consent would be required under Section 10.07(b) for an assignment of Loans or
Revolving Credit Commitments, as applicable, to such Lender or Additional
Lender. Commitments in respect of Revolving Commitment Increases shall become
Commitments (or in the case of a Revolving Commitment Increase to be provided by
an existing Revolving Credit Lender, an increase in such Lender’s applicable
Revolving Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Parent Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. Any Revolving Commitment Increase shall be on the same terms (including,
without limitation, with respect to pricing) and treated the same as the
existing Facility (including, without limitation, with respect to maturity date
thereof) and shall be considered to be part of the Facility, provided that the
upfront fees applicable to any Revolving Commitment Increases shall be
determined by the Parent Borrower and the lenders thereof. The Incremental
Amendment may, without the consent of any other Lenders or Loan Parties, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Parent Borrower, to effect the provisions of this Section. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.03 (it
being understood that all references to “the date of such Credit Extension” or
similar language in such Section 4.03 shall be deemed to refer to the effective
date of such Incremental Amendment) and such other conditions as the parties
thereto shall agree. The Parent Borrower shall use the proceeds of the Revolving
Commitment Increases for any purpose not prohibited by this Agreement; provided
that to the extent the proceeds of Revolving Commitment Increases are being used
to refinance Retained Existing Notes, such refinancing occurs no earlier than
the final maturity date of such Retained Existing Notes. Upon each increase in
(A) the Revolving Credit Commitments pursuant to this Section 2.14, (x) each
Revolving Credit Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Commitment Increase (each a “Revolving Commitment
Increase Lender”), and each such Revolving Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Credit Lender’s participations hereunder in outstanding Letters
of Credit and Swing Line Loans such that, after giving effect to each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans held by each Revolving Credit
Lender (including each such Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Revolving



--------------------------------------------------------------------------------

Credit Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment and (y) if, on the date of such increase, there are any Revolving
Credit Loans outstanding, such Revolving Credit Loans shall on or prior to the
effectiveness of such Revolving Commitment Increase be prepaid from the proceeds
of additional Revolving Credit Loans made hereunder (reflecting such increase in
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any costs incurred by
any Lender in accordance with Section 3.05. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15. Reserves. Notwithstanding anything to the contrary, the
Administrative Agent may at any time and from time to time in the exercise of
its Permitted Discretion establish and increase or decrease Reserves; provided
that, so long as no Event of Default has occurred and is continuing, the
Administrative Agent shall have provided the Parent Borrower at least three
(3) Business Days’ prior written notice of any such establishment or increase;
and provided further that the Administrative Agent may only establish or
increase a Reserve after the Original Closing Date based on an event, condition
or other circumstance arising after the Original Closing Date or based on facts
not known to the Administrative Agent as of the Original Closing Date. The
amount of any Reserve established by the Administrative Agent shall have a
reasonable relationship to the event, condition, other circumstance or new fact
that is the basis for the Reserve. Upon delivery of such notice, the
Administrative Agent shall be available to discuss the proposed Reserve or
increase, and the Borrowers may take such action as may be required so that the
event, condition, circumstance or new fact that is the basis for such Reserve or
increase no longer exists, in a manner and to the extent reasonably satisfactory
to the Administrative Agent in the exercise of its Permitted Discretion. In no
event shall such notice and opportunity limit the right of the Administrative
Agent to establish or change such Reserve, unless the Administrative Agent shall
have determined in its Permitted Discretion that the event, condition, other
circumstance or new fact that is the basis for such new Reserve or such change
no longer exists or has otherwise been adequately addressed by the Borrowers.
Notwithstanding anything herein to the contrary, Reserves shall not duplicate
eligibility criteria contained in the definition of “Eligible Accounts.”

SECTION 2.16. Defaulting Lenders.

(a) Reallocation. Notwithstanding anything to the contrary herein, if a Lender
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply with respect to any outstanding Letter of Credit
participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 of such Defaulting Lender:

(i) the Letter of Credit participations pursuant to Section 2.03 and Swing Line
Loan participations pursuant to Section 2.04, in each case, of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Credit Commitments; provided that (a) the Outstanding Amount of each
Non-Defaulting Lender’s Revolving Credit Loans and L/C Obligations (with the
aggregate amount of such Lenders’ risk participations and funded participation
in L/C Obligations and Swing Line Loans being deemed “held” by such Lender) may
not in any event exceed the Revolving Credit Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation and (b) neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim the Parent Borrower, the
Administrative Agent, the L/C Issuers, the Swing Line Lender or any other Lender
may have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender; and

(ii) to the extent that any portion (the “unreallocated portion”) of any
Defaulting Lender’s Letter of Credit participation pursuant to Section 2.03 and
Swing Line Loan participation pursuant to Section 2.04 cannot be so reallocated,
by reason of the first proviso in clause (i) above or otherwise, the Parent
Borrower will, not later than two Business Days after demand by the
Administrative Agent (at the direction of the L/C Issuer and/or the Swing Line
Lender, as the case may be), (1) Cash Collateralize the obligations of the
Parent Borrower to the L/C Issuer in respect of such Letter of Credit
participation pursuant to Section 2.03, in an amount equal to the aggregate
amount of the unreallocated portion of such Letter of Credit participation



--------------------------------------------------------------------------------

pursuant to Section 2.03, or (2) in the case of such Swing Line Loan
participation pursuant to Section 2.04, prepay and/or Cash Collateralize in full
the unreallocated portion thereof, or (3) make other arrangements satisfactory
to the Administrative Agent, and to the L/C Issuer and the Swing Line Lender, as
the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender.

(b) Fees. Anything herein to the contrary notwithstanding, during such period as
a Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 2.03(i) (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees); provided that in the case of any such Defaulting Lender that was
or is a Lender (x) to the extent that a portion of the Letter of Credit
participations pursuant to Section 2.03 and Swing Line Loan participations
pursuant to Section 2.04 of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.16(a), such fees under
Section 2.03(i) that would have accrued for the benefit of such Defaulting
Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (y) to the extent any portion of such Letter of Credit
participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 cannot be so reallocated, such fees will instead accrue
for the benefit of and be payable to the L/C Issuer and the Swing Line Lender,
as applicable, as their interests appear.

(c) Cure. If the Parent Borrower, the Administrative Agent, the L/C Issuers and
the Swing Line Lender agree in writing in their discretion that a Lender that is
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, as the
case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein), such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the total Revolving Credit Commitments, Revolving Credit Loans, Letter of
Credit participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 of the Lenders to be on a pro rata basis in accordance
with their respective Commitments, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and such Commitments and
Loans of each Lender will automatically be adjusted on a prospective basis to
reflect the foregoing); provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Parent
Borrower while such Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

(d) Notices. The Administrative Agent will promptly send to each Lender and L/C
Issuer a copy of any notice to the Parent Borrower provided for in this
Section 2.16.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as required by law (as determined in the good faith discretion of any
applicable withholding agent), any and all payments by any Borrower or any
Guarantor to or for the account of any Agent or any Lender (which term shall,
for the avoidance of doubt, include, for the purposes of Section 3.01, any L/C
Issuer) under any Loan Document shall be made free and clear of, and without
deduction for, any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, imposed by any Governmental Authority (“Taxes”). If a Borrower or a
Guarantor or the Administrative Agent is required by law (as determined in the
good faith discretion of any applicable withholding agent) to deduct any
Indemnified Taxes (as defined below) or Other Taxes (as defined below) from or
in respect of any sum payable under any Loan Document to any Agent or any
Lender, (i) the sum payable by such Borrower or such Guarantor shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.01(a)),
each of such Agent and such Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower or such
Guarantor or the Administrative Agent shall make such deductions, (iii) such



--------------------------------------------------------------------------------

Borrower or such Guarantor shall pay the full amount deducted to the relevant
taxing authority, and (iv) within thirty (30) days after the date of such
payment (or, if receipts or evidence are not available within thirty (30) days,
as soon as practicable thereafter), such Borrower or such Guarantor shall
furnish to such Agent or Lender (as the case may be) the original or a facsimile
copy of a receipt evidencing payment thereof or other documentary evidence of
payment satisfactory to such Agent or Lender. If any Borrower or any Guarantor
fails to pay any Indemnified Taxes or Other Taxes when due to the appropriate
taxing authority or fails to remit to any Agent or any Lender the required
receipts or other required documentary evidence, such Borrower or such Guarantor
shall indemnify such Agent and such Lender for any incremental Taxes that may
become payable by such Agent or such Lender arising out of such failure.
“Indemnified Taxes” refers to any Taxes arising from any payment made under any
Loan Document excluding, in the case of each Agent and each Lender, (i) net
income Taxes imposed by a jurisdiction as a result of any connection between
such Agent or Lender and such jurisdiction other than the connection arising
from executing or entering into any Loan Document or any of the Transactions
contemplated by any Loan Document, (ii) Taxes imposed on or measured by its net
income (including branch profits), franchise (and similar) taxes imposed in lieu
of net income taxes, (iii) any withholding taxes to the extent imposed at the
time a Lender becomes a party hereto (or designates a new lending office),
except (x) to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts or indemnity payments from any Loan Party with
respect to such withholding tax pursuant to Section 3.01 or (y) if such Foreign
Lender is an assignee pursuant to a request by a Borrower and (iv) any Taxes
imposed as a result of the failure of any Lender to comply with either the
provisions of Section 3.01(b) or (c) (in the case of any Foreign Lender) or the
provisions of Section 3.01(d) (in the case of any U.S. Lender).

(b) To the extent it is legally able to do so, each Agent or Lender (including
an Assignee to which a Lender assigns its interest in accordance with
Section 10.07) that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each a “Foreign Lender”) agrees to complete and
deliver to the Parent Borrower and the Administrative Agent on or prior to the
Original Closing Date (or, if later, on or prior to the date it becomes a party
to this Agreement), an accurate, complete and original signed copy of whichever
of the following is applicable: (i) Internal Revenue Service Form W-8BEN
certifying that it is entitled to benefits under an income tax treaty to which
the United States is a party that reduces or eliminates U.S. federal withholding
tax on payments of interest; (ii) Internal Revenue Service Form W-8ECI
certifying that the income receivable pursuant to any Loan Document is
effectively connected with the conduct of a trade or business in the United
States; (iii) if the Foreign Lender (A) is not a bank described in
Section 881(c)(3)(A) of the Code, (B) is not a 10-percent shareholder described
in Section 871(h)(3)(B) of the Code, (C) has income receivable pursuant to any
Loan Document that is not effectively connected with the conduct of a trade or
business in the United States, and (D) is not a controlled foreign corporation
related to any Borrower within the meaning of Section 864(d) of the Code, a
certificate to that effect in substantially the form attached hereto as Exhibit
L and an Internal Revenue Service Form W-8BEN, certifying that the Foreign
Lender is not a United States person; or (iv) to the extent a Foreign Lender is
not the beneficial owner of any obligation of any Borrower or any Guarantor
hereunder (for example, where the Foreign Lender is a partnership or
participating Lender granting a typical participation), duly completed copies of
Internal Revenue Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN,
certificate in substantially the form attached hereto as Exhibit L, Form W-9 or
Form W-8IMY from each beneficial owner, as applicable.

(c) Thereafter and from time to time, each such Foreign Lender shall,
(i) promptly, to the extent it is legally entitled to do so, submit to the
Parent Borrower and the Administrative Agent such additional duly completed and
signed copies of one or more of such forms or certificates (or such successor
forms or certificates as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be available to secure an
exemption from or reduction in the rate of U.S. federal withholding tax (A) on
or before the date that any such form, certificate or other evidence previously
delivered expires or becomes obsolete, (B) after the occurrence of a change in
the Foreign Lender’s circumstances requiring a change in the most recent form,
certificate or evidence previously delivered by it to the Parent Borrower and
the Administrative Agent, and (C) from time to time thereafter if reasonably
requested by the Parent Borrower or the Administrative Agent, and (ii) promptly
notify the Parent Borrower and the Administrative Agent of any change in the
Foreign Lender’s circumstances which would modify or render invalid any
previously claimed exemption or reduction.

(d) Each Agent or Lender that is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) (each a “U.S. Lender”) agrees to complete and
deliver to the Parent Borrower and the Administrative Agent an accurate,
complete and original signed Internal Revenue Service Form W-9 or successor



--------------------------------------------------------------------------------

form certifying that such Agent or Lender is not subject to United States backup
withholding tax (i) on or prior to the Original Closing Date (or, if later, on
or prior to the date it becomes a party to this Agreement), (ii) on or before
the date that such form expires or becomes obsolete, (iii) after the occurrence
of a change in the Agent’s or Lender’s circumstances requiring a change in the
most recent form previously delivered by it to the Parent Borrower and the
Administrative Agent, and (iv) from time to time thereafter if reasonably
requested by the Parent Borrower or the Administrative Agent.

(e) Notwithstanding anything else herein to the contrary, if a Foreign Lender is
subject to U.S. federal withholding tax at a rate in excess of zero percent at
the time such Lender or such Agent first becomes a party to this Agreement, such
U.S. federal withholding tax (including additions to tax, penalties and interest
imposed with respect to such U.S. federal withholding tax) shall be considered
excluded from Indemnified Taxes except to the extent the Foreign Lender’s
assignor was entitled to additional amounts or indemnity payments prior to the
assignment or the assignment was pursuant to a request of a Borrower. Further,
no Borrower shall be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
with respect to Indemnified Taxes to the extent that such Lender or such Agent
becomes subject to such Indemnified Taxes subsequent to the Original Closing
Date (or, if later, the date such Lender or Agent becomes a party to this
Agreement) solely as a result of a change in the place of organization or place
of doing business of such Lender or Agent or a change in the Lending Office of
such Lender (other than at the written request of a Borrower to change such
Lending Office).

(f) Each Borrower agrees to pay any and all present or future stamp, court or
documentary taxes and any other excise, property, intangible or mortgage
recording taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(including additions to tax, penalties and interest related thereto) excluding,
in each case, such amounts that result from an Agent or Lender’s Assignment and
Assumption, grant of a Participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) to the extent such
Assignment Taxes result from a connection that the Agent or Lender has with the
taxing jurisdiction other than the connection arising out of the Loan Document
or the transactions therein, except for Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Parent Borrower (all such non-excluded taxes described in this Section 3.01(f)
being hereinafter referred to as “Other Taxes”).

(g) If any Indemnified Taxes or Other Taxes are directly asserted against any
Agent or Lender, such Agent or Lender may pay such Indemnified Taxes or Other
Taxes and the relevant Borrower will promptly pay such additional amounts so
that each of such Agent and such Lender receives an amount equal to the sum it
would have received had no such Indemnified Taxes or Other Taxes been asserted;
whether or not such Taxes or Other Taxes were correctly or legally asserted;
provided that if the relevant Borrower reasonably believes that such Taxes or
Other Taxes were not correctly or reasonably asserted, each such Agent or Lender
will use reasonable efforts to cooperate with such Borrower to obtain a refund
of such Taxes or Other Taxes (which shall be repaid to such Borrower in
accordance with Section 3.01(h)) so long as such efforts would not, in the sole
good faith determination of such Agent or Lender, result in any additional
costs, expenses or risks or be otherwise disadvantageous to it. Payments under
this Section 3.01(g) shall be made within ten (10) days after the date such
Borrower receives written demand for payment from such Agent or Lender. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Agent (with a copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Lender or any
other Agent, shall be conclusive absent manifest error.

(h) If any Lender or Agent determines, in its sole discretion, that it is
entitled to receive a refund in respect of any Indemnified Taxes or Other Taxes
as to which indemnification or additional amounts have been paid to it by any
Borrower pursuant to this Section 3.01, it shall use its commercially reasonable
efforts to receive such refund and upon receipt of any such refund shall
promptly remit such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the relevant Borrower under this Section 3.01
with respect to the Indemnified Taxes or Other Taxes giving rise to such refund
plus any interest included in such refund by the relevant taxing authority
attributable thereto) to such Borrower, net of all reasonable out of pocket
expenses of the Lender or Agent, as the case may be, and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that each Borrower, upon the request of the Lender or Agent,
as the case may be, agrees promptly to return such refund to such party,
together with any interest and penalties charged by



--------------------------------------------------------------------------------

the relevant taxing authority, in the event such party is required to repay such
refund to the relevant taxing authority. Such Lender or Agent, as the case may
be, shall provide the relevant Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant taxing authority (provided that such Lender or Agent may delete any
information therein that such Lender or Agent deems confidential in its
reasonable discretion). Nothing herein contained shall interfere with the right
of a Lender or Agent to arrange its tax affairs in whatever manner it thinks fit
nor oblige any Lender or Agent to claim any tax refund or make available its tax
returns or any other information it reasonably deems confidential or require any
Lender to do anything that would prejudice its ability to benefit from any other
refunds, credits, relief, remission or repayments to which it may be entitled.

 

(i) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (g) with respect to such Lender it will, if
requested by the relevant Borrower, use commercially reasonable efforts (subject
to legal and regulatory restrictions) to mitigate the effect of any such event,
including by designating another Lending Office for any Loan or Letter of Credit
affected by such event and by completing and delivering or filing any tax
related forms which would reduce or eliminate any amount of Indemnified Taxes or
Other Taxes required to be deducted or withheld or paid by the relevant
Borrower; provided that such efforts are made at the relevant Borrower’s expense
and on terms that, in the reasonable judgment of such Lender, cause such Lender
and its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.01(i) shall
affect or postpone any of the Obligations of such Borrower or the rights of such
Lender pursuant to Section 3.01(a) or (g).

SECTION 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund any Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the applicable Eurocurrency Rate, then, on notice thereof by such Lender to
the Parent Borrower through the Administrative Agent, any obligation of such
Lender to make or continue any affected Eurocurrency Rate Loans or to convert
Base Rate Loans to such Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Parent Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Parent Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans and shall upon
demand from such Lender (with a copy to the Administrative Agent), prepay or,
convert all then outstanding affected Eurocurrency Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Parent
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due, if any, in connection with such prepayment or conversion
under Section 3.05. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that by reason of any changes affecting the applicable interbank eurodollar
market adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that deposits
are not being offered to banks in the relevant interbank eurodollar market for
the applicable amount and the Interest Period of such Eurocurrency Rate Loan, in
each case due to circumstances arising on or after the A&R Closing Date, the
Administrative Agent will promptly so notify the Parent Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain any
affected Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Parent Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.



--------------------------------------------------------------------------------

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of,
or any change in, or in the interpretation of, any Law, in each case after the
A&R Closing Date (provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder, issued in
connection therewith or in implementation thereof and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
Law after the A&R Closing Date, regardless of the date enacted, adopted, issued
or implemented), there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurocurrency Rate Loans or
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Indemnified Taxes or Other Taxes covered
by Section 3.01, or any Taxes excluded from the definition of Indemnified Taxes
under exception (i) thereof to the extent such Taxes are imposed on or measured
by net income or profits or branch profits or franchise taxes (imposed in lieu
of the foregoing taxes) and any Taxes excluded from the definition of
Indemnified Taxes under exceptions (ii) and (iii) thereof, (ii) reserve
requirements contemplated by Section 3.04(c), and (iii) the implementation or
application of or compliance with the “International Convergence of Capital
Measurement and Capital Standards, a Revised Framework” published by the Basel
Committee on Banking Supervision in June 2004 in the form existing on the date
of this Agreement (“Basel II”) or any other law or regulation which implements
Basel II (whether such implementation, application or compliance is by a
government, regulator, the Lenders or any of their Affiliates or the Agents or
any of their Affiliates)), then from time to time within fifteen (15) days after
demand by such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrowers shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction. At any time
that any Eurocurrency Rate Loan is affected by the circumstances described in
this Section 3.04(a), the Borrowers may either (i) if the affected Eurocurrency
Rate Loan is then being made pursuant to a Borrowing, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrowers receive any such demand
from such Lender or (ii) if the affected Eurocurrency Rate Loan is then
outstanding, upon at least three Business Days’ notice to the Administrative
Agent, require the affected Lender to convert such Eurocurrency Rate Loan into a
Base Rate Loan, if applicable.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the A&R Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrowers shall promptly pay to such
Lender such additional amounts as will compensate such Lender for such reduction
after receipt of such demand.

(c) The Borrowers shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Parent Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice at least fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days from receipt of such notice.



--------------------------------------------------------------------------------

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Parent Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.04(d) shall affect or postpone
any of the Obligations of the Borrowers or the rights of such Lender pursuant to
Section 3.04(a), (b) or (c).

SECTION 3.05. Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, each Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense reasonably incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day prior to the last day of the Interest Period for such Loan; or

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by such Borrower;

including any loss or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of funds obtained by it to
maintain such Eurocurrency Rate Loan or from fees payable to terminate the
deposits from which such funds were obtained.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or Lender claiming compensation under this Article III shall
deliver a certificate to the Parent Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or Lender may use any
reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrowers shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the Parent Borrower of the event that
gives rise to such claim; provided that, if the circumstance giving rise to such
claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the Borrowers under Section 3.04, the Borrowers may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another Eurocurrency Rate Loans, or to convert Base Rate Loans into Eurocurrency
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(c) If any Lender gives notice to the Parent Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Pro Rata Shares.



--------------------------------------------------------------------------------

SECTION 3.07. Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Parent Borrower may, on five (5) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to and in accordance
with Section 10.07(b) (with the assignment fee to be paid by the Parent
Borrower, in the case of clauses (i) and (iii) only) all of its rights and
obligations under this Agreement (or, with respect to clause (iii) above, all of
its rights and obligations with respect to the Class of Loans or Commitments
that is the subject of the related consent, waiver or amendment) to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Parent Borrower to find a replacement
Lender or other such Person; and provided further that in the case of any such
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents. No such replacement shall be deemed
to be a waiver of any rights that the Parent Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Parent Borrower or Administrative Agent (or a lost or destroyed note indemnity
in lieu thereof). Pursuant to such Assignment and Assumption, (A) the assignee
Lender shall acquire all or a portion, as the case may be, of the assigning
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, (B) the assignee Lender shall purchase, at par, all Loans,
accrued interest, accrued fees and other amounts owing to the assigning Lender
as of the date of replacement and (C) upon such payment (regardless of whether
such replaced Lender has executed an Assignment and Assumption or delivered its
Notes to the Parent Borrower or the Administrative Agent), the assignee Lender
shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.10.

(d) In the event that (i) the Parent Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class or Classes of the Loans and (iii) the Required Lenders have agreed
to such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.08. Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01. Existing Credit Agreement. The obligations of the Lenders to make
Loans, and the obligation of each L/C Issuer to issue Letters of Credit, in each
case under the Existing Credit Agreement, were subject to satisfaction of the
conditions set forth under Section 4.01 of the Existing Credit Agreement.



--------------------------------------------------------------------------------

SECTION 4.02. Conditions to Initial Credit Extension. The obligation of each
Lender to make a Credit Extension hereunder on the A&R Closing Date is subject
to the satisfaction of the conditions set forth under Section 5 of the
Restatement Agreement.

SECTION 4.03. Conditions to Subsequent Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension after the A&R Closing Date
(other than any Protective Advance and any Committed Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the satisfaction of the following conditions precedent:

(a) The representations and warranties of the Parent Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Excess Availability shall be not less than zero.

(e) If a Liquidity Event under clause (a) or (b) of the definition thereof would
exist but for the five (5) consecutive Business Days condition in such
definition, then the Parent Borrower shall be in compliance with the Financial
Covenant (whether or not then in effect) for the last Test Period ended
immediately preceding such Credit Extension, and the Parent Borrower shall have
provided the Administrative Agent a certificate of a Responsible Officer of the
Parent Borrower demonstrating compliance with such Financial Covenant.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.03(a), (b) and (d) have
been satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

Each Borrower represents and warrants to the Administrative Agent and the
Lenders on the A&R Closing Date and at the times expressly set forth in
Section 4.03, that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Material Subsidiaries (a) is a Person duly organized
or formed, validly existing and in good standing (to the extent such concept
exists in such jurisdiction) under the Laws of the jurisdiction of its
incorporation or organization, (b) has all corporate or other organizational
power and authority to (i) own its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing (to the extent
such concept exists in such jurisdiction) under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, (d) is in compliance with all applicable
Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.



--------------------------------------------------------------------------------

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action. Neither the execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is a party nor the
consummation of the Transactions will (a) contravene the terms of any of such
Person’s Organization Documents, (b) result in any breach or contravention of,
or the creation of any Lien upon any of the property or assets of such Person or
any of the Restricted Subsidiaries (other than as permitted by Section 7.01)
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any applicable material Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(b) and (c), to the extent that such breach, contravention or violation would
not reasonably be expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) (i) The Annual Financial Statements, together with the most recently
delivered annual and quarterly consolidated balance sheets of the Parent
Borrower (together with related consolidated statements of income, stockholders’
equity and cash flows for the Parent Borrower) delivered pursuant to Sections
6.01(a) and (b) of the Existing Credit Agreement fairly present in all material
respects the financial condition of the Parent Borrower and its Subsidiaries as
of the dates thereof and their results of operations for the periods covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein.

(ii) The unaudited pro forma consolidated balance sheet of the Parent Borrower
and its Subsidiaries as at December 31, 2007 (including the notes thereto) (the
“Pro Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
operations of the Parent Borrower and its Subsidiaries for the 12-month period
ending on such date (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on the Annual Financial
Statements and have been prepared in good faith, based on assumptions believed
by the Parent Borrower to be reasonable as of the date of delivery thereof, and
present fairly in all material respects on a pro forma basis the estimated
financial position of the Parent Borrower and its Subsidiaries as at
December 31, 2007 and their estimated results of operations for the period
covered thereby.

(b) As of the A&R Closing Date, except (i) as reflected or reserved against in
the most recently delivered annual consolidated balance sheets of the Parent
Borrower (together with related consolidated statements of income, stockholders’
equity and cash flows for the Parent Borrower) delivered pursuant to
Section 6.01(a) of the Existing Credit Agreement, (ii) for liabilities or
obligations incurred in the ordinary course of business



--------------------------------------------------------------------------------

since the date of the most recently delivered annual consolidated balance sheets
of the Parent Borrower (together with related consolidated statements of income,
stockholders’ equity and cash flows for the Parent Borrower) delivered pursuant
to Section 6.01(a) of the Existing Credit Agreement and (iii) for liabilities or
obligations arising under the Merger Agreement (as defined in the Existing
Credit Agreement), neither the Parent Borrower nor any of its Subsidiaries has
any liabilities or obligations of any nature, whether or not accrued, contingent
or otherwise, that would be required by GAAP to be reflected on a consolidated
balance sheet (or notes thereto) of the Parent Borrower and its Subsidiaries,
other than those which would not have, individually or in aggregate, a Material
Adverse Effect on the Parent Borrower.

(c) Since September 30, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Holdings, the Parent Borrower or any of its Subsidiaries that
would reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. Labor Matters. Except as would not reasonably be expected to have
a Material Adverse Effect: (a) there are no strikes or other labor disputes
against any of the Parent Borrower or its Subsidiaries pending or, to the
knowledge of the Parent Borrower, threatened; (b) hours worked by and payment
made based on hours worked to employees of the Parent Borrower or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with wage and hour matters; and (c) all payments
due from any Borrower or any of its Subsidiaries on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
the relevant party.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest would not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.09. Environmental Matters.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Loan Party and each of
its Subsidiaries is in compliance with all applicable Environmental Laws
(including having obtained all Environmental Permits) and (ii) none of the Loan
Parties or any of their respective Subsidiaries is subject to any pending, or to
the knowledge of any Borrower, threatened Environmental Claim or any other
Environmental Liability.

(b) None of the Loan Parties or any of their respective Subsidiaries has
treated, stored, transported or disposed of Hazardous Materials at, or arranged
for the disposal or treatment or for transport for disposal or treatment, of
Hazardous Materials from, any currently or formerly owned or operated real
estate or facility in a manner that would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

(c) Except as would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect, (i) none of the properties
currently or to the knowledge of the Loan Parties and their respective
subsidiaries, formerly owned, leased or operated by the Loan Parties or their
respective Subsidiaries is listed or formally proposed for listing on the
National Priorities List or any analogous foreign, state or local list;
(ii) there are no underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on at or under any property
currently owned or operated by Holdings, any Borrower or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material at or
on any facility, equipment or property currently owned or operated by Holdings,
any Borrower or any of its Subsidiaries; and (iv) there has been no Release of
Hazardous Materials by any Person on any property currently, or to the knowledge
of the Loan Parties and their respective Subsidiaries formerly, owned or
operated by any of them and there has been no Release of Hazardous Materials by
the Loan Parties or any of their Subsidiaries at any other location.



--------------------------------------------------------------------------------

(d) The properties currently owned, leased or operated by the Loan Parties and
their Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute, or constituted a violation of, (ii) require
response or other corrective action under, or (iii) could give rise to
Environmental Liability, which violations, actions and liability, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.

(e) The Loan Parties and their Subsidiaries are not conducting or financing,
either individually or together with other potentially responsible parties, any
investigation or assessment or response or other corrective action relating to
any actual or threatened Release of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except for such
investigation or assessment or response or action that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(f) Except as would not reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect, neither the Loan Parties nor any of
their Subsidiaries has contractually assumed any liability or obligation under
any Environmental Law or is subject to any order, decree or judgment which
imposes any obligation under any Environmental Law.

SECTION 5.10. Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings, the Parent Borrower and its Subsidiaries have timely filed all federal
and state and other Tax returns and reports required to be filed, and have
timely paid all federal and state and other Taxes, assessments, fees and other
governmental charges (including satisfying its withholding tax obligations)
levied or imposed on their properties, income or assets or otherwise due and
payable, except those which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves have been provided
in accordance with GAAP.

SECTION 5.11. ERISA Compliance, Etc.

(a) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA and the Code.

(b) Except as set forth in Schedule 5.11(b), no ERISA Event has occurred that
when taken together with all other ERISA Events which have occurred within the
one-year period prior to the date on which this representation is made or deemed
made that would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(c) Except where noncompliance or the incurrence of an obligation would not
reasonably be expected to result in a Material Adverse Effect, (i) each Foreign
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable laws, statutes, rules, regulations and orders, and
(ii) neither Holdings nor any Subsidiary has incurred any material obligation in
connection with the termination of or withdrawal from any Foreign Plan.

SECTION 5.12. Subsidiaries. As of the Specified Date, neither Holdings nor any
other Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.12, and all of the outstanding Equity Interests in Holdings, the
Borrowers and the Material Subsidiaries have been validly issued and are fully
paid and nonassessable, and all Equity Interests owned by Holdings or any other
Loan Party are owned free and clear of all security interests of any Person
except (i) those created under the Collateral Documents or under the CF Facility
Documentation in accordance with the Intercreditor Agreement and (ii) any
nonconsensual Lien that is permitted under Section 7.01. As of the Specified
Date, Schedule 5.12 (a) sets forth the name and jurisdiction of each Subsidiary,
(b) sets forth the ownership interest of Holdings, the Parent Borrower and any
other Subsidiary in each Subsidiary, including the percentage of such ownership
and (c) identifies each Subsidiary that is a Subsidiary the Equity Interests of
which are required to be pledged pursuant to the Collateral and Guarantee
Requirement.



--------------------------------------------------------------------------------

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) Neither the Parent Borrower nor any of the Subsidiaries of the Parent
Borrower is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

SECTION 5.14. Disclosure. None of the factual information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such factual information and data (taken as
a whole), in the light of the circumstances under which it was delivered, not
materially misleading; it being understood that for purposes of this
Section 5.14, such factual information and data shall not include projections
and pro forma financial information or information of a general economic or
general industry nature.

SECTION 5.15. Intellectual Property; Licenses, Etc. The Parent Borrower and its
Subsidiaries have good and marketable title to, or a valid license or right to
use, all of their patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how, database rights, rights of privacy
and publicity, licenses and other intellectual property rights (collectively,
“IP Rights”) that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to have any such rights, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
each Borrower, the operation of the respective businesses of the Parent Borrower
or any of its Subsidiaries as currently conducted and as proposed to be
conducted does not infringe upon, misuse, misappropriate or violate any rights
held by any Person, except for such infringements, misuses, misappropriations or
violations individually or in the aggregate, that would not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
IP Rights is pending or, to the knowledge of any Borrower, threatened in writing
against any Loan Party or Subsidiary, that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

SECTION 5.16. Solvency. On the A&R Closing Date after giving effect to the
Transactions, the Parent Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.

SECTION 5.17. Subordination of Junior Financing. The Obligations of each
Subsidiary Guarantor are “Designated Senior Debt,” “Senior Debt,” “Senior
Indebtedness,” “Guarantor Senior Debt” or “Senior Secured Financing” (or any
comparable term) with respect to any guaranties of the New Senior Notes under,
and as defined in, any New Senior Notes Indenture.

SECTION 5.18. Special Representations Relating to FCC Authorizations, Etc.

(a) The Parent Borrower or its Restricted Subsidiaries hold all FCC
Authorizations that are necessary or required for the Parent Borrower and its
Restricted Subsidiaries to conduct their business in the manner in which it is
currently being conducted, except where the failure to do so would not
individually or in the aggregate have a Material Adverse Effect. Schedule 5.18
hereto lists each material FCC Authorization held by the Parent Borrower or any
Restricted Subsidiary as of the Specified Date. With respect to each Broadcast
License issued by the FCC and listed on Schedule 5.18 hereto, the description
includes the call sign, FCC identification number, community of license and the
license expiration date.

(b) All material FCC Authorizations held by the Parent Borrower and its
Restricted Subsidiaries are in full force and effect in accordance with their
terms, with such exceptions as would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 5.18, as of the Specified Date and except for such matters as would not
individually or in the aggregate have a Material Adverse



--------------------------------------------------------------------------------

Effect, (i) neither the Parent Borrower nor any Restricted Subsidiary has
received any notice of apparent liability, notice of violation, order to show
cause or other writing from the FCC, (ii) there is no proceeding pending or, to
the knowledge of the Parent Borrower, threatened by or before the FCC relating
to the Parent Borrower or any Restricted Subsidiary or any Broadcast Station,
and (iii) to the knowledge of the Parent Borrower, no complaint or investigatory
proceeding is pending before the FCC (other than rulemaking proceedings and
proceedings of general applicability to the broadcasting industry or substantial
segments thereof). The Parent Borrower and the Restricted Subsidiaries have
timely filed all required reports and notices with the FCC and have paid all
amounts due in timely fashion on account of fees and charges to the FCC, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

(c) Other than exceptions to any of the following that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(i) each of the Parent Borrower and the Restricted Subsidiaries has obtained and
holds all Permits required for any property owned, leased or otherwise operated
by such Person and for the operation of each of its businesses as presently
conducted, (ii) all such Permits are in full force and effect, and each of the
Parent Borrower and the Restricted Subsidiaries has performed all requirements
of such Permits to the extent performance is due, (iii) no event has occurred
which allows or results in, or after notice or lapse of time would allow or
result in, revocation or termination by the issuer thereof or in any other
impairment of the rights of the holder of any such Permit prior to the
expiration of any stated term; and (iv) none of such Permits contains any
restrictions, either individually or in the aggregate, that are materially
burdensome to the Parent Borrower or any of the Restricted Subsidiaries, or to
the operation of any of their respective businesses or any property owned,
leased or otherwise operated by such Person.

(d) No consent or authorization of, filing with or Permit from, or other act by
or in respect of, any Governmental Authority is required in connection with
delivery, performance, validity or enforceability of this Agreement and the
other Loan Documents other than the consents, authorizations and filings
contemplated by the Loan Documents.

ARTICLE VI

Affirmative Covenants

From and after the Original Closing Date, so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation (other than Cash Management
Obligations or Hedging Obligations) hereunder that is accrued and payable shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
(unless the Outstanding Amount of the L/C Obligations related thereto has been
Cash Collateralized or, if satisfactory to the relevant L/C Issuer in its sole
discretion, a backstop letter of credit is in place), the Parent Borrower shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02
and 6.03) cause each of the Restricted Subsidiaries to:

SECTION 6.01. Financial Statements and Borrowing Base Certificates. Deliver to
the Administrative Agent for prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Parent Borrower (commencing with the fiscal year
ending December 31, 2007), (i) a consolidated balance sheet of the Parent
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Ernst &
Young LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit and (ii) a narrative report and
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations of
the Parent Borrower for such fiscal year, as compared to amounts for the
previous fiscal year;



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Parent Borrower (commencing with the fiscal quarter ended March 31, 2008), (i) a
consolidated balance sheet of the Parent Borrower and its Subsidiaries as at the
end of such fiscal quarter, and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Parent Borrower as fairly
presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Parent Borrower and its
Subsidiaries in accordance with GAAP, subject only to changes resulting from
normal year-end adjustments and the absence of footnotes and (ii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Parent Borrower for such fiscal quarter and the then
elapsed portion of the fiscal year, as compared to the comparable periods in the
previous fiscal year;

(c) within ninety (90) days after the end of each fiscal year (commencing with
the fiscal year ending December 31, 2008) of the Parent Borrower, a reasonably
detailed consolidated budget for the following fiscal year as customarily
prepared by management of the Parent Borrower for its internal use (including a
projected consolidated balance sheet of the Parent Borrower and its Subsidiaries
as of the end of the following fiscal year, the related consolidated statements
of projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such Projections, it
being understood that actual results may vary from such Projections and that
such variations may be material; and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) and Restricted
Subsidiaries that are not Loan Parties (which may be in footnote form only) from
such consolidated financial statements.

(e) (i) on or prior to the 10th calendar day of each calendar month, beginning
with the first calendar month ending after the A&R Closing Date (or if such day
is not a Business Day, the next succeeding Business Day) and at such other times
as the Administrative Agent or the Required Lenders may reasonably require, a
Borrowing Base Certificate (each a “Monthly Borrowing Base Certificate”) showing
the Borrowing Base and the calculation of Excess Availability as of the close of
business on the last day of the immediately preceding calendar month (or, at the
option of the Parent Borrower, as of a more recent date) each such Borrowing
Base Certificate to be certified as complete and correct in all material
respects on behalf of the Parent Borrower by a Responsible Officer of the Parent
Borrower; (ii) solely during the continuance of a Weekly Monitoring Event, a
Borrowing Base Certificate (each a “Weekly Borrowing Base Certificate”) showing
the Parent Borrower’s reasonable estimate (which shall be based on the most
current accounts receivable aging reasonably available and shall be calculated
in a consistent manner with the most recent Monthly Borrowing Base Certificates
delivered pursuant to this Section) of the Borrowing Base and the calculation of
Excess Availability as of the close of business on the last day of the
immediately preceding calendar week, unless the Administrative Agent otherwise
agrees, shall be furnished on Wednesday of each week (or, if Wednesday is not a
Business Day, on the next succeeding Business Day) and (iii) on or prior to the
date of the consummation of a Disposition of Eligible Accounts in excess of
$50,000,000 permitted by Section 7.05, an updated Borrowing Base Certificate
giving pro forma effect to such Disposition; provided that the Parent Borrower
shall retain records regarding the calculations of each such Monthly Borrowing
Base Certificate (and, if a Weekly Monitoring Event has occurred, any Weekly
Borrowing Base Certificates) in reasonable detail, and such records shall be
made available by the Parent Borrower for review by the Administrative Agent
during periodic commercial finance examinations, if requested; provided further
that in the event there is a material error or miscalculation in a Borrowing
Base Certificate, the Parent Borrower shall be required to provide an updated
Borrowing Base Certificate within three (3) Business Days after receiving
notification of such error or miscalculation from the Administrative Agent; and



--------------------------------------------------------------------------------

(f) at the time of the delivery of the consolidated financial statements
referred to in Section 6.01(b), the Parent Borrower shall provide a current
accounts receivable aging in respect of the Eligible Accounts, along with a
reconciliation between the amounts that appear on such aging and the amount of
accounts receivable presented on the concurrently delivered balance sheet.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Parent Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Parent Borrower that holds
all of the Equity Interests of the Parent Borrower or (B) the Parent Borrower’s
or such entity’s Form 10-K or 10-Q, as applicable, filed with the SEC; provided
that, with respect to each of clauses (A) and (B), (i) to the extent such
information relates to a parent of the Parent Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to the Parent Borrower (or such
parent), on the one hand, and the information relating to the Parent Borrower
and the Restricted Subsidiaries on a standalone basis, on the other hand and
(ii) to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Parent Borrower (which shall include a
reasonably detailed calculation of Consolidated EBITDA);

(b) [Reserved];

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Parent Borrower files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;

(d) promptly after the furnishing thereof, copies of any material statements or
material reports furnished to any holder of any class or series of debt
securities of any Loan Party having an aggregate outstanding principal amount
greater than the Threshold Amount or pursuant to the terms of the CF Credit
Agreement (other than borrowing base and related certificates), the CF Facility
Documentation or the New Senior Notes Indentures, in each case, so long as the
aggregate outstanding principal amount thereunder is greater than the Threshold
Amount and not otherwise required to be furnished to the Administrative Agent
pursuant to any other clause of this Section 6.02;

(e) together with the delivery of the financial statements pursuant to
(i) Section 6.01(a), a report setting forth the information required by
Section 3.03(c) of each Security Agreement (or confirming that there has been no
change in such information since the Original Closing Date or the date of the
last such report (including, in the case of the first such Compliance
Certificate delivered following the A&R Closing Date, the last such report
delivered under the Existing Credit Agreement)), and (ii) Section 6.01(a) and
Section 6.01(b)(x) a description of each event, condition or circumstance during
the last fiscal quarter covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.05(b) and (y) a list of each Subsidiary of
the Parent Borrower that identifies each Subsidiary as a Restricted Subsidiary
or an Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate or a confirmation that



--------------------------------------------------------------------------------

there is no change in such information since the later of the Original Closing
Date and the date of the last such list (including, in the case of the first
such Compliance Certificate delivered following the A&R Closing Date, the last
such report delivered under the Existing Credit Agreement);

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request; and

(g) upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Holdings, the Parent Borrower, any Subsidiary or any of their ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (ii) the
most recent actuarial valuation report for each Pension Plan; and (iii) such
other documents or governmental reports or filings relating to any Pension Plan
as the Administrative Agent shall reasonably request. Promptly following any
reasonable request therefor by the Administrative Agent, on and after the
effectiveness of the Pension Act, copies of (i) any documents described in
Section 101(k) of ERISA that Holdings, the Parent Borrower, any Subsidiary or
any of their ERISA Affiliates obtained during the last twelve months with
respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that Holdings, the Parent Borrower, any Subsidiary or
any of their ERISA Affiliates obtained during the last twelve months with
respect to any Multiemployer Plan; provided that if such documents or notices
have not been obtained or requested from the administrator or sponsor of the
applicable Multiemployer Plan upon reasonable request by the Administrative
Agent, the applicable Person shall promptly make a request for such documents or
notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02(a)
or 6.02(c) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Parent Borrower posts such
documents, or provides a link thereto on the Parent Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Parent Borrower’s behalf on IntraLinks/IntraAgency
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) upon written request
by the Administrative Agent, the Parent Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Parent Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents or a link thereto and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

The Parent Borrower hereby acknowledges that (a) the Administrative Agent, the
Syndication Agents and/or the Arrangers will make available to the Lenders
Communications by posting such Communications on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Parent Borrower or its securities)
(each, a “Public Lender”). The Parent Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Communications
that may be distributed to the Public Lenders and that (w) all such
Communications shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Communications “PUBLIC,” the Parent Borrower shall
be deemed to have authorized the Administrative Agent, the Syndication Agents,
the Arrangers and the Lenders to treat such Communications as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Parent Borrower or its securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Communications constitute Information, they shall be treated as set forth
in Section 10.08); (y) all Communications marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Communications that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” Neither
the Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect



--------------------------------------------------------------------------------

to any of the Loan Parties or their securities nor shall the Administrative
Agent or any of its Affiliates incur any liability to any Loan Party, any Lender
or any other Person for any action taken by the Administrative Agent or any of
its Affiliates based upon such statement or designation, including any action as
a result of which Restricting Information is provided to a Lender that may
decide not to take access to Restricting Information. Nothing in this
Section 6.02 shall modify or limit a Lender’s obligations under Section 10.08
with regard to Communications and the maintenance of the confidentiality of or
other treatment of Information.

Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the A&R Closing
Date, a dual firewall and a User ID/Password Authorization System) and the
Platform is secured through a single-user-per-deal authorization method whereby
each user may access the Platform only on a deal-by-deal basis, each of the
Lenders and each Loan Party acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Platform and understands and assumes the risks of such distribution.

THE PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE.” NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE
AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY
LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE PLATFORM.

Each of the Lenders and each Loan Party agree that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Approved Electronic Communications on the Platform in accordance with
the Administrative Agent’s generally-applicable document retention procedures
and policies.

SECTION 6.03. Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of (i) any dispute, litigation, investigation or proceeding between any Loan
Party and any Governmental Authority, (ii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights, the occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with, or liability under, any Environmental Law or
Environmental Permit, or (iii) the occurrence of any ERISA Event that, in any
such case, has resulted or would reasonably be expected to result in a Material
Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Parent Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Parent Borrower has taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of Taxes imposed upon it or upon its income or profits or
in respect of its property, except, in each case, to the extent (i) any such Tax
is being contested in good faith and by appropriate actions for which
appropriate reserves have been established in accordance with GAAP or (ii) the
failure to pay or discharge the same would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.



--------------------------------------------------------------------------------

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization, (b) take all reasonable action to maintain all corporate
rights and privileges (including its good standing) to the extent such concept
exists in such jurisdiction and (c) maintain all other material rights and
privileges (including, without limitation, material Broadcast Licenses) except,
in the case of (a) (other than in the case of the Borrowers except to the extent
expressly permitted by Section 7.04), (b) or (c), to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect or
pursuant to a transaction permitted by Article VII.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted and consistent with
past practice.

SECTION 6.07. Maintenance of Insurance.

(a) Maintain with insurance companies that the Parent Borrower believes (in the
good faith judgment of its management) are financially sound and reputable at
the time the relevant coverage is placed or renewed, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as the Parent Borrower and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons.

(b) All such liability insurance (other than business interruption insurance) as
to which the Administrative Agent shall have reasonably requested to be so
named, shall name the Administrative Agent as additional insured.

SECTION 6.08. Compliance with Laws.

(a) Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees of any Governmental Authority applicable
to it or to its business or property, except if the failure to comply therewith
would not reasonably be expected to have a Material Adverse Effect.

(b) (i) Operate all of the Broadcast Stations in material compliance with the
Communications Laws and the FCC’s rules, regulations and published policies
promulgated thereunder and with the terms of the Broadcast Licenses, (ii) timely
file all required reports and notices with the FCC and pay all amounts due in
timely fashion on account of fees and charges to the FCC and (iii) timely file
and prosecute all applications for renewal or for extension of time with respect
to all of the FCC Authorizations, except, in each case, for any failure which
would not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Parent Borrower or such Restricted Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights.

(a) Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (other than the records of the Board of Directors of such Loan Party
or such Restricted Subsidiary) and to discuss its affairs, finances and accounts
with its directors, officers, and independent public accountants (subject to
customary access agreements), all at the reasonable expense of the Parent
Borrower



--------------------------------------------------------------------------------

and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Parent Borrower;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year absent the existence of an
Event of Default and only one (1) such time shall be at the Parent Borrower’s
expense; provided further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Parent Borrower at any time during normal business hours and upon reasonable
advance notice. The Administrative Agent and the Lenders shall give the Parent
Borrower the opportunity to participate in any discussions with the Parent
Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of the Parent Borrower or any of the
Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.

(b) Independently of or in connection with the visits and inspections provided
for in clause (a) above, but not more than (x) if no Event of Default or
Liquidity Event has occurred and is continuing, once during any 12-month period
(unless required by applicable law), (y) if a Liquidity Event has occurred and
is continuing, twice during any 12-month period, and (z) if an Event of Default
has occurred and is continuing, on an unlimited basis, in each case upon the
request of the Administrative Agent after reasonable prior notice, the Parent
Borrower will, and will cause each Restricted Subsidiary that is a Loan Party
to, permit the Administrative Agent or professionals reasonably acceptable to
the Parent Borrower (including investment bankers, consultants, accountants,
lawyers and appraisers) retained by the Administrative Agent to conduct
appraisals, commercial finance examinations and other evaluations, including,
without limitation, (i) of the Parent Borrower’s practices in the computation of
the Borrowing Base, and (ii) inspecting, verifying and auditing the Collateral.
The Parent Borrower shall pay the reasonable, documented, out-of-pocket fees and
expenses of the Administrative Agent or such professionals with respect to such
evaluations and appraisals.

SECTION 6.11. Additional Borrowers, Guarantors and Obligations to Give Security.
At the Parent Borrower’s expense, take all action necessary or reasonably
requested by the Administrative Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including:

(a) (1) upon the formation, acquisition or designation (x) by any existing or
new direct or indirect wholly-owned Material Domestic Subsidiary (other than an
Excluded Subsidiary) that is a Restricted Subsidiary (for the avoidance of
doubt, including CCOH and its wholly-owned Restricted Subsidiaries which are
Material Domestic Subsidiaries but not Excluded Subsidiaries upon CCOH becoming
wholly-owned by the Loan Parties) or (y) by any Loan Party of any direct or
indirect wholly-owned Material Foreign Subsidiary (other than an Excluded
Subsidiary) that is a Restricted Subsidiary or (2) upon the designation by any
Loan Party of any Unrestricted Subsidiary that is a direct or indirect
wholly-owned Material Domestic Subsidiary referred to in the foregoing clause
(x) or (y) (other than an Excluded Subsidiary) as a Restricted Subsidiary in
accordance with Section 6.14:

(i) within 45 days after such formation, acquisition or designation, or such
longer period as the Administrative Agent may agree in writing in its
discretion:

(A) (x) cause each such Restricted Subsidiary that is required to become a
Borrower or Guarantor pursuant to the Collateral and Guarantee Requirement to
duly execute and deliver to the Administrative Agent a joinder to this Agreement
or Guaranty (or supplement thereto), as applicable, and (y) cause each such
Restricted Subsidiary that is required to grant a Lien on any Collateral
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) a joinder
to this Agreement or a Guaranty (or supplement thereto), as applicable, Security
Agreement Supplements, and other security agreements and documents, as
reasonably requested by and in form and substance reasonably satisfactory to



--------------------------------------------------------------------------------

the Administrative Agent (consistent with the Security Agreement and other
security agreements in effect on the A&R Closing Date), in each case granting
Liens required by, and subject to the limitations and exceptions of, the
Collateral and Guarantee Requirement;

(B) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary to take whatever action (including the filing of
UCC financing statements as may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and perfected
Liens to the extent required by the Collateral and Guarantee Requirement,
enforceable against all third parties in accordance with their terms (subject to
the Liens permitted by Sections 7.01(a)-(h), (j)-(t) and (x)-(dd)), except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and to otherwise comply with the requirements of the
Collateral and Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent, within forty-five
(45) days after such request, deliver to the Administrative Agent a signed copy
of an opinion, addressed to the Administrative Agent and the Lenders, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request; and

(b) Notwithstanding anything to the contrary in this Agreement, the Parent
Borrower shall not be required to take any action or deliver any document set
forth on Schedule 6.11(b) before the time limit set forth on such Schedule with
respect to such action or document, any such time limit which may be extended by
the Administrative Agent acting in its sole discretion.

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties or facilities to comply with all applicable
Environmental Laws and Environmental Permits; (b) obtain and renew all
Environmental Permits necessary for its operations, properties and facilities;
and (c) in each case to the extent required by applicable Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
response or other corrective action necessary to investigate, remove and clean
up all Hazardous Materials at, on, under, or emanating from any of its
properties and facilities, in accordance with the requirements of all applicable
Environmental Laws.

SECTION 6.13. Further Assurances. From time to time duly authorize, execute and
deliver, or cause to be duly authorized, executed and delivered, such additional
instruments, certificates, financing statements, agreements or documents, and
take all reasonable actions (including filing UCC and other financing
statements), as the Administrative Agent may reasonably request, for the
purposes of perfecting the rights of the Administrative Agent for the benefit of
the Secured Parties with respect to the Collateral (or with respect to any
additions thereto or replacements or proceeds or products thereof or with
respect to any other property or assets hereafter acquired by the Parent
Borrower or any other Loan Party which may be deemed to be part of the
Collateral to the extent required by the Collateral and Guarantee Requirement),
in each case subject to the limitations and exceptions set forth in the
Collateral Documents and the Collateral and Guarantee Requirement.

SECTION 6.14. Designation of Subsidiaries. The board of directors of the Parent
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, and (ii) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of the CF Facilities, the New Senior Notes, or any
other Junior Financing or any other Indebtedness of any Loan Party. The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Parent Borrower therein at the date of designation in an
amount equal to the Fair Market Value of the Parent Borrower’s investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Indebtedness



--------------------------------------------------------------------------------

or Liens of such Subsidiary existing at such time and (ii) a return on any
Investment by the Loan Parties in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the Fair Market Value at the date of
such designation of the Loan Parties’ (as applicable) Investment in such
Subsidiary.

SECTION 6.15. Cash Management Systems.

(a) Annexed hereto as Schedule 6.15(a) is a schedule of all DDAs, that are
maintained by the Loan Parties, which Schedule includes, with respect to each
depository (i) the name and address of such depository; (ii) the account
number(s) maintained with such depository; and (iii) a contact person at such
depository.

(b) Within ninety (90) days after the Original Closing Date (or such longer
period as the Administrative Agent may agree in its sole reasonable discretion),
each applicable Borrower will enter into a blocked account agreement (each, a
“Blocked Account Agreement”), reasonably satisfactory to the Administrative
Agent, with respect to the DDAs existing as of the Original Closing Date listed
on Schedule 6.15(b) attached hereto (collectively, the “Blocked Accounts”). Each
Borrower hereby agrees that, once the Blocked Account Agreements are entered
into, all cash in respect of Collateral received by a Loan Party in any DDA that
is not a Blocked Account (other than amounts held in payroll, trust and tax
withholding accounts funded in the ordinary course of business and required by
Applicable Law) will be promptly transferred into a Blocked Account. After
entering into the Blocked Account Agreement, there shall be at all times
thereafter at least one Blocked Account.

(c) Each Blocked Account Agreement entered into by a Borrower shall permit the
Administrative Agent to instruct the depository, after the occurrence and during
the continuance of a Cash Dominion Event (and delivery of notice thereof from
the Administrative Agent), to transfer on each Business Day of all available
cash receipts to the concentration account maintained by the Administrative
Agent at Citibank, N.A. (the “Concentration Account”), from:

(i) the sale of Collateral;

(ii) all proceeds of collections of Accounts; and

(iii) each Blocked Account (including all cash deposited therein from each DDA).

If, at any time during the continuance of a Cash Dominion Event, any cash or
Cash Equivalents that are Collateral (or proceeds thereof) owned by any Loan
Party (other than (i) petty cash and minimum daily working capital accounts
funded in the ordinary course of business, the deposits in which shall not at
any time aggregate more than $20.0 million (or such greater amounts to which the
Administrative Agent may agree), and (ii) payroll, trust and tax withholding
accounts funded in the ordinary course of business and required by Applicable
Law) are deposited to any account, or held or invested in any manner, otherwise
than in a Blocked Account that is subject to a Blocked Account Agreement (or a
DDA which is swept daily to a Blocked Account), the Administrative Agent may
require the applicable Loan Party to close such account and have all funds
therein transferred to a Blocked Account, and all future deposits made to a
Blocked Account which is subject to a Blocked Account Agreement. In addition to
the foregoing, during the continuance of a Cash Dominion Event, at the request
of the Administrative Agent, the Loan Parties shall provide the Administrative
Agent with an accounting of the contents of the Blocked Accounts, which shall
identify, to the reasonable satisfaction of the Administrative Agent, the
proceeds from the Collateral which were deposited into a Blocked Account and
swept to the Concentration Account.

(d) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the execution and delivery to the Administrative
Agent of appropriate Blocked Account Agreements (except with respect to any
payroll, trust, and tax withholding accounts or unless expressly waived by the
Administrative Agent) consistent with and to the extent required by the
provisions of this Section 6.15 and otherwise reasonably satisfactory to the
Administrative Agent. The Parent Borrower shall furnish the Administrative Agent
with prior written notice of its intention to open or close a Blocked Account
and the Administrative Agent shall promptly notify the Parent Borrower as to
whether the Administrative Agent shall require a Blocked Account Agreement with
the Person with whom any such new account will be maintained.



--------------------------------------------------------------------------------

(e) The Loan Parties may also maintain one or more disbursement accounts to be
used by the Loan Parties for disbursements and payments (including payroll) in
the ordinary course of business or as otherwise permitted hereunder.

(f) The Concentration Account shall at all times be under the sole dominion and
control of the Administrative Agent. Each Loan Party hereby acknowledges and
agrees that (i) such Loan Party has no right of withdrawal from the
Concentration Account, (ii) the funds on deposit in the Concentration Account
shall at all times continue to be collateral security for all of the
Obligations, and (iii) the funds on deposit in the Concentration Account shall
be applied as provided in this Agreement. In the event that, notwithstanding the
provisions of this Section 6.15, during the continuation of a Cash Dominion
Event, any Loan Party receives or otherwise has dominion and control of any such
proceeds or collections related to Collateral, such proceeds and collections
shall be held in trust by such Loan Party for the Administrative Agent, shall
not be commingled with any of such Loan Party’s other funds or deposited in any
account of such Loan Party and shall promptly be deposited into the
Concentration Account or dealt with in such other fashion as such Loan Party may
be instructed by the Administrative Agent.

(g) So long as no Cash Dominion Event has occurred and is continuing, the Loan
Parties may direct, and shall have sole control over, the manner of disposition
of funds in the Blocked Accounts.

(h) Any amounts received in the Concentration Account at any time when all of
the Obligations then due have been and remain fully repaid shall be remitted to
the operating account of the Loan Parties.

(i) The Administrative Agent shall promptly (but in any event within one
Business Day) furnish written notice to each Person with whom a Blocked Account
is maintained of any termination of a Cash Dominion Event.

(j) Within one hundred twenty (120) days after the Original Closing Date (or
such longer period as the Administrative Agent may agree in its sole reasonable
discretion), each Loan Party shall deliver to the Collateral Agent notifications
(each, a “Credit Card Notification”) in form and substance reasonably
satisfactory to the Collateral Agent which have been executed on behalf of such
Loan Party and addressed to such Loan Party’s credit card clearinghouses and
processors. Each Credit Card Notification shall provide, among other things,
that during the continuance of a Cash Dominion Event (and after receipt of
notice thereof from the Administrative Agent), all amounts owing to a Loan Party
and constituting proceeds of Collateral shall be forwarded immediately to the
Concentration Account.

(k) The following shall apply to deposits and payments under and pursuant to
this Agreement:

(i) Funds shall be deemed to have been deposited to the Concentration Account on
the Business Day on which deposited, provided that such deposit is available to
the Administrative Agent by 4:00 p.m. on that Business Day (except that if the
Obligations are being paid in full, by 2:00 p.m. New York City time, on that
Business Day);

(ii) Funds paid to the Administrative Agent, other than by deposit to the
Concentration Account, shall be deemed to have been received on the Business Day
when they are good and collected funds, provided that such payment is available
to the Administrative Agent by 4:00 p.m. on that Business Day (except that if
the Obligations are being paid in full, by 2:00 p.m. New York City time, on that
Business Day);

(iii) If a deposit to the Concentration Account or payment is not available to
the Administrative Agent until after 4:00 p.m. on a Business Day, such deposit
or payment shall be deemed to have been made at 9:00 a.m. on the then next
Business Day;

(iv) If any item deposited to the Concentration Account and credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent shall have the right to
reverse such credit and charge the amount of such item to the applicable Loan
Account and the Borrowers shall indemnify the Secured Parties against all
reasonable out-of-pocket claims and losses resulting from such dishonor or
return;

(v) All amounts received under this Section 6.15 shall be applied in the manner
set forth in Section 8.03.



--------------------------------------------------------------------------------

SECTION 6.16. License Subsidiaries.

(a) Use commercially reasonable efforts to ensure that all material Broadcast
Licenses obtained on or after the Original Closing Date are held at all times by
one or more Retained Existing Notes Indenture Unrestricted License Subsidiaries;
provided, however, such requirement will not apply if holding any Broadcast
License in a Retained Existing Notes Indenture Unrestricted License Subsidiary
(i) is reasonably likely to have material adverse tax, operational, or strategic
consequences to the Parent Borrower or any Restricted Subsidiaries (as
determined in good faith by the Parent Borrower) or (ii) requires any approval
of the FCC or any other Governmental Authority that has not been obtained (the
Parent Borrower agreeing to use commercially reasonable efforts to obtain any
such approval).

(b) Ensure that each License Subsidiary engages only in the business of holding
Broadcast Licenses and rights and activities related thereto.

(c) Ensure that the FCC Authorizations held by each License Subsidiary are not
(i) commingled with the property of any Borrower and any Subsidiary thereof
other than another License Subsidiary, or (ii) transferred by such License
Subsidiary to the Parent Borrower or any Restricted Subsidiary (other than any
other License Subsidiary), except in connection with a Disposition permitted
under Section 7.05.

(d) Ensure that no License Subsidiary has any Indebtedness or other material
liabilities except (a) liabilities arising under the Loan Documents to which it
is a party and (b) trade payables incurred in the ordinary course of business,
tax liabilities incidental to ownership of such rights and other liabilities
incurred in the ordinary course of business, including those in connection with
agreements necessary or desirable to operate a Broadcast Station, including
retransmission consent, affiliation, programming, syndication, time brokerage,
joint sales, lease and similar agreements.

ARTICLE VII

Negative Covenants

From and after the Original Closing Date, so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation (other than Cash Management
Obligations or Hedging Obligations) hereunder which is accrued and payable shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
(unless the Outstanding Amount of the L/C Obligations related thereto has been
Cash Collateralized or, if satisfactory to the relevant L/C Issuer in its sole
discretion, a backstop letter of credit is in place), the Parent Borrower shall
not, nor shall the Parent Borrower permit any Restricted Subsidiary to, directly
or indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following (collectively, “Permitted Liens”):

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the Specified Date, provided that any Lien securing
Indebtedness in excess of (x) $5,000,000 individually or (y) $10,000,000 in the
aggregate (when taken together with all other Liens outstanding in reliance on
this clause (b) that are not set forth on Schedule 7.01(b) shall only be
permitted in reliance on this clause (b) to the extent that such Lien is listed
on Schedule 7.01(b);



--------------------------------------------------------------------------------

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate actions for which appropriate reserves have been
established in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens,
so long as, in each case, such Liens arise in the ordinary course of business;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Parent Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Parent Borrower and
its Restricted Subsidiaries and any title exceptions referred to in Schedule B
to the applicable Mortgage Policies (as defined in the CF Credit Agreement);

(h) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(A) such Liens attach concurrently with or within two hundred and seventy
(270) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (B) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits and (C) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and proceeds and products thereof and
customary security deposits) other than the assets subject to such Capitalized
Leases; provided that individual financings of equipment provided by one lender
may be cross-collateralized to other financings of equipment provided by such
lender;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Parent Borrower and its Restricted Subsidiaries, taken as a
whole, or (ii) secure any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and not for speculative purposes and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and that are within the general parameters
customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or
Section 7.02(p) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05;



--------------------------------------------------------------------------------

(n) Liens on assets of CCOH and its Restricted Subsidiaries securing
Indebtedness permitted under Section 7.03(s);

(o) Liens in favor of a Loan Party securing Indebtedness permitted under
Section 7.03(d);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Original Closing Date (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary); provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e);

(q) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Parent Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent Borrower or
any of the Restricted Subsidiaries as tenant, subtenant, licensee or sublicensee
in the ordinary course of business;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(t) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Parent Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Parent Borrower and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Parent Borrower or any of the Restricted Subsidiaries
in the ordinary course of business;

(u) Liens solely on any cash earnest money deposits made by the Parent Borrower
or any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(v) [Reserved];

(w) ground leases in respect of real property on which facilities owned or
leased by the Parent Borrower or any of its Subsidiaries are located;

(x) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;



--------------------------------------------------------------------------------

(y) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(z) Liens securing Indebtedness and other obligations incurred under
Section 7.03(t) and any Guarantees in respect of thereof; provided, that to the
extent such Indebtedness and other obligations are secured by Receivables
Collateral, such Liens shall be subject to the Intercreditor Agreement (or, in
the case of any Permitted Refinancing, another intercreditor agreement
containing terms that are at least as favorable to the Secured Parties as those
contained in the Intercreditor Agreement);

(aa) Liens granted by any Securitization Entity on any Securitization Assets or
accounts into which collections or proceeds of Securitization Assets are
deposited, in each case arising in connection with a Qualified Securitization
Financing;

(bb) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(dd) the modification, replacement, renewal or extension of any Lien permitted
by clause (b), (i) or (p) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 7.03 and otherwise permitted to
be secured under this Section 7.01, and (B) proceeds and products thereof, and
(ii) the renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 7.03;

(ee)) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $50,000,000 determined as
of the date of incurrence; and

(ff) Liens on property of any Restricted Subsidiary that is not a Loan Party
securing Indebtedness of such Restricted Subsidiary permitted pursuant to
Section 7.03(b), 7.03(f), 7.03(h), 7.03(n), 7.03(o), 7.03(r), 7.03(s), 7.03(cc)
or 7.03(dd).

Notwithstanding the foregoing, (x) until the Existing Notes Condition shall have
been satisfied, the Parent Borrower shall not, and shall not permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any Lien upon
any of its properties, assets or revenues, whether now owned or hereafter
acquired, to secure any Retained Existing Notes, (y) the Parent Borrower shall
not, and shall not permit any Subsidiary (as defined in the Retained Existing
Notes Indenture) to, create, incur, assume or suffer to exist any Lien upon any
stock or indebtedness of any Retained Existing Notes Indenture Restricted
Subsidiaries or any Principal Properties (as defined in the CF Credit Agreement)
of the Parent Borrower or any Subsidiary (as defined in the Retained Existing
Notes Indenture), whether now owned or hereafter acquired, securing Retained
Existing Notes Indenture Debt (other than (i) Liens securing the obligations
under the CF Facilities, (ii) Liens permitted by Section 6.11(f) of the CF
Credit Agreement, (iii) Liens permitted by this Section 7.01 to the extent
constituting “Permitted Mortgages” (as defined in the Retained Existing Notes
Indenture) referenced in clause (i) of the second paragraph of Section 1006 of
the Retained Existing Notes Indenture, (iv) Mortgages (as defined in the
Retained Existing Notes Indenture) upon stock or indebtedness of any corporation
existing at the time such corporation becomes a Subsidiary, or existing upon
stock or indebtedness of a Subsidiary at the time of acquisition of such stock
or indebtedness, and any extension, renewal or replacement (or successive
extensions, renewals or replacements) in whole or in part of any such Mortgage)
and (v) Liens permitted by Section 7.01(z) and (z) the Parent Borrower shall
not, and shall not permit any Subsidiary (as defined in the Retained Existing
Notes Indenture) to, enter into a Sale-Leaseback Transaction (as defined in the
Retained Existing Notes Indenture) that is not permitted by the first sentence
of Section 1007 of the Retained Existing Notes Indenture



--------------------------------------------------------------------------------

SECTION 7.02. Investments. Make any Investments, except:

(a) Investments by the Parent Borrower or any of its Restricted Subsidiaries in
assets that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), the Parent Borrower or any Restricted
Subsidiary (i) for reasonable and customary business-related travel,
entertainment, relocation and other business purposes in the ordinary course of
business or in accordance with previous practice, (ii) in connection with such
Person’s purchase of Equity Interests of Holdings (or any direct or indirect
parent thereof); provided that, to the extent such loans or advances are made in
cash, the amount of such loans and advances used to acquire such Equity
Interests shall be contributed to the Parent Borrower in cash and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding under this clause (iii) not to exceed $20,000,000;

(c) Investments in the CCU Term Note, and any modification, replacement,
renewal, reinvestment or extension thereof in accordance with Section 7.12(c);

(d) Investments (i) by the Parent Borrower or any Restricted Subsidiary that is
a U.S. Loan Party in the Parent Borrower or any Restricted Subsidiary that is a
U.S. Loan Party, (ii) by any Non-Loan Party in any other Non-Loan Party that is
a Restricted Subsidiary, (iii) by any Non-Loan Party in the Parent Borrower or
any Restricted Subsidiary that is a Loan Party, (iv) by any Foreign Loan Party
in any other Foreign Loan Party, (v) by any Loan Party in any Restricted
Subsidiary that is not a U.S. Loan Party; provided that the aggregate amount of
Investments made pursuant to this clause (v) when aggregated with all
Investments made pursuant to Section 7.02(j)(B) shall not exceed at any time
outstanding the sum of (x) the greater of $500,000,000 and 1.5% of Total Assets
at the time of such Investment and (y) the Available Amount at such time and
(vi) by the Parent Borrower or any Restricted Subsidiary (A) in any Foreign
Subsidiary, constituting an exchange of Equity Interests of such Foreign
Subsidiary for Indebtedness or Equity Interests or a combination thereof of such
Foreign Subsidiary or another Foreign Subsidiary so long as such exchange does
not adversely affect the Collateral, (B) in any Foreign Subsidiary, constituting
an exchange of Equity Interests of such Foreign Subsidiary for Indebtedness of
such Foreign Subsidiary or (C) constituting Guarantees of Indebtedness or other
monetary obligations of Foreign Subsidiaries owing to any Loan Party;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, transactions of the type
subject to Section 7.04, Dispositions, Restricted Payments and prepayments,
redemptions, purchases, defeasances or other satisfactions of Indebtedness
permitted under Sections 7.01, 7.03 (other than Section 7.03(d)), 7.04, 7.05
(other than Sections 7.05(d) or (e)), 7.06 (other than Section 7.06(d)) and
7.12, respectively;

(g) Investments existing on the Specified Date (other than the CCU Term Note) or
made pursuant to legally binding written contracts in existence on the Original
Closing Date and set forth on Schedule 7.02(g) and any modification,
replacement, renewal, reinvestment or extension of any of the foregoing, to the
extent permitted; provided that the amount of any Investment permitted pursuant
to this Section 7.02(g) is not increased from the amount of such Investment on
the Specified Date except pursuant to the terms of such Investment as of the
Specified Date or as otherwise permitted by another clause of this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03;

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;



--------------------------------------------------------------------------------

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly-owned Subsidiary of the Parent Borrower
(except to the extent permitted by subclause (B) below) (including as a result
of a merger, amalgamation or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(j) (each, a
“Permitted Acquisition”):

(A) to the extent required by the Collateral and Guarantee Requirement and the
Collateral Documents, the property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral and each applicable
Loan Party and any such newly created or acquired Subsidiary (and, to the extent
required under the Collateral and Guarantee Requirement, the Subsidiaries of
such created or acquired Subsidiary) shall be Guarantors and shall have complied
with the requirements of Section 6.11, within the times specified therein (for
the avoidance of doubt, this clause (A) shall not override any provisions of the
Collateral and Guarantee Requirement);

(B) the aggregate amount of Investments made in Persons that do not become U.S.
Loan Parties pursuant to this clause (j), when aggregated with all Investments
made pursuant to Section 7.02(d)(v), shall not exceed at any time outstanding
the sum of (i) the greater of $500,000,000 and 1.5% of Total Assets at the time
of such Permitted Acquisition and (ii) the Available Amount at such time;

(C) the acquired property, assets, business or Person is in a business permitted
under Section 7.07;

(D) immediately before and immediately after giving effect to any such purchase
or other acquisition, no Default shall have occurred and be continuing; and

(E) the Parent Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days after the date on
which any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, certifying that all of the requirements set forth in this
clause (j) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(k) the Transactions;

(l) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such direct or indirect
parent) in accordance with Section 7.06(f), (g) or (l) so long as such amounts
are counted as Restricted Payments for purposes of such clauses;

(o) (i) (A) Investments in a Securitization Entity in connection with a
Qualified Securitization Financing; provided that any such Investment in a
Securitization Entity is in the form of a contribution of additional
Securitization Assets or as customary Investments in a Securitization Entity in
connection with a Qualified Securitization Financing, and (ii) distributions or
payments of Securitization Fees and purchases of Securitization Assets pursuant
to a Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;



--------------------------------------------------------------------------------

(p) other Investments that do not exceed in the aggregate at any time
outstanding the sum of (i) the greater of $900,000,000 and 3.0% of the Total
Assets determined as of the date of such Investment and (ii) the Available
Amount at such time; provided, however, that the foregoing amount may be
increased, to the extent not otherwise included in the determination of the
Available Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any Investment pursuant to this clause (p) (which amount referred to in this
sentence shall not exceed the amount of such Investment valued at the Fair
Market Value of such Investment at the time such Investment was made); provided
further, however, that if the Parent Borrower or any of its Restricted
Subsidiaries make any Investments in Equity Interests of CCOH pursuant to this
clause (p) that is a CCOH 90% Investment, upon CCOH and its wholly-owned
Restricted Subsidiaries which are Material Domestic Subsidiaries and not
Excluded Subsidiaries becoming Subsidiary Guarantors and otherwise complying
with Section 6.11, such Investments shall be deemed to be have been made
pursuant to Section 7.02(v)(ii) (and Investments made by CCOH and its
Subsidiaries which are Subsidiary Guarantors shall be deemed to have been
retroactively made by Loan Parties) and the amount previously utilized in
connection with such Investment under this clause (p) shall be restored;

(q) advances of payroll payments to employees in the ordinary course of
business;

(r) Investments to the extent that payment for such Investments is made solely
with Equity Interests of Holdings (or by any direct or indirect parent thereof);

(s) Investments held by a Restricted Subsidiary acquired after the Original
Closing Date in a transaction otherwise permitted under this Section 7.02 or of
a Person merged or amalgamated with or into the Parent Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Original Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

(t) Guarantees by the Parent Borrower or any of its Restricted Subsidiaries of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(u) for the avoidance of doubt to avoid double counting, Investments made by any
Restricted Subsidiary that is not a Loan Party to the extent such Investments
are financed with the proceeds received by such Restricted Subsidiary from an
Investment made pursuant to clauses (d)(v), (j)(B) or (p) of this Section 7.02;

(v) Investments (i) in CCOH and its Restricted Subsidiaries pursuant to the CCOH
Cash Management Arrangements and (ii) in CCOH constituting the acquisition of
outstanding Equity Interests of CCOH not owned by the Parent Borrower and the
Restricted Subsidiaries (whether by tender offer, open market purchase, merger
or otherwise) so long as after giving effect to such acquisition, CCOH and its
wholly-owned Restricted Subsidiaries which are Material Domestic Subsidiaries
and not Excluded Subsidiaries become Subsidiary Guarantors hereunder and
otherwise comply with Section 6.11;

(w) (i) cash Investments in any Foreign Subsidiary that is a Non-Loan Party by
any Loan Party to the extent returned in the form of a cash dividend,
distribution or other payment substantially concurrently with such cash
Investment or (ii) non-cash Investments in any Foreign Subsidiary that is a
Non-Loan Party by any Loan Party in the form of intercompany debt issued to such
Loan Party in exchange for Equity Interests of another Foreign Subsidiary that
is a Non-Loan Party that was held by such Loan Party, in each case, consummated
on or before the second anniversary of the Original Closing Date in order to
effect a corporate restructuring to improve the efficiency of repatriation of
foreign cash flows; and



--------------------------------------------------------------------------------

(x) Investments in non-wholly-owned Restricted Subsidiaries, joint ventures
(regardless of the legal form) and Unrestricted Subsidiaries not to exceed in
the aggregate at any one time outstanding the greater of $300,000,000 and 1.0%
of Total Assets at the time of such Investment; and

(y) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business.

Notwithstanding the foregoing, until the Existing Notes Condition shall have
been satisfied, the Parent Borrower shall not directly acquire any material
operating assets or Broadcast Licenses that are not promptly contributed to one
or more Restricted Subsidiaries, other than (i) Equity Interests of Restricted
Subsidiaries that are Subsidiary Guarantors or (ii) any wireless radio licenses
used for intercompany communications and satellite earth station authorizations
used for reception and transmission of programming or other communications;
provided, however, such requirement will not apply if the acquisition of such
operating assets or Broadcast Licenses by a Restricted Subsidiary (A) is
reasonably likely to have material adverse tax, operational, or strategic
consequences to the Parent Borrower or any Restricted Subsidiaries (as
determined in good faith by the Parent Borrower) or (B) requires any approval of
the FCC or any other Governmental Authority that has not been obtained (the
Parent Borrower agreeing to use commercially reasonable efforts to obtain any
such approval).

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, other than:

(a) Indebtedness of the Parent Borrower and the Restricted Subsidiaries under
the Loan Documents;

(b) (i) Indebtedness existing on the Specified Date; provided that any
Indebtedness (other than Indebtedness refinanced on the Original Closing Date in
connection with the Original Transactions) that is in excess of (x) $5,000,000
individually or (y) $10,000,000 in the aggregate (when taken together with all
other Indebtedness outstanding in reliance on this clause (b) that is not set
forth on Schedule 7.03(b)) shall only be permitted under this clause (b) to the
extent that such Indebtedness is set forth on Schedule 7.03(b) and any Permitted
Refinancing thereof and (ii) intercompany Indebtedness outstanding on the
Original Closing Date hereof and any Permitted Refinancing thereof; provided
that all such Indebtedness (other than the Parent Borrower Obligor Cash
Management Note) of any Loan Party owed to any Person that is not a Loan Party
shall be unsecured and subordinated to the Obligations pursuant to an
intercompany note reasonably satisfactory to the Administrative Agent;

(c) Guarantees by the Parent Borrower or any of its Restricted Subsidiaries in
respect of Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries otherwise permitted hereunder (except that a Restricted Subsidiary
that is not a Loan Party may not, by virtue of this Section 7.03(c), Guarantee
Indebtedness that such Restricted Subsidiary could not otherwise incur under
this Section 7.03); provided that (A) no Guarantee by any Restricted Subsidiary
of any Junior Financing shall be permitted unless such Restricted Subsidiary
shall have also provided a Guaranty of the Obligations substantially on the
terms set forth in the Guaranty and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guaranty shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness; provided that, in any
event, any Guaranty of the New Senior Notes or Permitted Additional Notes shall
be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the New Senior Notes Indenture on
the Original Closing Date;

(d) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
owing to the Parent Borrower or any other Restricted Subsidiary to the extent
constituting an Investment permitted by Section 7.02; provided that all such
Indebtedness of any Loan Party owed to any Person that is not a Loan Party
(other than the Parent Borrower Obligor Cash Management Note) shall be unsecured
and subordinated to the Obligations pursuant to an intercompany note reasonably
satisfactory to the Administrative Agent;



--------------------------------------------------------------------------------

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions, and
(iii) Indebtedness arising under Capitalized Leases other than those in effect
on the Specified Date or entered into pursuant to subclauses (i) and (ii) of
this clause (e) and, in the case of clauses (i), (ii) and (iii), any Permitted
Refinancing thereof; provided that not more than $150,000,000 in aggregate
principal amount of Indebtedness incurred pursuant to this paragraph (e) shall
be outstanding at any time;

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes and Guarantees thereof;

(g) [Reserved];

(h) Indebtedness assumed in connection with any Permitted Acquisition: provided
that such Indebtedness is not incurred in contemplation of such acquisition, and
any Permitted Refinancing of any of the foregoing and so long as the aggregate
principal amount of such Indebtedness and all Indebtedness resulting from any
Permitted Refinancing thereof at any time outstanding pursuant to this paragraph
(h) does not exceed $250,000,000, determined at the time of incurrence;

(i) [Reserved];

(j) Indebtedness representing deferred compensation to employees of the Parent
Borrower or any of its Subsidiaries incurred in the ordinary course of business;

(k) Indebtedness to current or former officers, directors, managers, consultants
and employees, their Controlled Investment Affiliates or Immediate Family
Members to finance the purchase or redemption of Equity Interests of Holdings
(or any direct or indirect parent thereof) permitted by Section 7.06;

(l) Indebtedness arising from agreements of the Parent Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business or assets or a Subsidiary for the purpose of financing such
acquisition; provided, however, that such Indebtedness is not reflected on the
balance sheet (other than by application of FASB Interpretation No. 45 as a
result of an amendment to an obligation in existence on the Original Closing
Date) of the Parent Borrower or any Restricted Subsidiary (contingent
obligations referred to in a footnote to financial statements and not otherwise
reflected on the balance sheet will not be deemed to be reflected on such
balance sheet for purposes of this clause (l));

(m) [Reserved];

(n) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

(o) Indebtedness in an aggregate principal amount at any time outstanding not to
exceed $1,000,000,000;

(p) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) Indebtedness incurred by the Parent Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments



--------------------------------------------------------------------------------

issued or created in the ordinary course of business or consistent with past
practice, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(r) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Parent Borrower or any of the Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(s) (i) Indebtedness of CCOH and its Restricted Subsidiaries, the proceeds of
which are solely used to refinance the CCU Term Note; provided that the Net Cash
Proceeds from such repayment is applied to prepay the CF Facilities to the
extent required by the CF Credit Agreement, (ii) Indebtedness (including
Acquired Indebtedness (as defined in the CCOH Indentures as in effect on the
Amendment No. 3 Effectiveness Date)) of CCOH and its Restricted Subsidiaries;
provided that (A) immediately prior and after giving effect thereto, no Default
or Event of Default shall have occurred and is continuing, (B) immediately after
giving effect thereto, the Consolidated Leverage Ratio (as defined in the CCOH
Indentures as in effect on the Amendment No. 3 Effectiveness Date) of CCOH is no
greater than 7.00 to 1.00, determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred and the application of proceeds therefrom had
occurred at the beginning of the most recently ended four fiscal quarters for
which internal financial statements are available and (C) within five
(5) Business Days after the receipt of the Net Cash Proceeds of such
Indebtedness, (1) CCOH shall have (x) declared and paid to the holders of its
common stock a pro rata dividend in an aggregate amount equal to 100% of such
Net Cash Proceeds or (y) made an intercompany subordinated loan (with customary
subordination provisions reasonably acceptable to the Administrative Agent) to
the Parent Borrower in an aggregate amount equal to the amount that would have
been paid to the Parent Borrower if a dividend had been declared and paid in
accordance with clause (x) above, and (2) the Parent Borrower shall have made a
prepayment of the CF Facilities to the extent required by the CF Credit
Agreement (as in effect on the Amendment No. 3 Effectiveness Date) and (iii) any
Permitted Refinancing of the foregoing; provided that no Loan Party (as defined
in the CF Credit Agreement) is an obligor under any such Permitted Refinancing;

(t) Indebtedness under the CF Facilities and Permitted Alternative Incremental
Facilities Indebtedness and any Permitted Refinancings thereof in an aggregate
principal amount not to exceed at the time of incurrence of any such
Indebtedness the sum of (a) the aggregate principal amount of the commitments
under the CF Facilities on the Original Closing Date plus (b) the maximum
aggregate amount of Incremental Term Loans and Revolving Commitment Increases
(each as defined under the CF Credit Agreement) and Permitted Alternative
Incremental Facilities Indebtedness that would be permitted to be incurred at
such time under the CF Credit Agreement (as such agreement is in effect on the
Amendment No. 3 Effectiveness Date) assuming that all conditions precedent to
the incurrence thereof set forth in the CF Credit Agreement have been satisfied;

(u) (i) Indebtedness and Guarantees by Guarantors in respect of the New Senior
Notes in an aggregate principal amount not to exceed $2,310,000,000 plus the PIK
Interest Amount and (ii) any Permitted Refinancing thereof;

(v) [Reserved];

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (u) above and (x) through (aa) below;

(x) Guarantees incurred in the ordinary course of business in respect of
obligations not constituting Indebtedness to suppliers, customers, franchisees,
lessors and licensees;



--------------------------------------------------------------------------------

(y) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Parent Borrower or any Restricted Subsidiary to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services;

(z) Indebtedness in respect of (i) Permitted Additional Notes provided the Net
Cash Proceeds therefrom are immediately after the receipt thereof, used to
prepay the CF Facilities to the extent required by the CF Credit Agreement and
(ii) any Permitted Refinancing of the foregoing;

(aa) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(bb) Indebtedness consisting of obligations of the Parent Borrower and its
Restricted Subsidiaries under deferred compensation to employees or other
similar arrangements incurred by such Person in connection with the
Transactions, any Permitted Acquisition or any other Investment expressly
permitted hereunder;

(cc) Indebtedness incurred by a Securitization Entity in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to Holdings or any of its Subsidiaries or the
Parent Borrower or any of its Subsidiaries (other than another Securitization
Entity); and

(dd) Indebtedness of any Non-Loan Party that is a Restricted Subsidiary in an
amount not to exceed $400,000,000 at any one time outstanding.

Notwithstanding the foregoing, no Restricted Subsidiary that is not a Loan Party
will guarantee any Indebtedness for borrowed money of a Loan Party unless such
Restricted Subsidiary becomes a Subsidiary Guarantor. In addition,
notwithstanding the foregoing, (i) Restricted Subsidiaries that are not Loan
Parties may not incur Indebtedness pursuant to, without duplication, clauses
(h) and (o) of this Section in an aggregate combined principal amount at any
time outstanding in excess of $500,000,000 in each case determined at the time
of incurrence and (ii) until the Existing Notes Condition shall have been
satisfied, (A) the Parent Borrower shall not, and shall not permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any Guarantee
of the Retained Existing Notes and (B) all Indebtedness owed to the Parent
Borrower by any Subsidiary Guarantor (other than the Parent Borrower Obligor
Cash Management Note) shall be unsecured and subordinated to the Obligations
pursuant to an intercompany note reasonably satisfactory to the Administrative
Agent.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Parent Borrower dated such date
prepared in accordance with GAAP.



--------------------------------------------------------------------------------

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) Holdings or any Restricted Subsidiary may merge or consolidate with the
Parent Borrower (including a merger, the purpose of which is to reorganize the
Parent Borrower into a new jurisdiction); provided that (x) the Parent Borrower
shall be the continuing or surviving Person, (y) such merger or consolidation
does not result in the Parent Borrower ceasing to be incorporated under the Laws
of the United States, any state thereof or the District of Columbia and (z) in
the case of a merger or consolidation of Holdings with and into the Parent
Borrower, Holdings shall have no direct Subsidiaries at the time of such merger
or consolidation other than the Parent Borrower and, after giving effect to such
merger or consolidation, the direct parent of the Parent Borrower shall
expressly assume all the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
and, for the avoidance of doubt, the Equity Interests of the Parent Borrower
shall be pledged as Collateral;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary of the Parent Borrower
that is not a Loan Party and (ii) any Restricted Subsidiary may liquidate or
dissolve or change its legal form if the Parent Borrower determines in good
faith that such action is in the best interests of the Parent Borrower and its
Restricted Subsidiaries and if not materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Parent Borrower or
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then the transferee must be a Loan Party;

(d) so long as no Default exists or would result therefrom,

(i) the Parent Borrower may merge with any other Person; provided that (i) the
Parent Borrower shall be the continuing or surviving corporation or (ii) if the
Person formed by or surviving any such merger or consolidation is not the Parent
Borrower (any such Person, the “Successor Parent Borrower”), (A) the Successor
Parent Borrower shall be an entity organized or existing under the laws of the
United States, any state thereof, the District of Columbia or any territory
thereof, (B) the Successor Parent Borrower shall expressly assume all the
obligations of the Parent Borrower under this Agreement and the other Loan
Documents to which the Parent Borrower is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guaranty confirmed that its
Guarantee of the Obligations shall apply to the Successor Parent Borrower’s
obligations under this Agreement, (D) each Loan Party, unless it is the other
party to such merger or consolidation, shall have by a supplement to each
Security Agreement confirmed that its obligations thereunder shall apply to the
Successor Parent Borrower’s obligations under this Agreement, and (E) the Parent
Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied, the Successor Parent Borrower will succeed to, and be substituted
for, the Parent Borrower under this Agreement;

(ii) (x) any Subsidiary Borrower may merge with any other Subsidiary Borrower
and (y) any Subsidiary Borrower may merge with any other Person (other than a
Subsidiary Borrower); provided that (i) such Subsidiary Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not such Subsidiary Borrower (any such
Person, each a “Successor Subsidiary Borrower”), (A) the Successor Subsidiary
Borrower shall be an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia or any territory thereof,
(B) the Successor Subsidiary Borrower shall expressly assume all the obligations
of the relevant Subsidiary Borrower under this



--------------------------------------------------------------------------------

Agreement and the other Loan Documents to which such Subsidiary Borrower is a
party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Administrative Agent, (C) each Guarantor, unless it is the other party to
such merger or consolidation, shall have by a supplement to the Guaranty
confirmed that its Guarantee of the Obligations shall apply to such Successor
Subsidiary Borrower’s obligations under this Agreement, (D) each Loan Party,
unless it is the other party to such merger or consolidation, shall have by a
supplement to each Security Agreement confirmed that its obligations thereunder
shall apply to such Successor Subsidiary Borrower’s obligations under this
Agreement, and (E) the relevant Subsidiary Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document comply with this Agreement; provided, further, that
if the foregoing are satisfied, such Successor Subsidiary Borrower will succeed
to, and be substituted for, the relevant Subsidiary Borrower under this
Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary that is not a Borrower may merge or consolidate with any other Person
(i) in order to effect an Investment permitted pursuant to Section 7.02 or
(ii) for any other purpose; provided that (A) the continuing or surviving Person
shall be the Parent Borrower or a Restricted Subsidiary, which together with
each of its Restricted Subsidiaries, shall have complied with the applicable
requirements of Section 6.11; and (B) in the case of subclause (ii) only, if the
merger or consolidation involves a Guarantor and such Guarantor is not the
surviving Person, the surviving Restricted Subsidiary shall expressly assume all
the obligations of such Guarantor under this Agreement and the other Loan
Documents to which such Guarantor is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent;

(f) the Merger (as defined in the Existing Credit Agreement) may be consummated;
and

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

Notwithstanding the foregoing, (A) until the Existing Notes Condition shall have
been satisfied, the Parent Borrower shall not permit any Restricted Subsidiary
to transfer to the Parent Borrower any material operating assets or Broadcast
Licenses, other than (i) Equity Interests of Restricted Subsidiaries which are
Subsidiary Guarantors or (ii) any wireless radio licenses used for intercompany
communications and satellite earth station authorizations used for reception and
transmission of programming or other communications; provided that a Restricted
Subsidiary may transfer any such assets to the Parent Borrower if (x) the
failure to do so is reasonably likely to have material adverse tax, operational,
or strategic consequences to the Parent Borrower or any Restricted Subsidiaries
(as determined in good faith by the Parent Borrower) or (y) required by the FCC
or any other Governmental Authority (the Parent Borrower agreeing to use
commercially reasonable efforts to obtain a waiver of such requirement) and
(B) the Parent Borrower shall not, transfer or participate any interests under
any CCU Term Note other than to a Loan Party.

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Parent Borrower and the Restricted Subsidiaries;

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any IP Rights to lapse or go abandoned in the
ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are applied to the purchase price of such
similar replacement property (which replacement property is actually promptly
purchased); provided that to the extent the property being transferred
constitutes Collateral, such replacement property shall be made subject to the
Lien of the Collateral Documents;



--------------------------------------------------------------------------------

(d) Dispositions of property to the Parent Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party, and to the extent such property is
Collateral, it shall continue to constitute Collateral after such Disposition or
(ii) to the extent such transaction constitutes an Investment, such transaction
is permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.02, 7.04, 7.06 and 7.12 and Liens
permitted by Section 7.01;

(f)) Dispositions of property (i) owned on the Original Closing Date that does
not constitute Collateral pursuant to sale-leaseback transactions; provided that
all Net Cash Proceeds thereof shall be applied to prepay the CF Facilities to
the extent required by the CF Credit Agreement, and (ii) acquired after the
Original Closing Date that does not constitute Collateral pursuant to
sale-leaseback transactions;

(g) Dispositions of Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license) (other than FCC Authorizations) and
LMA’s, in each case in the ordinary course of business and which do not
materially interfere with the business of the Parent Borrower and the Restricted
Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition; (ii) the aggregate Fair Market Value of property Disposed of
pursuant to this clause (j) shall not exceed $900,000,000 since the Original
Closing Date and (iii) with respect to any Disposition pursuant to this clause
(j) for a purchase price in excess of $50,000,000, the Parent Borrower or any of
the Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), (l) and
(s) and clauses (i) and (ii) of Section 7.01(t)); provided, however, that for
the purposes of this clause (iii), (A) any liabilities (as shown on the Parent
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Parent Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which all of the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by such Restricted Subsidiary from such
transferee that are converted by such Restricted Subsidiary into cash (to the
extent of the cash received) within 180 days following the closing of the
applicable Disposition and (C) any Designated Non-Cash Consideration received in
respect of such Disposition having an aggregate Fair Market Value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is at that time outstanding, not in excess of $300,000,000
at the time of the receipt of such Designated Non-Cash Consideration, with the
Fair Market Value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash;.

(k) Dispositions of the Specified Assets; provided that the Net Cash Proceeds in
respect thereof shall be applied to prepay the CF Facilities to the extent
required by the CF Credit Agreement;

(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;



--------------------------------------------------------------------------------

(m) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(n) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(o) Dispositions of all or any part of the assets listed on Schedule 7.05(o);

(p) Dispositions of all or any part of the assets listed on Schedule 7.05(p);
provided, however, that the Net Cash Proceeds (for the avoidance of doubt, after
giving effect to clause (D) of the definition of “Net Cash Proceeds,” if
applicable) of Dispositions pursuant to this Section 7.05(p) shall be applied to
prepay the CF Facilities in accordance with the CF Credit Agreement;

(q) Dispositions of Securitization Assets to a Securitization Entity in
connection with a Qualified Securitization Financing provided, however, that the
Net Cash Proceeds (for the avoidance of doubt, after giving effect to clause
(D) of the definition of “Net Cash Proceeds,” if applicable) of Dispositions
pursuant to this Section 7.05(q) shall be applied to prepay the CF Facilities in
accordance with the CF Credit Agreement;

(r) the unwinding of any Swap Contract;

(s) (i) Permitted Asset Swap allowable under Section 1031 of the Code and
(ii) other Permitted Asset Swaps with a Fair Market Value not to exceed
$50,000,000 in any calendar year; provided that, in the case of clause (i) or
(ii), the portion of the consideration received in exchange for the disposed
asset in the form of Cash Equivalents shall constitute proceeds of a Disposition
subject to Section 2.05; and

(t) Dispositions of the Divestiture Assets and any other asset required to be
Disposed of by the FCC or other Governmental Authorities under applicable Laws.

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(d), 7.05(e), 7.05(i), 7.05(l), and 7.05(m))
shall be for no less than the Fair Market Value of such property at the time of
such Disposition. To the extent any Collateral is Disposed of as expressly
permitted by this Section 7.05 to any Person other than a Loan Party, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Parent Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.

Notwithstanding the foregoing, (A) until the Existing Notes Condition shall have
been satisfied, the Parent Borrower shall not permit any Restricted Subsidiary
to transfer to the Parent Borrower any material operating assets or Broadcast
Licenses, other than (i) Equity Interests of Restricted Subsidiaries which are
Loan Parties or (ii) any wireless radio licenses used for intercompany
communications and satellite earth station authorizations used for reception and
transmission of programming or other communications; provided that a Restricted
Subsidiary may transfer any such assets to the Parent Borrower if (x) the
failure to do so is reasonably likely to have material adverse tax, operational,
or strategic consequences to the Parent Borrower or any Restricted Subsidiaries
(as determined in good faith by the Parent Borrower) or (y) required by the FCC
or any other Governmental Authority (the Parent Borrower agreeing to use
commercially reasonable efforts to obtain a waiver of such requirement) and
(B) the Parent Borrower shall not, transfer or participate any interests under
any CCU Term Note other than to a Loan Party.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Parent
Borrower and to its other Restricted Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly-owned Restricted Subsidiary, to the Parent
Borrower and any of its other Restricted Subsidiaries and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);



--------------------------------------------------------------------------------

(b) (i) the Parent Borrower may redeem in whole or in part any of its Equity
Interests for another class of Equity Interests or rights to acquire its Equity
Interests or with proceeds from substantially concurrent equity contributions or
issuances of new Equity Interests, provided that any terms and provisions
material to the interests of the Lenders, when taken as a whole, contained in
such other class of Equity Interests are at least as advantageous to the Lenders
as those contained in the Equity Interests redeemed thereby or (ii) the Parent
Borrower and each of its Restricted Subsidiaries may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person;

(c) Restricted Payments made on the Original Closing Date to consummate the
Original Transactions (including any amounts to be paid under, or contemplated
by, the Merger (as defined in the Existing Credit Agreement)) and the fees and
expenses related thereto owed to Affiliates, including any payment to holders of
Equity Interests of the Parent Borrower (immediately prior to giving effect to
the Transactions) in connection with, or as a result of, their exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto;

(d) to the extent constituting Restricted Payments, the Parent Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than Section 7.02(n)), 7.04
(other than a merger or consolidation of Holdings and the Parent Borrower) or
7.08 (other than Section 7.08(a) or (j));

(e) repurchases of Equity Interests in Parent, the Parent Borrower or any of the
Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;

(f) the Parent Borrower may pay (or make Restricted Payments to allow any direct
or indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Parent Borrower
(or of any such direct or indirect parent of the Parent Borrower) by any future,
present or former employee, director, officer, manager or consultant (or any
Controlled Investment Affiliate or Immediate Family Member thereof) of the
Parent Borrower (or any direct or indirect parent of the Parent Borrower) or any
of its Subsidiaries upon the death, disability, retirement or termination of
employment of any such Person or otherwise pursuant to any employee or director
equity plan, employee or director stock option plan or any other employee or
director benefit plan or any agreement (including any stock subscription or
shareholder agreement) with any future, present or former employee, director,
officer, manager or consultant of the Parent Borrower (or any direct or indirect
parent of the Parent Borrower) or any of its Subsidiaries (including, for the
avoidance of doubt, any principal and interest payable on any notes issued by
the Parent Borrower (or of any direct or indirect parent of the Parent Borrower)
in connection with any such repurchase, retirement or other acquisition or
retirement); provided that payments made pursuant to this paragraph (f) may not
exceed in any calendar year $50,000,000 with unused amounts in any calendar year
being carried over to succeeding calendar years subject to a maximum of
$75,000,000 in any calendar year; provided that any cancellation of Indebtedness
owing to the Parent Borrower in connection with and as consideration for a
repurchase of Equity Interests of the Parent Borrower (or any of its direct or
indirect parents) shall not be deemed to constitute a Restricted Payment for
purposes of this clause (f); provided that such amount in any calendar year may
be increased by an amount not to exceed the sum of (1) the amount of Net Cash
Proceeds of Permitted Equity Issuances to employees, directors, officers,
managers or consultants (or any Controlled Investment Affiliate or Immediate
Family Member thereof) of the Parent Borrower (or any direct or indirect parent
thereof) or any of its Subsidiaries that occurs after the Original Closing Date
plus (2) the net cash proceeds of key man life insurance policies received by
the Parent Borrower or any of its Restricted Subsidiaries after the Original
Closing Date;



--------------------------------------------------------------------------------

(g) the Parent Borrower may make Restricted Payments to Holdings or to any
direct or indirect parent of Holdings:

(i) the proceeds of which will be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) the tax liability (including
additions to tax, penalties and interests with respect thereto) to each foreign,
federal, state or local jurisdiction in respect of which a consolidated,
combined, unitary or affiliated return is filed by Holdings (or such direct or
indirect parent) that includes the Parent Borrower and/or any of its
Subsidiaries, to the extent such tax liability (including additions to tax,
penalties and interest with respect thereto) does not exceed the lesser of
(A) the taxes that would have been payable by the Parent Borrower and/or its
Restricted Subsidiaries as a stand-alone group and (B) the actual tax liability
(including additions to tax, penalties and interest with respect thereto) of
Holdings’ consolidated, combined, unitary or affiliated group (or, if Holdings
is not the parent of the actual group, the taxes that would have been paid by
Holdings, the Parent Borrower and/or the Parent Borrower’s Restricted
Subsidiaries as a stand-alone group), reduced by any such payments paid or to be
paid directly by the Parent Borrower or its Restricted Subsidiaries;

(ii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) its operating costs and
expenses incurred in the ordinary course of business and other overhead costs
and expenses (including administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, to the extent attributable to the ownership or
operations of the Parent Borrower and its Restricted Subsidiaries;

(iii)) the proceeds of which shall be used to pay (or make Restricted Payments
to allow any direct or indirect parent thereof to pay) franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) legal existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Parent Borrower
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Parent
Borrower or a Restricted Subsidiary (or Loan Party if the Investment would have
been required to be made in a Loan Party under Section 7.02) or (2) the merger
or amalgamation (to the extent not prohibited by Section 7.04) of the Person
formed or acquired into the Parent Borrower or a Restricted Subsidiary (or Loan
Party if the Investment would have been required to be made in a Loan Party
under Section 7.02) in order to consummate such Permitted Acquisition, in each
case, in accordance with the applicable requirements of Section 6.11;

(v) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) costs, fees and expenses
(other than to Affiliates) related to any equity or debt offering not prohibited
by this Agreement (whether or not successful) and directly attributable to the
operation of the Parent Borrower and its Restricted Subsidiaries; and

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Parent
Borrower and the Restricted Subsidiaries, only to the extent such amounts are
deducted, for the avoidance of doubt and notwithstanding anything in this
Agreement to the contrary, in calculating Consolidated EBITDA for any period;

(h) the Parent Borrower or any of its Restricted Subsidiaries may (a) pay cash
in lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion;



--------------------------------------------------------------------------------

(i) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration (i) such payment would have
complied with the provisions of this Agreement and (ii) no Event of Default
occurred and was continuing;

(j) the declaration and payment of dividends on the Parent Borrower’s common
stock following the first public offering of the Parent Borrower’s common stock
or the common stock of any of its direct or indirect parents after the Original
Closing Date, of up to 6% per annum of the net proceeds received by or
contributed to the Parent Borrower in or from any such public offering, other
than public offerings with respect to the Parent Borrower’s common stock
registered on Form S-4 or Form S-8;

(k) purchases of Equity Interests of CCOH permitted by Section 7.02(p) or
Section 7.02(v)(ii); and

(l) in addition to the forgoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Parent
Borrower may make additional Restricted Payments in an aggregate amount,
together with the aggregate amount of repayments, prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings made
pursuant to Sections 7.12(a)(vii), not to exceed the sum of (i) the greater of
$400,000,000 and (ii) the Available Amount at such time.

Notwithstanding anything to the contrary contained in Article VII (including
Sections 7.02 and 7.12 and this Section 7.06), the Parent Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly pay any cash dividend or make any cash distribution on or in respect
of the Parent Borrower’s Equity Interests or purchase or otherwise acquire for
cash any Equity Interests of the Parent Borrower or any direct or indirect
parent of the Parent Borrower, for the purpose of directly or indirectly paying
any cash dividend or making any cash distribution to, or acquiring any Equity
Interests of the Parent Borrower or any direct or indirect parent of the Parent
Borrower for cash from, the Sponsors, or guarantee any Indebtedness of any
Affiliate of the Parent Borrower for the purpose of paying such dividend, making
such distribution or so acquiring such Equity Interests to or from the Sponsors,
in each case by means of utilization of the cumulative dividend and investment
credit provided by the use of the Available Amount or the exceptions provided by
Sections 7.02(n) and (p), Sections 7.06(i) and (l) and Section 7.12(a)(vii),
unless (x) at the time and after giving effect to such payment, the Total
Leverage Ratio for the Test Period than last ended is less than 6.0 to 1.0 and
(y) such payment is other-wise in compliance with this Agreement.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Parent Borrower and the Restricted Subsidiaries on the Original Closing Date or
any business reasonably related or ancillary thereto or constituting a
reasonable extension thereof.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Parent Borrower, whether or not in the ordinary
course of business, other than:

(a) transactions between or among the Parent Borrower or any of its Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction,

(b) transactions on terms substantially as favorable to the Parent Borrower or
such Restricted Subsidiary as would reasonably be obtainable by the Parent
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate,

(c) the Transactions and the payment of fees and expenses related to the
Transactions,

(d) the issuance of Equity Interests to any officer, director, employee or
consultant of the Parent Borrower or any of its Subsidiaries or any direct or
indirect parent of the Parent Borrower in connection with the Transactions,



--------------------------------------------------------------------------------

(e) if, at the time of such payment and after giving effect so such payment, no
Default or Event of Default shall exist, the payment of management, consulting,
monitoring, advisory and other fees, indemnities and expenses to the Sponsors
pursuant to the Sponsor Management Agreement (other than any Sponsor Termination
Fees), plus any unpaid management, consulting, monitoring, advisory and other
fees, indemnities and expenses accrued in any prior year,

(f) Investments permitted under Section 7.02,

(g) employment and severance arrangements between the Parent Borrower or any of
its Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements,

(h) the payment of reasonable and customary fees and compensation consistent
with past practice or industry practices and reasonable out-of-pocket costs to,
and indemnities provided on behalf of, directors, officers, employees and
consultants of the Parent Borrower and the Restricted Subsidiaries or any direct
or indirect parent of the Parent Borrower in the ordinary course of business to
the extent attributable to the ownership or operation of the Parent Borrower and
the Restricted Subsidiaries,

(i) any agreement, instrument or arrangement as in effect as of the Specified
Date (other than the Sponsor Management Agreement) and set forth on Schedule
7.08, or any amendment thereto (so long as any such amendment is not
disadvantageous to the Lenders when taken as a whole in any material respect as
compared to the applicable agreement as in effect on the Specified Date as
reasonably determined in good faith by the board of directors of the Parent
Borrower),

(j) Restricted Payments permitted under Section 7.06 and prepayments,
redemptions, purchases, defeasances and satisfactions of Indebtedness permitted
under Section 7.12,

(k) [Reserved],

(l) transactions in which the Parent Borrower or any of the Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Parent Borrower or such Restricted Subsidiary from a financial point of view
or meets the requirements of clause (b) of this Section 7.08,

(m) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement that are fair to the Parent
Borrower and the Restricted Subsidiaries, in the reasonable determination of the
board of directors or the senior management of the Parent Borrower, or are on
terms at least as favorable as would reasonably have been obtained at such time
from an unaffiliated party,

(n) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Parent to any Permitted Holder or to any former, current or future
director, manager, officer, employee or consultant (or any Controlled Investment
Affiliate or Immediate Family Member thereof) of the Parent Borrower, any of its
Subsidiaries or any direct or indirect parent thereof,

(o) payments to or from, and transactions with, any joint venture in the
ordinary course of business, and

(p) investments by the Sponsors in loans or debt securities (other than any debt
securities issued in connection with the Transactions) of the Parent Borrower or
any of its Restricted Subsidiaries so long as (A) the investment is being
offered generally to other investors on the same or more favorable terms and
(B) the investment constitutes less than 5.0% of the proposed or outstanding
issue amount of such class of loans or securities (it being understood and
agreed that any purchase by the Sponsors of any loans or debt securities of the
Parent Borrower or any of its Restricted Subsidiaries in secondary market
transactions are not restricted by this Section 7.08).



--------------------------------------------------------------------------------

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Loan
Party to make Restricted Payments to any Loan Party (other than Holdings) or
(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Facility and
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations that:

(i) (A) exist on the Specified Date and (to the extent not otherwise permitted
by this Section 7.09) are listed on Schedule 7.09 hereto and (B) to the extent
Contractual Obligations permitted by clause (A) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14,

(iii) contracts for the sale of assets that impose restrictions on the assets to
be sold;

(iv) (a) with respect to clause (b) only, arise in connection with any Lien
permitted by Section 7.01(a), (l), (s), (t)(i) or (t)(ii) and relate to the
property subject to such Lien or (b) arise in connection with any Disposition
permitted by Section 7.05,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing
or Retained Existing Notes) and the proceeds and products thereof,

(vii) are customary provisions contained in any leases, subleases, licenses,
sublicenses, LMAs or asset sale agreements otherwise permitted hereby so long as
such restrictions relate to the assets subject thereto, in each case, entered
into in the ordinary course of business,

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e) or 7.03(n) (as limited by the
second paragraph of Section 7.03) (with respect to non-Loan Parties) to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness,

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary,

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii) are customary restrictions contained in the CF Credit Agreement, the CF
Facility Documentation, any New Senior Notes, and any Permitted Refinancing of
any of the foregoing,



--------------------------------------------------------------------------------

(xiii) arise in connection with cash or other deposits permitted under
Section 7.01,

(xiv) are restrictions in any one or more agreements governing Indebtedness of a
Restricted Subsidiary that is not a Loan Party that is permitted to be incurred
by Section 7.03, and

(xv) are customary restrictions contained in the definitive documentation
governing any Permitted Alternative Incremental Facilities Indebtedness and any
Permitted Refinancing thereof; provided that such restrictions, taken as a
whole, shall not be more restrictive to the Parent Borrower and its Restricted
Subsidiaries than the restrictions set forth in this Agreement.

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement.

SECTION 7.11. Accounting Changes. Make any change in fiscal year except to, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Parent Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

SECTION 7.12. Prepayments, Etc. of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) any New Senior Notes, any Retained Existing Notes, any Permitted
Additional Notes or any other Indebtedness (or guarantees in respect thereof)
that is subordinated to the Obligations expressly by its terms (other than
Indebtedness among the Parent Borrower and its Restricted Subsidiaries)
(collectively, “Junior Financing”) except

(i) the refinancing thereof with the Net Cash Proceeds of any Permitted
Refinancing;

(ii) the refinancing thereof with the Net Cash Proceeds of any Specified Equity
Contribution made substantially contemporaneously with such prepayment,
redemption, purchase, defeasance or other satisfaction;

(iii) prepayments and redemptions of Repurchased Existing Notes (as defined in
the Existing Credit Agreement);

(iv) on or after September 30, 2015, so long as no Default has occurred and is
continuing, the Parent Borrower or a Restricted Subsidiary may redeem a portion
of the New Senior Toggle Notes in an aggregate principal amount equal to the
product of (x) $30,000,000 and (y) a fraction (which, for the avoidance of
doubt, cannot exceed one), the numerator of which is the aggregate principal
amount of such Indebtedness outstanding on such date for United States federal
income tax purposes and the denominator of which is $1,500,000,000;

(v) beginning on the fifth anniversary of the date of issuance of the New Senior
Notes, so long as no Default has occurred and is continuing, the Parent Borrower
or a Restricted Subsidiary may make “AHYDO catch-up” payments on such
Indebtedness;

(vi) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Parent or any of its direct or indirect
parents;

(vii) so long as no Default is continuing or would result therefrom,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount, together
with the aggregate amount of Restricted Payments made pursuant to
Section 7.06(l), not to exceed the sum of (1) the greater of $550,000,000 or
1.75% of Total Assets at such time and (2) the Available Amount at such time;



--------------------------------------------------------------------------------

(viii) [Reserved]; and

(ix) the Parent Borrower may prepay, redeem, purchase (including pursuant to an
offer to purchase) Indebtedness outstanding under any New Senior Notes with the
proceeds of any asset disposition to the extent such proceeds are (i) not
required to be used to prepay the CF Facilities under the CF Credit Agreement
and are not used to voluntarily prepay the CF Facilities and (ii) required to be
so applied under the New Senior Notes Indentures.

(b) Make any payment in violation of any subordination terms of any Junior
Financing Documentation.

(c) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation,
Retained Existing Notes Indenture, the CCO Cash Management Arrangements, the CCU
Notes or the CCO Intercompany Agreements, in each case without the consent of
the Administrative Agent and the Required Lenders (not to be unreasonably
withheld); it being understood and agreed that any extension of the CCO Cash
Management Arrangements, the CCU Notes or the CCO Intercompany Agreements or any
change in the interest rate on the CCU Notes approved by the Board of Directors
of the Parent Borrower, will be deemed not to be materially adverse to the
interests of the Lenders.

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries and
Unrestricted Subsidiaries.

(a) Permit any Subsidiary that is a wholly-owned Restricted Subsidiary to become
a non-wholly-owned Subsidiary, unless (i) such Restricted Subsidiary continues
to be a Guarantor, (ii) in connection with a Disposition of all or substantially
all of the assets or all or a portion of the Equity Interests of such Restricted
Subsidiary permitted by Section 7.05, (iii) as a result of the designation of
such Restricted Subsidiary as an Unrestricted Subsidiary pursuant to
Section 6.14 or (iv) the remaining Investment in such non-wholly-owned
Subsidiary held by the Parent Borrower or any Restricted Subsidiary is a
permitted Investment under Section 7.02 (valued at the Fair Market Value of such
Investment at the time such Investment is deemed made).

(b) Until the Existing Notes Condition shall have been satisfied, permit the
Equity Interests of any Unrestricted Subsidiary to be owned by any Person other
than (i) one or more Restricted Subsidiaries; provided that if such Unrestricted
Subsidiary is a Material Domestic Subsidiary, then such Equity Interests shall
only be owned by a Subsidiary Guarantor or (ii) other Unrestricted Subsidiaries
whose Equity Interest are owned by Persons permitted under this Section 7.13(b).

SECTION 7.14. Financial Covenant. On and after the A&R Closing Date, during a
Liquidity Event, permit the Fixed Charge Coverage Ratio as of the last day of
the Test Period then most recently ended and as of the last day of any Test
Period ended during such time as such Liquidity Event shall be continuing to be
less than 1.00 to 1.00 (the “Financial Covenant”).

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Each of the events referred to in clauses
(a) through (l) of this Section 8.01 shall constitute an “Event of Default”:

(a) Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or



--------------------------------------------------------------------------------

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (solely with
respect to any Borrower) or 6.13(b) or Article VII; or

(c) Other Defaults. (i) Any Borrower fails to perform or observe any covenant or
agreement contained in Section 6.15 (other than any such failure resulting
solely from actions taken by one or more Persons not controlled directly or
indirectly by the Parent Borrower or such Person’s (or Persons’) failure to act
in accordance with the instructions of the Parent Borrower or the Administrative
Agent) or Section 6.01(e) and such failure continues unremedied for a period of
at least 15 Business Days after the earlier of (x) a Responsible Officer has
obtained knowledge of such default or (y) receipt by the Parent Borrower of
written notice thereof from the Administrative Agent or (ii) any Loan Party
fails to perform or observe any other covenant or agreement (not specified in
Section 8.01(a), (b) or (c)(i) above) contained in any Loan Document on its part
to be performed or observed and such failure continues for thirty (30) days
after receipt by the Parent Borrower of written notice thereof from the
Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure shall exist) of not less than the
Threshold Amount, (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness (other than any such Indebtedness in
respect of the CF Facilities), or any other event occurs (other than with
respect to any such Indebtedness in respect of the CF Facilities and other than,
with respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder; provided further that such failure is unremedied and is not waived by
the holders of such Indebtedness prior to any termination of the Commitments or
acceleration of the Loans pursuant to Section 8.02 or (C) fails to observe or
perform any other agreement or condition relating to any Indebtedness in respect
of the CF Facilities, or any other event occurs with respect to the CF
Facilities, and either (i) the holder or holders of such Indebtedness (or the CF
Administrative Agent on behalf of such holder or holders) cause such
Indebtedness to become due (automatically or otherwise) prior to its stated
maturity or (ii) such failure has not been cured or waived within 60 days; or

(f) Insolvency Proceedings, Etc. Holdings, any Borrower or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Judgments. There is entered against any Loan Party or any Material
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to



--------------------------------------------------------------------------------

the extent not covered by independent third-party insurance as to which the
insurer has been notified of such judgment or order and has not denied or failed
to acknowledge coverage thereof) and such judgment or order shall not have been
satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of Holdings, any Borrower or their respective ERISA Affiliates
under Title IV of ERISA in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, (ii) Holdings, any Borrower or
any of their respective ERISA Affiliates fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect, or (iii) with respect to a funded Foreign Plan a
termination, withdrawal or noncompliance with applicable law or plan terms that
would reasonably be expected to result in a Material Adverse Effect; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(j) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 6.11 shall for any reason (other than pursuant to the terms
hereof or thereof including as a result of a transaction permitted under
Section 7.04 or 7.05) cease to create, or any Lien purported to be created by
any Collateral Document shall be asserted in writing by any Loan Party not to
be, a valid and perfected lien, with the priority required by the Collateral
Documents (or other security purported to be created on the applicable
Collateral) on any material portion of the Collateral purported to be covered
thereby, subject to Liens permitted under Section 7.01, except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent to file Uniform Commercial Code continuation statements; or

(k) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” or “Guaranteed Senior Indebtedness” (or any comparable term) or
“Senior Secured Financing” (or any comparable term) under, and as defined in any
Junior Financing Documentation governing Junior Financing with an aggregate
principal amount of not less than the Threshold Amount or (ii) the subordination
provisions set forth in any Junior Financing Documentation governing Junior
Financing with an aggregate principal amount of not less than the Threshold
Amount shall, in whole or in part, cease to be effective or cease to be legally
valid, binding and enforceable against the holders of any such Junior Financing,
if applicable; or

(l) Change of Control. There occurs any Change of Control.

SECTION 8.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of the Required
Lenders, take any or all of the following actions:

(a) declare Commitments of each Lender and any obligation of the L/C Issuers to
make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;



--------------------------------------------------------------------------------

(c) require that the Parent Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Debtor Relief Laws, the
Commitments of each Lender and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Parent Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

SECTION 8.03. Application of Funds. Subject to the Intercreditor Agreement,
after the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to the payment of all Protective Advances

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Fifth held by
them;

Sixth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Seventh, to payment of that portion of the Obligations constituting Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Seventh held by them;

Eighth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Parent Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any



--------------------------------------------------------------------------------

amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Parent Borrower.

SECTION 8.04. Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 7.14, in the
event that the Borrowers fail to comply with the Financial Covenant as of the
end of any relevant Test Period, until the date that is 10 days after the date
the financial statements with respect to such Test Period are required to be
delivered pursuant to Section 6.01, Parent shall have the right to make an
equity investment in the Parent Borrower (other than in the form of Disqualified
Equity Interests) in cash or otherwise make cash common equity contributions to
the Parent Borrower (in each case, with the proceeds of any equity investment
made in Parent by the Sponsors) (the “Cure Right”), and upon receipt by the
Parent Borrower of such cash contributions (the “Cure Amount”), the Borrowers’
compliance with the Financial Covenant shall be recalculated giving effect to
the following pro forma adjustments:

(i) Consolidated EBITDA shall be increased, solely for the purposes of
determining compliance with the Financial Covenant, including determining
compliance with the Financial Covenant as of the end of such Test Period and
applicable subsequent periods that include such fiscal quarter for which the
Cure Right is exercised by an amount equal to the Cure Amount; and

(ii) if, after giving effect to the foregoing calculations (but not, for the
avoidance of doubt, giving pro forma effect to any repayment of Indebtedness in
connection therewith), the Borrowers shall satisfy the Financial Covenant, then
the Financial Covenant shall be deemed satisfied as of the end of the relevant
Test Period with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Covenant that had occurred shall be deemed cured for the purposes of this
Agreement.

(b) Notwithstanding anything herein to the contrary, (i) in each
four-fiscal-quarter period there shall be at least one fiscal quarter in which
the Cure Right is not exercised, (ii) the Cure Amount shall be no greater than
the amount required for purposes of complying with the Financial Covenant, and
(iii) the Cure Amount shall be disregarded for purposes of determining
compliance with any other provision of this Agreement.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of the Administrative Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Article (other than Sections 9.10
and 9.12) are solely for the benefit of the Administrative Agent and the
Lenders, and neither any Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.



--------------------------------------------------------------------------------

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank and/or Cash Management Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender and its Affiliates for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. Without
limiting the generality of the foregoing, the Lenders hereby expressly authorize
the Administrative Agent to execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto (including the Intercreditor Agreement), as contemplated by and
in accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, sub-agents, employees or
attorneys-in-fact as shall be deemed necessary by the Administrative Agent
(other than, without the consent of the Parent Borrower in its sole discretion,
to a Disqualified Institution) and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
Each such sub-agent and the Affiliates of the Administrative Agent and each such
sub-agent shall be entitled to the benefits of all provisions of this Article IX
and Sections 10.04 and 10.05 (as though such sub-agents were the “Administrative
Agent” under the Loan Documents) as if set forth in full herein with respect
thereto. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or sub-agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct (as determined in the final
judgment of a court of competent jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document, or
the execution, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the



--------------------------------------------------------------------------------

perfection or priority of any Lien or security interest created or purported to
be created by the Collateral Documents, (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent, or (vi) or
to inspect the properties, books or records of any Loan Party or any Affiliate
thereof. No Agent-Related Person shall have any duties or obligations to any
Lender or participant except those expressly set forth herein and in the other
Loan Documents, and without limiting the generality of the foregoing, the
Agent-Related Persons:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Person is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Person shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose it to
liability or that is contrary to any Loan Document or applicable law; and

(c) shall not be required to carry out any “know your customer” or other checks
in relation to any person on behalf of any Lender and each Lender confirms to
the Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Affiliates.

No Agent-Related Person shall be liable (i) to any participant or Secured Party
or their Affiliates for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or such Person shall believe in good faith
shall be necessary under the circumstances) or (ii) in the absence of its own
gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.

SECTION 9.04. Reliance by the Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

(b) For purposes of determining compliance with the conditions specified in
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed A&R Closing Date specifying its
objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or any
Borrower referring to this Agreement, describing



--------------------------------------------------------------------------------

such Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to any Event of
Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrowers and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless the Administrative
Agent and each other Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final non-appealable judgment of a
court of competent jurisdiction; provided that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers,
provided that such reimbursement by the Lenders shall not affect the Borrowers’
continuing reimbursement obligations with respect thereto. The undertaking in
this Section 9.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

SECTION 9.08. Withholding Tax. To the extent required by any applicable law, the
Agents may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that an
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding



--------------------------------------------------------------------------------

tax ineffective), such Lender shall indemnify and hold harmless the Agent (to
the extent that the Agent has not already been reimbursed by the Borrowers and
without limiting or expanding the obligation of the Borrowers to do so) for all
amounts paid, directly or indirectly, by the Agent as taxes or otherwise,
including any interest, additions to tax or penalties thereto, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such taxes were correctly or legally imposed or
asserted by the relevant Government Authority. A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.

SECTION 9.09. Agents in Their Individual Capacities.

(a) Each Person serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as an Agent hereunder in its individual capacity. Each Agent
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though such
Agent were not an Agent or an L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, any Agent or its Affiliates may receive information regarding any
Loan Party or any of its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that no Agent shall be under any obligation to provide such
information to them. With respect to its Loans, each Agent shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not an Agent or an L/C Issuer, and the terms
“Lender” and “Lenders” include each Agent in its individual capacity.

(b) Each Lender understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 9.09 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Parent Borrower,
another Loan Party or their respective Affiliates), including trading in or
holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Loan Parties or their Affiliates. Each
Lender understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information concerning the Loan Parties or
their Affiliates (including information concerning the ability of the Loan
Parties to perform their respective Obligations hereunder and under the other
Loan Documents) which information may not be available to any of the Lenders
that are not members of the Agent’s Group. None of the Administrative Agent nor
any member of the Agent’s Group shall have any duty to disclose to any Lender or
use on behalf of the Lenders, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party) or to account for any revenue or
profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by any Loan Document to be transmitted
by the Administrative Agent to the Lenders.

(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Loan Parties
and their Affiliates) either now have or may in the future have interests or
take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Loan Documents). Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of the Person serving
as Administrative Agent being a member of the Agent’s Group, and that each
member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender. None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by the Agent’s Group of information
(including Information) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their



--------------------------------------------------------------------------------

respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict the Agent’s
Group from acting on behalf of customers (including the Loan Parties or their
Affiliates) or for its own account.

SECTION 9.10. Successor Administrative Agent. The Administrative Agent may
resign as the Administrative Agent upon thirty (30) days’ prior notice to the
Lenders and the Parent Borrower. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be consented to by the Parent
Borrower at all times other than during the existence of an Event of Default
under Section 8.01(f) (which consent of the Parent Borrower shall not be
unreasonably withheld or delayed). If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Parent Borrower, a successor agent from among the Lenders. Upon the acceptance
of its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent, and the term “Administrative Agent” shall mean
such successor administrative agent and/or supplemental administrative agent, as
the case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent by the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Upon the acceptance of any appointment as
the Administrative Agent hereunder by a successor and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
the Collateral and Guarantee Requirement is satisfied, the Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents (if not already discharged therefrom as
provided above in this Section 9.10). After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article IX and Sections 10.04 and 10.05 shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent.

Any resignation by the Administrative Agent as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit issued by the
Administrative Agent, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer effectively to assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

SECTION 9.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and



--------------------------------------------------------------------------------

the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.12. Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination of all Letters of Credit (other than Letters of Credit in which the
Outstanding Amount of the L/C Obligations related thereto have been Cash
Collateralized or, if satisfactory to the relevant L/C Issuer in its sole
discretion, for which a backstop letter of credit is in place), (ii) at the time
the property subject to such Lien is transferred or to be transferred as part of
or in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than a Loan Party (it being understood that in the
event that property that constitutes Collateral is transferred to any Loan
Party, such property shall continue to constitute Collateral under the Loan
Documents), (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, or (iv) if
the property subject to such Lien is owned by a Subsidiary Guarantor, upon
release of such Subsidiary Guarantor from its obligations under its Guaranty
pursuant to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(c) that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of the New Senior Notes, or any Junior Financing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.12. In each case as specified in this Section 9.12, the
Administrative Agent will promptly (and each Lender irrevocably authorizes the
Administrative Agent to), at the Parent Borrower’s expense, execute and deliver
to the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release or subordination of such item of Collateral from
the assignment and security interest granted under the Collateral Documents, or
to evidence the release of such Guarantor from its obligations under the
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.12.



--------------------------------------------------------------------------------

SECTION 9.13. Other Agents; Arrangers and Managers. Except as expressly provided
herein, none of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “joint bookrunner” or “joint lead arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.14. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Parent Borrower or Holdings, as applicable,
shall, or shall cause such Loan Party to, execute, acknowledge and deliver any
and all such instruments promptly upon request by the Administrative Agent. In
case any Supplemental Administrative Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by Law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Administrative Agent.

SECTION 9.15. Intercreditor Agreement. The Administrative Agent is authorized to
enter into the Intercreditor Agreement, and the parties hereto acknowledge that
the Intercreditor Agreement is binding upon them. Each Lender (a) hereby agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement and (b) hereby authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreement and to subject
the Liens on the Receivables Collateral securing the Obligations to the
provisions thereof. The foregoing provisions are intended as an inducement to
the CF Secured Parties (as such term is defined in the Intercreditor Agreement)
to extend credit to the borrowers under the CF Credit Agreement and such CF
Secured Parties are intended third-party beneficiaries of such provisions and
the provisions of the Intercreditor Agreement.



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Intercreditor Agreement), and no consent to any
departure by any Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Parent Borrower or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that none of (i) a waiver of any condition
precedent set forth in Section 4.03, (ii) the waiver of any Default, mandatory
prepayment or mandatory reduction of the Commitments, or (iii) the making of any
Protective Advance shall constitute an extension or increase of any Commitment
of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 or fee under Section 2.03 or
2.09(a) without the written consent of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest or premium specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Leverage
Ratio or Secured Leverage Ratio or in the component definitions thereof shall
not constitute a reduction in the rate of interest; provided that, only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of any Borrower to pay interest at the
Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share,” 2.06(c) relating to pro rata sharing, 2.13 or 8.03
without the written consent of each Lender affected thereby;

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in a transaction permitted under Section 7.04, release all or
substantially all of the aggregate value of the Obligations of the Subsidiary
Borrowers and the Guaranty, without the written consent of each Lender;

(g) change the currency in which any Loan is denominated or interest or fees
thereon is paid without the written consent of the Lender holding such Loans;

(h) amend the definition of “Interest Period” to allow intervals in excess of
six months or shorter than one month without the agreement of each affected
Lender without the written consent of each Lender affected thereby; or

(i) increase the advance rate provided for in the definition of the term
“Borrowing Base” above 90% without the written consent of each Lender or
(b) make any other increase in the advance rate provided for in the definition
of the term “Borrowing Base” or make any change to the definition (or any other
defined term set forth therein) of the term “Borrowing Base” if as a result
thereof the amounts available to be borrowed by the Borrowers would be
increased, without the written consent of the Supermajority Lenders, provided
that the foregoing clauses (a) and (b) shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves without the
consent of the Supermajority Lenders; or;



--------------------------------------------------------------------------------

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; and (iv) Section 10.07(h) may not be amended, waived
or otherwise modified without the consent of each Granting Lender all or any
part of whose Loans are being funded by an SPC at the time of such amendment,
waiver or other modification. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that any Commitments or Loans held or deemed held by any
Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders).

No amendment or waiver of any provision of the Intercreditor Agreement shall be
effective unless consented to in writing by the Required Lenders, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Parent Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
and the Revolving Credit Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

The Parent Borrower will not directly or indirectly, pay or cause to be paid any
consideration, to or for the benefit of any Lender for or as an inducement to
any consent, waiver or amendment of any of the terms or provisions of this
Agreement or any other Loan Document unless such consideration is offered to be
paid to all Lenders and is paid to all Lenders that consent, waive or agree to
amend in the time frame set forth in the documents relating to such consent,
waiver or agreement.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile or electronic transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to any Borrower, any other Loan Party, the Administrative Agent, an L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02 or
to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Parent Borrower,
the Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of Section 10.02(c)),
when delivered and (E) if



--------------------------------------------------------------------------------

delivered by posting to a Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Platform, website or other device (to the extent permitted by Section 10.02(d)
to be delivered thereunder), when such notice, demand, request, consent and
other communication shall have been made generally available on such Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Platform; provided that notices and
other communications to the Administrative Agent, the L/C Issuers and the Swing
Line Lender pursuant to Article II or Article IX shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication (i.e.,
TIF or PDF or other similar communication). The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Each Borrower, jointly and
severally, shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of such Borrower in the
absence of gross negligence or willful misconduct of such Person, as determined
by a final judgment of a court of competent jurisdiction. All telephonic notices
to the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

(d) Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Loan Document providing for the delivery of any Approved
Electronic Communication by any other means, the Loan Parties shall deliver all
Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Parent Borrower. Nothing in this clause (d) shall prejudice the right of the
Administrative Agent or any Lender to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Parent Borrower effect delivery in such manner.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs and Expenses. (a) The Parent Borrower agrees to
pay or reimburse the Administrative Agent, the Syndication Agents the
Documentation Agent and the Arrangers for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of the Existing Credit Agreement, this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of Cahill Gordon & Reindel LLP and one local and foreign
counsel in each relevant jurisdiction, and (b) each Borrower agrees, jointly and
severally, to pay or reimburse the Agents and the Lenders for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under the Existing Credit Agreement, this
Agreement or



--------------------------------------------------------------------------------

the other Loan Documents (including all such costs and expenses incurred during
any legal proceeding, including any proceeding under any Debtor Relief Law, and
including Attorney Costs but limited to those of one counsel to the Agents and
the Lenders (and one local counsel in each applicable jurisdiction and, in the
event of any actual conflict of interest, one additional counsel to the affected
parties). The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid promptly following receipt by the
Parent Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

SECTION 10.05. Indemnification by the Borrowers. Each Borrower shall, jointly
and severally, indemnify and hold harmless the Administrative Agent, each
Lender, the Arrangers and their respective Affiliates, directors, officers,
employees, agents, trustees or advisors (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent and Arrangers and one counsel to the other
Lenders (and one local counsel in each applicable jurisdiction for each such
group and, in the event of any actual conflict of interest, one additional
counsel to the affected parties)) of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against any such Indemnitee in
any way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of the Existing Credit
Agreement, this Agreement and any Loan Document or any other agreement, letter
or instrument delivered in connection with the transactions contemplated thereby
or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(c) any actual or alleged presence or Release or threat of Release of Hazardous
Materials on, at, under or from any property or facility currently or formerly
owned or operated by any Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability arising out of the activities or operations of any
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct, as determined by the final, non-appealable judgment of a court of
competent jurisdiction, of such Indemnitee or of any affiliate, director,
officer, member, employee, agent, trustee or advisor of such Indemnitee or (y) a
breach of any obligations under any Loan Document by such Indemnitee or of any
affiliate, director, officer, employee, agent, trustee or advisor of such
Indemnitee as determined by the final, non-appealable judgment of a court of
competent jurisdiction. To the extent that the undertakings to indemnify and
hold harmless set forth in this Section 10.05 may be unenforceable in whole or
in part because they are violative of any applicable law or public policy, the
Borrowers shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with the Existing Credit Agreement, this
Agreement, nor shall any Indemnitee or any Loan Party, except with respect to
its obligations under this Section 10.05, have any liability for any special,
punitive, indirect or consequential damages relating to the Existing Credit
Agreement, this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Original Closing Date). In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents is consummated. All amounts due under
this Section 10.05 shall be paid within 10 Business Days after written demand
therefor. The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.



--------------------------------------------------------------------------------

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrowers is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor any Borrower may, except as
permitted by Section 7.04, assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee, (ii) by way
of participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 10.07(g) and 10.07(i) or (iv) to an SPC in accordance with the
provisions of Section 10.07(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (“Assignees”), provided, however, that
notwithstanding the foregoing, no Lender may assign or transfer any of its
rights or obligations hereunder to (i) any Person that is a Defaulting Lender or
(ii) a natural Person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 10.07(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed, it being understood that the
Parent Borrower shall have the right to withhold its consent if the Parent
Borrower would be required to obtain the consent of, or make a filing or
registration with, a Governmental Agency) of:

(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required for (i) an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or (ii) if an Event of Default under Section 8.01(a) or, solely
with respect to any Borrower, Section 8.01(f) has occurred and is continuing,
any Assignee;

(B) the Administrative Agent;

(C) each Principal L/C Issuer at the time of such assignment, provided that no
consent of any Principal L/C Issuer shall be required for an assignment to an
Agent or any Affiliate thereof; and

(D) the Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or such other date on which
such Assignment and Assumption is effective)



--------------------------------------------------------------------------------

shall not be less than and shall be an integral multiple of (x) an amount of
$5,000,000 unless each of the Parent Borrower and the Administrative Agent
otherwise consents, provided that (1) no such consent of the Parent Borrower
shall be required if an Event of Default under Section 8.01(a) or, solely with
respect to any Borrower, Section 8.01(f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any Assignment;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) the Assignee shall comply with Section 3.01(b) and (c) or Section 3.01(d),
as applicable.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrowers (at their expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Parent Borrower,
any Agent and, with respect to itself, any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the Parent
Borrower, any Subsidiary Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver



--------------------------------------------------------------------------------

or other modification described in the first proviso to Section 10.01 that
directly affects such Participant. Subject to Section 10.07(f), the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 3.01
(subject to the requirements of Section 3.01(b) and (c) or Section 3.01(d), as
applicable), 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(c). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.10 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
the participation in question for all purposes of this Agreement notwithstanding
any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless,
in the case of Section 3.01, the sale of the participation to such Participant
is made with the Parent Borrower’s prior written consent (not to be unreasonably
withheld or delayed).

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Parent Borrower (an “SPC”) the option to provide all or any part
of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrowers under this
Agreement (including their obligations under Section 3.01, 3.04 or 3.05),
except, in the case of Section 3.01, the increase or change results from a
Change in Law after the SPC becomes a SPC and the grant was made with the Parent
Borrower’s prior written consent (not to be unreasonably withheld or delayed),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the Parent
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ prior notice to the Parent
Borrower and the Lenders, resign as an L/C Issuer or the Swing Line Lender,
respectively; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer or the Swing Line
Lender shall have identified, in consultation with the Parent Borrower, a
successor L/C Issuer or the Swing Line Lender willing to accept its appointment
as successor L/C Issuer or Swing Line Lender, as applicable. In the event of any
such resignation of an L/C Issuer or the Swing Line Lender, the Parent Borrower
shall be entitled to appoint from among the Lenders willing to accept such
appointment a successor L/C Issuer or Swing Line Lender hereunder; provided that
no failure by the Parent Borrower to appoint any such successor shall affect the
resignation of the relevant L/C Issuer or the Swing Line Lender, as the case may
be. If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights
and obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If the Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, and to not use or disclose such
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ respective managers, administrators, directors,
officers, employees, trustees, investment advisors, partners, advisors, agents
and other representatives, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
shall be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent required by applicable
Laws or regulations or by any subpoena or similar legal process; (c) to any
other party to the Existing Credit Agreement, this Agreement or the
Intercreditor Agreement; (d) subject to an agreement to be bound by provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Parent Borrower), to any pledgee referred to in
Section 10.07(g), Eligible Assignee of or Participant in, or any prospective
Eligible Assignee or pledgee of or Participant in, any of its rights or
obligations under this Agreement or to any actual or prospective party (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrowers
and their obligations, this Agreement or payments hereunder, any rating agency,
or the CUSIP Service Bureau or any similar organization; (e) with the written
consent of the Parent Borrower; (f) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 10.08 or
becomes available to the Administrative Agent, any Lender, the Issuing Bank or
any of their respective affiliates on a nonconfidential basis from a source
other than a Loan Party who is not known to such Person to be in breach of any
obligation of confidentiality; (g) to any Governmental Authority, examiner,
self-regulatory authority or other regulatory authority (including the National
Association of Insurance Commissioners or any other similar organization)
regulating or purporting to regulate any Lender; or (h) in connection with the
administration of this Agreement or any other Loan Documents or the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder. In addition, the Agents and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this
Section 10.08, “Information” means all information received from or on behalf of
any Loan Party or its Subsidiaries or any Loan Party’s or its Subsidiaries’
directors, officers, employees, trustees, investment advisors or agents,
including accountants, legal counsel and other advisors, relating to Holdings,
the Borrowers or any of their subsidiaries or their respective businesses, other
than any such information that is publicly available to any Agent or any Lender
prior to disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, in the case of information received from a Loan
Party after the Original Closing Date, such information is clearly identified at
the time of delivery as confidential or (ii) is delivered pursuant to
Section 6.01, 6.02 or 6.03 hereof. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.



--------------------------------------------------------------------------------

SECTION 10.09. Treatment of Information.

(a) Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material non-public information with respect to any of the
Loan Parties or their securities (“Restricting Information”). Other Lenders may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that may contain Restricting
Information. Each Lender acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person. Neither the Administrative Agent nor any of its
Affiliates shall, by making any Communications (including Restricting
Information) available to a Lender, by participating in any conversations or
other interactions with a Lender or otherwise, make or be deemed to make any
statement with regard to or otherwise warrant that any such information or
Communication does or does not contain Restricting Information nor shall the
Administrative Agent or any of its Affiliates be responsible or liable in any
way for any decision a Lender may make to limit or to not limit its access to
Restricting Information. In particular, none of the Administrative Agent nor any
of its Affiliates (i) shall have, and the Administrative Agent, on behalf of
itself and each of its Affiliates, hereby disclaims, any duty to ascertain or
inquire as to whether or not a Lender has or has not limited its access to
Restricting Information, such Lender’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender’s compliance with
applicable laws related thereto or (ii) shall have, or incur, any liability to
any Loan Party or Lender or any of their respective Affiliates arising out of or
relating to the Administrative Agent or any of its Affiliates providing or not
providing Restricting Information to any Lender.

(b) Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Restricting Information may be sent by electronic
transmission.

(c) Each Lender acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. None of the Administrative Agent nor any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.

(d) The provisions of the foregoing clauses of this Section 10.09 are designed
to assist the Administrative Agent, the Lenders and the Loan Parties, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting Information. Neither the Administrative Agent
nor any of its Affiliates warrants or makes any other statement with respect to
the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Affiliates warrant or make any other
statement to the effect that an Loan Party’s or Lender’s adherence to such
provisions will be sufficient to ensure compliance by such Loan Party or Lender
with its contractual obligations or its duties under applicable law in respect
of Restricting Information and each of the Lenders and each Loan Party assumes
the risks associated therewith.

SECTION 10.10. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to any
Borrower or any other Loan Party, any such notice being waived by the Borrowers
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at



--------------------------------------------------------------------------------

any time owing to, such Lender and its Affiliates or such L/C Issuer and its
Affiliates, as the case may be, to or for the credit or the account of the
respective Loan Parties and their Restricted Subsidiaries against any and all
Obligations owing to such Lender and its Affiliates or such L/C Issuer and its
Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any deposits held or other Indebtedness owing by such Lender or its
Affiliates or such L/C Issuer or its Affiliates, as the case may be, to or for
the credit or the account of any Subsidiary of a Loan Party which is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code
unless such Subsidiary is not a direct or indirect subsidiary of Holdings. Each
Lender and L/C Issuer agrees promptly to notify the Parent Borrower and the
Administrative Agent after any such set off and application made by such Lender
or L/C Issuer, as the case may be; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, each Lender and each L/C Issuer under this Section 10.10
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent, such Lender and such L/C Issuer may have.

SECTION 10.11. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Parent Borrower. In determining whether
the interest contracted for, charged, or received by an Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.12. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by facsimile or electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by facsimile or electronic transmission be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by facsimile or electronic transmission.

SECTION 10.13. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.

SECTION 10.14. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof, and shall continue
in full force and effect as long as any Loan or any other Obligation (other than
Secured Hedge Agreements, Cash Management Obligations and other Obligations that
are not accrued and payable) hereunder shall remain unpaid or unsatisfied or any
Letter of Credit (other than any Letter of Credit that has been Cash
Collateralized or, if satisfactory to the L/C Issuer in its sole discretion, for
which a backstop letter of credit is in place) shall remain outstanding.

SECTION 10.15. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and the
intent of such illegal, invalid or unenforceable provision shall be followed as
closely as legally possible. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



--------------------------------------------------------------------------------

SECTION 10.16. GOVERNING LAW.

(a) THIS AGREEMENT, EACH OTHER LOAN DOCUMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISING OUT
OF OR RELATE IN ANY WAY TO THIS AGREEMENT, THE EXISTING CREDIT AGREEMENT AND
EACH OTHER LOAN DOCUMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS
AGREEMENT AND EACH OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

THE SECURED PARTIES, PARENT BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY TO THE EXISTING CREDIT
AGREEMENT, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THE EXISTING CREDIT AGREEMENT, THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN
ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN TELEPHONE, FACSIMILE OR ELECTRONIC TRANSMISSION) IN SECTION 10.02.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY LC ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THE EXISTING CREDIT AGREEMENT, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE PARENT BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION TO ENFORCE ANY OF ITS RIGHTS WITH RESPECT TO THE
COLLATERAL OR UNDER THE COLLATERAL DOCUMENTS.

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers, Holdings and the Administrative Agent
and the Administrative Agent shall have been notified by each Lender, Swing Line
Lender and L/C Issuer that each such Lender, Swing Line Lender and L/C Issuer
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrowers, Holdings, each Agent and each Lender and their respective
successors and assigns.



--------------------------------------------------------------------------------

SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable Law).

SECTION 10.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents or the Secured
Hedge Agreements or agreements governing Cash Management Obligations (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent. The provision of this Section 10.20
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

SECTION 10.21. USA PATRIOT Act. Each Lender and the Administrative Agent hereby
notifies each Loan Party that pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the USA PATRIOT Act. This notice is given in accordance
with the requirements of the USA PATRIOT Act and is effective as to the Lenders
and the Administrative Agent.

SECTION 10.22. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of Holdings and each
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the Revolving Credit Facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers and their Affiliates, on the one hand, and the Agents, the Arrangers
and the Lenders, on the other hand, and each Borrower is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, each of the Agents, the
Arrangers and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrowers or any of their
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Agents, the Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrowers with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising any Borrower or any of their
Affiliates on other matters) and none of the Agents, the Arrangers or the
Lenders has any obligation to the Borrowers or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agents, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ



--------------------------------------------------------------------------------

from, and may conflict with, those of the Borrowers and their Affiliates, and
none of the Agents, the Arrangers or the Lenders has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Agents, the Arrangers and the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and Holdings and the Borrowers have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate. Each of
Holdings and each Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Agents, Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty.

SECTION 10.23. No Personal Liability. No past, present or future director,
officer, employee, incorporator, member, partner or stockholder of any Borrower,
Holdings or any Loan Party or any of their direct or indirect parent companies
(other than the Borrowers, Holdings and any other Loan Party) shall have any
liability for any obligations of the Borrowers or the Loan Parties under the
Loans, the Letters of Credit, the Guaranty, the Revolving Credit Facility, this
Agreement or any other Loan Document or for any claim based on, in respect of,
or by reason of such obligations or their creation. Each Lender hereby waives
and releases all such liability.

SECTION 10.24. FCC. Notwithstanding anything to the contrary contained herein or
in any of the Loan Documents, neither the Administrative Agent or the Lenders,
nor any of their agents, will take any action pursuant to the Collateral
Documents that would constitute or result in any assignment of the FCC
Authorizations or any transfer of control thereof, within the meaning of 310(d)
of the Communications Act of 1934 or other Communications Law, if such
assignment of license or transfer of control thereof would require thereunder
the prior approval of the FCC, without first obtaining such approval of the FCC.

SECTION 10.25. Joint and Several Liability. All Loans, upon funding, shall be
deemed to be jointly funded to and received by the Borrowers. Each Borrower is
jointly and severally liable under this Agreement for all Obligations,
regardless of the manner or amount in which proceeds of Loans are used,
allocated, shared or disbursed by or among the Borrowers themselves, or the
manner in which an Agent and/or any Lender accounts for such Loans or other
Credit Extensions on its books and records. Each Borrower shall be liable for
all amounts due to an Agent and/or any Lender from the Borrowers under this
Agreement, regardless of which Borrower actually receives Loans or other Credit
Extensions hereunder or the amount of such Loans and Credit Extensions received
or the manner in which such Agent and/or such Lender accounts for such Loans or
other Credit Extensions on its books and records. Each Borrower’s Obligations
with respect to Loans and other Credit Extensions made to it, and such
Borrower’s Obligations arising as a result of the joint and several liability of
such Borrower hereunder with respect to Loans made to the other Borrowers
hereunder shall be separate and distinct obligations, but all such Obligations
shall be primary obligations of such Borrower. The Borrowers acknowledge and
expressly agree with the Agents and each Lender that the joint and several
liability of each Borrower is required solely as a condition to, and is given
solely as inducement for and in consideration of, credit or accommodations
extended or to be extended under the Loan Documents to any or all of the other
Borrowers and is not required or given as a condition of Credit Extensions to
such Borrower. Each Borrower’s Obligations under this Agreement shall, to the
fullest extent permitted by law, be unconditional irrespective of (i) the
release of any other Borrower pursuant to Section 9.12 or the validity or
enforceability, avoidance, or subordination of the Obligations of any other
Borrower or of any promissory note or other document evidencing all or any part
of the Obligations of any other Borrower, (ii) the absence of any attempt to
collect the Obligations from any other Borrower, or any other security therefor,
or the absence of any other action to enforce the same, (iii) the waiver,
consent, extension, forbearance, or granting of any indulgence by an Agent
and/or any Lender with respect to any provision of any instrument evidencing the
Obligations of any other Borrower, or any part thereof, or any other agreement
now or hereafter executed by any other Borrower and delivered to an Agent and/or
any Lender, (iv) the failure by an Agent and/or any Lender to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Obligations of any other Borrower, (v) an Agent’s
and/or any Lender’s election, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any
borrowing or grant of a security interest by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the
disallowance of all or any portion of an Agent’s and/or any Lender’s claim(s)
for the repayment of the Obligations of any other Borrower under Section 502 of
the Bankruptcy Code, or (viii) any other circumstances which might constitute a
legal or equitable discharge or defense of a guarantor or of any other Borrower.
With respect to any Borrower’s Obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to Loans or other
Credit Extensions made



--------------------------------------------------------------------------------

to any of the other Borrowers hereunder, such Borrower waives, until the
Obligations shall have been paid in full and this Agreement shall have been
terminated, any right to enforce any right of subrogation or any remedy which an
Agent and/or any Lender now has or may hereafter have against any other
Borrower, any endorser or any guarantor of all or any part of the Obligations,
and any benefit of, and any right to participate in, any security or collateral
given to an Agent and/or any Lender to secure payment of the Obligations or any
other liability of any Borrower to an Agent and/or any Lender. Upon any Event of
Default, the Agents may proceed directly and at once, without notice, against
any Borrower to collect and recover the full amount, or any portion of the
Obligations, without first proceeding against any other Borrower or any other
Person, or against any security or collateral for the Obligations. Each Borrower
consents and agrees that the Agents shall be under no obligation to marshal any
assets in favor of any Borrower or against or in payment of any or all of the
Obligations. Notwithstanding anything to the contrary in the foregoing, none of
the foregoing provisions of this Section 10.25 shall apply to any Person
released from its Obligations as a Subsidiary Borrower in accordance with
Section 9.12.

SECTION 10.26. Contribution and Indemnification Among the Loan Parties. Each
Borrower and each Subsidiary Guarantor, if any, is obligated to repay the
Obligations as a joint and several obligor under this Agreement. To the extent
that any Borrower or any Subsidiary Guarantor shall, under this Agreement as a
joint and several obligor, sell any of its assets to satisfy or otherwise repay
any of the Obligations constituting Loans made to another Borrower hereunder or
other Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower or Subsidiary Guarantor making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers and Subsidiary
Guarantors, if any, in an amount, for each of such other Borrowers and
Subsidiary Guarantors, if any, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Borrower’s (or Subsidiary
Guarantor’s, as applicable) Allocable Amount (as defined below) and the
denominator of which is the sum of the Allocable Amounts of all of the Borrowers
and Subsidiary Guarantors. As of any date of determination, the “Allocable
Amount” of each Borrower and each Subsidiary Guarantors, if any, shall be equal
to the maximum amount of liability for Accommodation Payments which could be
asserted against such Borrower or Subsidiary Guarantor hereunder without
(a) rendering such Borrower or Subsidiary Guarantor “insolvent” within the
meaning of Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower or Subsidiary Guarantor with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Borrower or Subsidiary Guarantor unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA. All rights and claims of contribution,
indemnification, and reimbursement under this Section shall be subordinate in
right of payment to the prior payment in full of the Obligations. The provisions
of this Section shall, to the extent expressly inconsistent with any provision
in any Loan Document, supersede such inconsistent provision.

SECTION 10.27. Agency of the Parent Borrower for Each Other Borrower. Each of
the other Borrowers irrevocably appoints the Parent Borrower as its agent for
all purposes relevant to this Agreement, including the giving and receipt of
notices and execution and delivery of all documents, instruments, and
certificates contemplated herein (including, without limitation, execution and
delivery to the Administrative Agent of Borrowing Base Certificates and
Committed Loan Notices) and all modifications hereto. Any acknowledgment,
consent, direction, certification, or other action which might otherwise be
valid or effective only if given or taken by all or any of the Borrowers or
acting singly, shall be valid and effective if given or taken only by the Parent
Borrower, whether or not any of the other Borrowers join therein, and the Agents
and the Lenders shall have no duty or obligation to make further inquiry with
respect to the authority of the Parent Borrower under this Section 10.27;
provided that nothing in this Section 10.27 shall limit the effectiveness of, or
the right of the Agents and the Lenders to rely upon, any notice (including,
without limitation, a Committed Loan Notice), document, instrument, certificate,
acknowledgment, consent, direction, certification or other action delivered by
any Borrower pursuant to this Agreement.

SECTION 10.28. Reinstatement. This Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Parent Borrower or
any Subsidiary Borrower, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.



--------------------------------------------------------------------------------

SECTION 10.29. Express Waivers by Borrowers in Respect of Cross-Guaranties and
Cross-Collateralization. Each Borrower agrees as follows:

(a) Each Borrower hereby waives: (i) notice of acceptance of this Agreement;
(ii) notice of the making of any Loans, the issuance of any Letter of Credit or
any other financial accommodations made or extended under the Loan Documents or
the creation or existence of any Obligations; (iii) notice of the amount of the
Obligations, subject, however, to such Borrower’s right to make inquiry of the
Administrative Agent to ascertain the amount of the Obligations at any
reasonable time; (iv) notice of any adverse change in the financial condition of
any other Borrower or of any other fact that might increase such Borrower’s risk
with respect to such other Borrower under the Loan Documents; (v) notice of
presentment for payment, demand, protest, and notice thereof as to any
promissory notes or other instruments among the Loan Documents; and (vii) all
other notices (except if such notice is specifically required to be given to
such Borrower hereunder or under any of the other Loan Documents to which such
Borrower is a party) and demands to which such Borrower might otherwise be
entitled.

(b) Each Borrower hereby waives the right by statute or otherwise to require an
Agent or any Lender to institute suit against any other Borrower or to exhaust
any rights and remedies which an Agent or any Lender has or may have against any
other Borrower. Each Borrower further waives any defense arising by reason of
any disability or other defense of any other Borrower (other than the defense of
payment in full) or by reason of the cessation from any cause whatsoever of the
liability of any such Borrower in respect thereof.

(c) Each Borrower hereby waives and agrees not to assert against any Agent, any
Lender, or any L/C Issuer: (i) any defense (legal or equitable) other than a
defense of payment, set-off, counterclaim, or claim which such Borrower may now
or at any time hereafter have against any other Borrower or any other party
liable under the Loan Documents; (ii) any defense, set-off, counterclaim, or
claim of any kind or nature available to any other Borrower (other than a
defense of payment) against any Agent, any Lender, or any L/C Issuer, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor; (iii) any right or defense arising by reason of any claim or defense
based upon an election of remedies by any Agent, any Lender, or any L/C Issuer
under any applicable law; (iv) the benefit of any statute of limitations
affecting any other Borrower’s liability hereunder.

(d) Each Borrower consents and agrees that, without notice to or by such
Borrower and without affecting or impairing the obligations of such Borrower
hereunder, the Agents may (subject to any requirement for consent of any of the
Lenders to the extent required by this Agreement), by action or inaction:
(i) compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce the
Issuer Documents; (ii) release all or any one or more parties to any one or more
of the Issuer Documents or grant other indulgences to any other Borrower in
respect thereof; (iii) amend or modify in any manner and at any time (or from
time to time) any of the Issuer Documents; or (iv) release or substitute any
Person liable for payment of the Obligations, or enforce, exchange, release, or
waive any security for the Obligations.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]